exhibit 10.1

Execution Version

 

 

 

 

 

 

Broadstone Net Lease, LLC

Broadstone Net Lease, Inc.

 

 

 

 

$325,000,000

 

 

 

 

5.09% Series B Guaranteed Senior Notes due July 2, 2028

5.19% Series C Guaranteed Senior Notes due July 2, 2030

 

 

 

______________

 

 

 

Note and Guaranty Agreement

 

 

 

______________

 

 

 

 

Dated as of July 2, 2018

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

 

SECTION 1.

Authorization of Notes.1

 

SECTION 2.

Sale and Purchase of Notes; Guaranty.1

 

 

Section 2.1

Sale and Purchase of Notes1

 

 

Section 2.2

Guaranty1

 

SECTION 3.

Execution; Closings.2

 

SECTION 4.

Conditions to Closings.2

 

 

Section 4.1

Representations and Warranties2

 

 

Section 4.2

Performance; No Default2

 

 

Section 4.3

Compliance Certificates.2

 

 

Section 4.4

Opinions of Counsel3

 

 

Section 4.5

Purchase Permitted By Applicable Law, Etc3

 

 

Section 4.6

Sale of Other Notes3

 

 

Section 4.7

Payment of Special Counsel Fees3

 

 

Section 4.8

Private Placement Numbers4

 

 

Section 4.9

Changes in Corporate Structure; Change in Control4

 

 

Section 4.10

Funding Instructions4

 

 

Section 4.11

Material Credit Facilities4

 

 

Section 4.12

Rating of the Notes4

 

 

Section 4.13

Proceedings and Documents4

 

SECTION 5.

Representations and Warranties of the Constituent Companies.4

 

 

Section 5.1

Organization; Power and Authority4

 

 

Section 5.2

Authorization, Etc5

 

 

Section 5.3

Disclosure5

 

 

Section 5.4

Organization and Ownership of Shares of Subsidiaries; Affiliates6

 

 

Section 5.5

Financial Statements; Material Liabilities7

 

 

Section 5.6

Compliance with Laws, Other Instruments, Etc7

 

 

Section 5.7

Governmental Authorizations, Etc7

 

 

Section 5.8

Litigation; Observance of Agreements, Statutes and Orders7

 

 

Section 5.9

Taxes; REIT Status8

 

 

Section 5.10

Title to Property; Leases8

 

 

Section 5.11

Licenses, Permits, Etc9

 

 

Section 5.12

Compliance with Employee Benefit Plans9

 

 

Section 5.13

Private Offering by the Issuer10

 

 

Section 5.14

Use of Proceeds; Margin Regulations10

 

 

Section 5.15

Existing Indebtedness; Future Liens11

 

 

Section 5.16

Foreign Assets Control Regulations, Etc11

 

 

Section 5.17

Status under Certain Statutes12

 

 

Section 5.18

Environmental Matters12

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

 

Section 5.19

Obligations Rank Pari Passu.13

 

 

Section 5.20

Solvency13

 

SECTION 6.

Representations of the Purchasers.13

 

 

Section 6.1

Purchase for Investment13

 

 

Section 6.2

Accredited Investor13

 

 

Section 6.3

Source of Funds14

 

SECTION 7.

Information as to Constituent Companies.15

 

 

Section 7.1

Financial and Business Information15

 

 

Section 7.2

Officer’s Certificate18

 

 

Section 7.3

Visitation19

 

 

Section 7.4

Electronic Delivery20

 

 

Section 7.5

Limitation on Disclosure Obligation21

 

SECTION 8.

Payment and Prepayment of the Notes.22

 

 

Section 8.1

Maturity22

 

 

Section 8.2

Optional Prepayments with Make-Whole Amount22

 

 

Section 8.3

Allocation of Partial Prepayments and Purchases23

 

 

Section 8.4

Maturity; Surrender, Etc23

 

 

Section 8.5

Purchase of Notes23

 

 

Section 8.6

Make-Whole Amount.23

 

 

Section 8.7

Offer to Prepay Notes in the Event of a Change in Control.25

 

 

Section 8.8

Payments Due on Non-Business Days27

 

SECTION 9.

Affirmative Covenants.27

 

 

Section 9.1

Compliance with Laws27

 

 

Section 9.2

Insurance28

 

 

Section 9.3

Maintenance of Properties28

 

 

Section 9.4

Payment of Taxes and Claims28

 

 

Section 9.5

Corporate Existence, Etc28

 

 

Section 9.6

Books and Records28

 

 

Section 9.7

REIT Status29

 

 

Section 9.8

Subsidiary Guarantors.29

 

 

Section 9.9

Most Favored Lender Provision30

 

 

Section 9.10

Rating on the Notes31

 

SECTION 10.

Negative Covenants.32

 

 

Section 10.1

Transactions with Affiliates32

 

 

Section 10.2

Merger, Consolidation, Sales of Assets and Other Arrangements32

 

 

Section 10.3

Line of Business33

 

 

Section 10.4

Economic Sanctions, Etc33

 

 

Section 10.5

Negative Pledge.33

 

 

Section 10.6

Restrictions on Intercompany Transfers34

 

 

Section 10.7

Parent Guarantor Ownership and Management of the Issuer34

 

 

Section 10.8

Financial Covenants34

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

SECTION 11.

Events of Default.36

 

SECTION 12.

Remedies on Default, Etc.39

 

 

Section 12.1

Acceleration39

 

 

Section 12.2

Other Remedies40

 

 

Section 12.3

Rescission40

 

 

Section 12.4

No Waivers or Election of Remedies, Expenses, Etc40

 

SECTION 13.

Guarantee.41

 

 

Section 13.1

The Guarantee41

 

 

Section 13.2

Waiver of Defenses41

 

 

Section 13.3

Guaranty of Payment42

 

 

Section 13.4

Guaranty Unconditional42

 

 

Section 13.5

Reinstatement42

 

 

Section 13.6

Payment on Demand42

 

 

Section 13.7

Stay of Acceleration43

 

 

Section 13.8

No Subrogation43

 

 

Section 13.9

Marshalling43

 

 

Section 13.10

Transfer of Notes43

 

 

Section 13.11

Consideration43

 

SECTION 14.

Registration; Exchange; Substitution of Notes.44

 

 

Section 14.1

Registration of Notes44

 

 

Section 14.2

Transfer and Exchange of Notes44

 

 

Section 14.3

Replacement of Notes44

 

SECTION 15.

Payments on Notes.45

 

 

Section 15.1

Place of Payment45

 

 

Section 15.2

Payment by Wire Transfer45

 

 

Section 15.3

FATCA Information45

 

SECTION 16.

Expenses, Etc.46

 

 

Section 16.1

Transaction Expenses46

 

 

Section 16.2

Certain Taxes46

 

 

Section 16.3

Survival47

 

SECTION 17.

Survival of Representations and Warranties; Entire Agreement.47

 

SECTION 18.

Amendment and Waiver.47

 

 

Section 18.1

Requirements47

 

 

Section 18.2

Solicitation of Holders of Notes.48

 

 

Section 18.3

Binding Effect, Etc48

 

 

Section 18.4

Notes Held by the Constituent Companies, Etc49

 

SECTION 19.

Notices.49

 

SECTION 20.

Reproduction of Documents.49

 

SECTION 21.

Confidential Information.50

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

SECTION 22.

Substitution of Purchaser.51

 

SECTION 23.

Miscellaneous.51

 

 

Section 23.1

Successors and Assigns51

 

 

Section 23.2

Accounting Terms52

 

 

Section 23.3

Severability52

 

 

Section 23.4

Construction, Etc53

 

 

Section 23.5

Counterparts53

 

 

Section 23.6

Governing Law53

 

 

Section 23.7

Jurisdiction and Process; Waiver of Jury Trial53

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

 

Schedule A—Defined Terms

Schedule 1(a)

—Form of 5.09% Series B Guaranteed Senior Note due July 2, 2028

Schedule 1(b)

—Form of 5.19% Series C Guaranteed Senior Note due July 2, 2030

Schedule 4.4(a)

— Form of Opinion of Special Counsel for the Constituent Companies

Schedule 4.4(b)—Form of Opinion of Special Counsel for the Purchasers

Schedule 5.3—Disclosure Materials

Schedule 5.4

—Subsidiaries and Affiliates of the Parent Guarantor and Ownership of Subsidiary
Stock; Directors and Senior Officers

Schedule 5.5—Financial Statements

Schedule 5.10—Real Estate Assets

Schedule 5.15—Existing Indebtedness of the Parent Guarantor and its Subsidiaries

Purchaser Schedule —Information Relating to Purchasers

 

 

--------------------------------------------------------------------------------

 

Broadstone Net Lease, LLC

Broadstone Net Lease, Inc.
800 Clinton Square
Rochester, New York 14604

5.09% Series B Guaranteed Senior Notes due July 2, 2028

5.19% Series C Guaranteed Senior Notes due July 2, 2030

 

Dated as of July 2, 2018

To each of the Purchasers listed in
the Purchaser Schedule hereto:

Ladies and Gentlemen:

Broadstone Net Lease, LLC, a New York limited liability company (the “Issuer”),
and Broadstone Net Lease, Inc., a Maryland corporation (the “Parent Guarantor,”
and together with the Issuer, the “Constituent Companies” and individually, a
“Constituent Company”), jointly and severally, agree with each of the Purchasers
as follows:

SECTION 1.

Authorization of Notes.

The Issuer will authorize the issue and sale of $325,000,000 aggregate principal
amount of its guaranteed senior notes, of which (a) $225,000,000 aggregate
principal amount shall be its 5.09% Series B Guaranteed Senior Notes due July 2,
2028 (the “Series B Notes”), and (b) $100,000,000 aggregate principal amount
shall be its 5.19% Series C Guaranteed Senior Notes due July 2, 2030 (the
“Series C Notes”).  The Series B Notes and the Series C Notes are hereinafter
referred to collectively as the “Notes.”  The Series B Notes and the Series C
Notes shall be substantially in the forms set out in Schedules 1(a) and 1(b),
respectively.  Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 23.4 shall govern.

SECTION 2.

Sale and Purchase of Notes; Guaranty.

Sale and Purchase of Notes

.  Subject to the terms and conditions of this Agreement, the Issuer will issue
and sell to each Purchaser and each Purchaser will purchase from the Issuer, at
the Closings provided for in Section 3, Notes in the principal amount and series
specified opposite such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof.  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

Guaranty

.  The obligations of the Issuer hereunder and under the Notes are
unconditionally and irrevocably guaranteed by the Parent Guarantor pursuant to
the Parent Guaranty.

 

--------------------------------------------------------------------------------

 

SECTION 3.

Execution; Closings.

The execution and delivery of this Agreement shall occur on July 2, 2018 (the
“Execution Date”).  The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth Avenue, New
York, New York 10103.  The sale and purchase of $100,000,000 aggregate principal
amount of the Series B Notes and $50,000,000 aggregate principal amount of the
Series C Notes (the “First Closing”) shall occur at 11:00 a.m. New York, New
York time on July 2, 2018 (the “First Closing Date”).  The sale and purchase of
$125,000,000 aggregate principal amount of the Series B Notes and $50,000,000
aggregate principal amount of the Series C Notes (the “Second Closing” and,
together with the First Closing, each, a “Closing”) shall occur at 11:00 a.m.
New York, New York time on September 13, 2018 (the “Second Closing Date” and,
together with the First Closing Date, each, a “Closing Date”).  The date or time
of a Closing may be changed to such other Business Day as may be agreed upon by
the Issuer and the Purchasers purchasing Notes at such Closing.  At each
Closing, the Issuer will deliver to each Purchaser the Notes to be purchased by
such Purchaser at such Closing in the form of a single Note for each series to
be purchased by such Purchaser at such Closing (or such greater number of Notes
of such series in denominations of at least $100,000 as such Purchaser may
request) dated the date of such Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Issuer or its order of immediately available funds in the amount of the purchase
price therefor by wire transfer to the account of the Issuer set forth in the
funding instructions delivered by the Issuer pursuant to Section 4.10.  If at a
Closing the Issuer shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure by the Issuer to tender such Notes or any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction.

SECTION 4.

Conditions to Closings.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

Representations and Warranties

.  The representations and warranties of each Constituent Company in this
Agreement shall be correct when made and at such Closing.

Performance; No Default

.  Each Constituent Company shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it prior to or at such Closing.  Before and after giving
effect to the issue and sale of the Notes to be sold at such Closing (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.  Neither Constituent
Company nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

Section 4.3Compliance Certificates.

 

-2-

 

 

--------------------------------------------------------------------------------

 

(a)Officer’s Certificate of each Constituent Company.  Each Constituent Company
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of such Closing, certifying that the conditions specified in Sections 4.1, 4.2
and 4.9 have been fulfilled.

(b)Secretary’s Certificate of each Constituent Company.  Each Constituent
Company shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of such Closing, certifying as to (1) the
resolutions attached thereto and other corporate or limited liability company
proceedings relating to the authorization, execution and delivery of the Notes
(in the case of the Issuer) and this Agreement (in the case of each Constituent
Company) and (2) such Constituent Company’s organizational documents as then in
effect.

Opinions of Counsel

.  Such Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of such Closing (a) from Alston &
Bird LLP and Vaisey, Nicholson & Nearpass PLLC, each counsel for the Constituent
Companies, covering the matters set forth in Schedule 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Constituent Companies hereby
instruct such counsel to deliver such opinions to the Purchasers), and (b) from
Schiff Hardin LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Purchase Permitted By Applicable Law, Etc

.  On the date of such Closing, such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including Regulation T, U or X
of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
Execution Date.  If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate from the Issuer certifying as to such matters
of fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

Sale of Other Notes

.  

(a)Contemporaneously with such Closing, the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in the Purchaser Schedule.

(b)Prior to the Second Closing, the applicable Purchasers shall have purchased
the Notes to be purchased by them at the First Closing as specified in the
Purchaser Schedule.

Payment of Special Counsel Fees

.  Without limiting Section 16.1, the Issuer shall have paid on or before the
Execution Date and the date of such Closing the

 

-3-

 

 

--------------------------------------------------------------------------------

 

reasonable and documented fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4(b) to the extent reflected in a
statement of such counsel rendered to the Issuer at least one Business Day prior
to such date.

Private Placement Numbers

.  A Private Placement Number issued by CUSIP Global Services, managed on behalf
of the American Bankers Association by S&P Global Market Intelligence (in
cooperation with the SVO), shall have been obtained for each series of the
Notes.

Changes in Corporate Structure; Change in Control

.  Neither Constituent Company shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.  Since June 13, 2018, no Change in
Control or Control Event shall have occurred.

Funding Instructions

.  At least three Business Days prior to the date of such Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer or Senior Financial Officer of the Issuer on letterhead of the Issuer
directing the manner of the payment of the purchase price for the Notes to be
purchased at such Closing and setting forth (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes to be purchased at such
Closing is to be deposited.

Material Credit Facilities

.  Such Purchaser shall have received a copy of each Material Credit Facility as
in effect on the date of such Closing, which copy shall be certified as true,
correct and complete and which certificate shall identify each Additional
Covenant then in effect therein.

Rating of the Notes

.  Such Purchaser shall have received a copy of a letter from Moody’s evidencing
that the Notes shall have been rated “Baa3” or higher by such rating agency
(which evidence shall include the information required by Section 9.10).

Proceedings and Documents

.  All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

SECTION 5.

Representations and Warranties of the Constituent Companies.

Each Constituent Company represents and warrants to each Purchaser on and as of
the Execution Date and the date of each Closing (provided that representations
and warranties regarding Canadian Economic Sanctions Laws are only made as of
the relevant date if any Purchaser is then organized under the laws of or
domiciled in Canada) that:

Organization; Power and Authority

.  

 

-4-

 

 

--------------------------------------------------------------------------------

 

(a)The Issuer is a limited liability company duly formed, validly existing and
in good standing under the laws of its jurisdiction of formation, and is duly
qualified as a foreign limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Issuer has the limited liability company power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.

(b)The Parent Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and to perform the provisions hereof.

Authorization, Etc

.  

(a)This Agreement and the Notes have been duly authorized by all necessary
limited liability company action on the part of the Issuer, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b)This Agreement has been duly authorized by all necessary corporate action on
the part of the Parent Guarantor, and this Agreement constitutes a legal, valid
and binding obligation of the Parent Guarantor enforceable against the Parent
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Disclosure

.  The Constituent Companies, through their agents, JPMorgan Securities, LLC,
Wells Fargo Securities, LLC and SunTrust Robinson Humphrey, have delivered to
each Purchaser a copy of a Private Placement Memorandum, dated May 2018 (the
“Memorandum”), relating to the transactions contemplated hereby.  The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Parent Guarantor and its Subsidiaries.  This
Agreement, the Memorandum, the financial

 

-5-

 

 

--------------------------------------------------------------------------------

 

statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Constituent
Companies prior to June 13, 2018 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that, with respect to any financial projections or other
forward looking statements, such financial projections and other forward looking
statements were prepared in good faith based on assumptions that the Constituent
Companies believed to be reasonable in light of the circumstances in which they
were made (it being acknowledged that projections and forward-looking statements
are not viewed as facts and the actual results may vary materially and adversely
from projected results and that no assurance can be given that the projected
results will be realized).  Except as disclosed in the Disclosure Documents,
since December 31, 2017, there has been no change in the financial condition,
operations, business or properties of the Parent Guarantor or any Subsidiary
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no fact existing as of the
Execution Date or the date of the applicable Closing known to either Constituent
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

Organization and Ownership of Shares of Subsidiaries; Affiliates

.  

(a)Schedule 5.4 contains (except as noted therein) complete and correct lists of
(1) the Parent Guarantor’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar Equity Interests outstanding owned by
the Parent Guarantor and each other Subsidiary and whether such Subsidiary is an
Excluded Subsidiary, (2) the Parent Guarantor’s Affiliates, other than
Subsidiaries and identifying each Unconsolidated Affiliate, and (3) each
Constituent Company’s directors and senior officers.

(b)All of the outstanding shares of capital stock or similar Equity Interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Parent Guarantor and
its Subsidiaries have been validly issued, are fully paid and non-assessable and
are owned by the Parent Guarantor or another Subsidiary free and clear of any
Lien that is prohibited by this Agreement and the Parent Guarantor or such
Subsidiary has the unencumbered right to vote such shares of capital stock or
similar Equity Interests.

(c)Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Subsidiary has the corporate or other power and

 

-6-

 

 

--------------------------------------------------------------------------------

 

authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

(d)No Subsidiary (other than an Excluded Subsidiary) is subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent
Guarantor or any of its Subsidiaries that owns outstanding shares of capital
stock or similar Equity Interests of such Subsidiary.

Financial Statements; Material Liabilities

.  The Constituent Companies have delivered to each Purchaser copies of the
financial statements of the Parent Guarantor and its Subsidiaries listed on
Schedule 5.5.  All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Parent Guarantor and its Subsidiaries as
of the respective dates specified in such Schedule and the consolidated results
of their operations and cash flows for the respective periods so specified and
have been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).  The
Parent Guarantor and its Subsidiaries do not have any Material liabilities that
are not disclosed in the Disclosure Documents; it being acknowledged by each
Purchaser that the Disclosure Documents may not contain a narrative description
of each Material liability but that such Material liability shall have been
otherwise accounted for, or appropriately reserved against, in the financial
statements of the Parent Guarantor delivered to the Purchasers.

Compliance with Laws, Other Instruments, Etc

.  The execution, delivery and performance by (a) the Issuer of this Agreement
and the Notes and (b) the Parent Guarantor of this Agreement will not (1)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Parent Guarantor or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Parent Guarantor or
any Subsidiary is bound or by which the Parent Guarantor or any Subsidiary or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Parent Guarantor or any Subsidiary or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Parent Guarantor or any Subsidiary.

Governmental Authorizations, Etc

.  No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Issuer of this Agreement or the
Notes or (b) the Parent Guarantor of this Agreement.

Litigation; Observance of Agreements, Statutes and Orders

.  

 

-7-

 

 

--------------------------------------------------------------------------------

 

(a)There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of either Constituent Company, threatened in writing against or
affecting the Parent Guarantor or any Subsidiary or any property of the Parent
Guarantor or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)Neither the Parent Guarantor nor any Subsidiary is (1) in default under any
agreement or instrument to which it is a party or by which it is bound, (2) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (3) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in each case, which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Taxes; REIT Status

.  

(a)The Parent Guarantor and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (1) the amount of which,
individually or in the aggregate, is not Material or (2) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Parent Guarantor or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP.  Neither Constituent Company knows of any basis for any other tax or
assessment that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The charges, accruals and reserves on the
books of the Parent Guarantor and its Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate.  The U.S. federal
income tax liabilities of the Parent Guarantor and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2012.

(b)The Parent Guarantor has operated, and intends to continue to operate in a
manner so as to permit it to qualify, as a REIT.  The Parent Guarantor has
elected treatment as a REIT.  Each Subsidiary of the Parent Guarantor is either
(1) a “qualified REIT subsidiary” within the meaning of Section 856(i) of the
Code, (2) a REIT, (3) a Taxable REIT Subsidiary within the meaning of Section
856(l) of the Code, (4) a partnership under Treasury Regulation Section
301.7701-3 or (5) an entity disregarded as a separate entity from its owner
under Treasury Regulation Section 301.7701-3.

Title to Property; Leases

.  Part I of Schedule 5.10 contains, as of the Execution Date, a complete and
correct listing of all Properties of the Parent Guarantor and its Subsidiaries,
setting forth, for each such Property, the current occupancy status of such
Property

 

-8-

 

 

--------------------------------------------------------------------------------

 

and whether such Property is (a) a Development Property and, if such Property is
a Development Property, the status of completion of such Property and (b) an
Eligible Property.  The Parent Guarantor and its Subsidiaries that own Eligible
Properties have good, marketable and legal title to, or a valid leasehold
interest in, their respective assets.  As of the Execution Date, there are no
Liens against any assets of the Issuer or any Subsidiary other than Permitted
Liens and Liens set forth on Part II of Schedule 5.10.

Licenses, Permits, Etc

.  

(a)The Parent Guarantor and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto (collectively,
“Intellectual Property”), that individually or in the aggregate are Material,
without known material conflict with the rights of others.

(b)To the best knowledge of each Constituent Company, no product or service of
the Parent Guarantor or any of its Subsidiaries infringes in any material
respect any Intellectual Property or other right owned by any other Person.

(c)To the best knowledge of each Constituent Company, there is no Material
violation by any Person of any right of the Parent Guarantor or any of its
Subsidiaries with respect to any Intellectual Property or other right owned or
used by the Parent Guarantor or any of its Subsidiaries.

Compliance with Employee Benefit Plans

.  

(a)The Parent Guarantor and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Parent Guarantor nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could, individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Parent Guarantor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Parent Guarantor or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b)Neither the Parent Guarantor nor any ERISA Affiliate has at any time, during
the current calendar year or any of the preceding six calendar years,
established, maintained or contributed to any Plan subject to Title IV of ERISA
or Sections 412 or 430 of the Code.

 

-9-

 

 

--------------------------------------------------------------------------------

 

(c)The Parent Guarantor and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans, which
liabilities individually or in the aggregate are Material.

(d)The expected postretirement benefit obligation (determined as of the last day
of the Parent Guarantor’s most recently ended fiscal year in accordance with
FASB ASC Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Parent
Guarantor and its Subsidiaries is not Material.

(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by each Constituent Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

(f)The Parent Guarantor and its Subsidiaries do not have any Non-U.S. Plans.

Private Offering by the Issuer

.  Neither Constituent Company or anyone acting on their behalf has offered the
Notes, the Parent Guaranty or any similar Securities for sale to, or solicited
any offer to buy the Notes, the Parent Guaranty or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than not more than 65 “accredited investors” (as defined in Rule 501(a) of
Regulation D under the Securities Act) (including the Purchasers), each of which
has been offered the Notes at a private sale for investment.  Neither
Constituent Company or anyone acting on their behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes or the execution
and delivery by the Parent Guarantor of this Agreement for purposes of providing
the Parent Guaranty to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

Use of Proceeds; Margin Regulations

.  The Issuer will apply the proceeds of the sale of the Notes hereunder as set
forth in the Memorandum.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Issuer in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Issuer and its Subsidiaries and the Issuer does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

-10-

 

 

--------------------------------------------------------------------------------

 

Existing Indebtedness; Future Liens

.

(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of May 31, 2018 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranty thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries.  Neither the
Parent Guarantor nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Parent Guarantor or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent Guarantor or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b)Except as disclosed in Schedule 5.15, neither the Parent Guarantor nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by this Agreement.

(c)Neither the Parent Guarantor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent Guarantor or such Subsidiary, any agreement relating thereto or any
other agreement (including its charter or any other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of either Constituent Company, except as disclosed in Schedule
5.15.

Foreign Assets Control Regulations, Etc

.  

(a)Neither the Parent Guarantor nor any Controlled Entity (1) is a Blocked
Person, (2) has been notified that its name appears or may in the future appear
on a State Sanctions List or (3) is a target of sanctions that have been imposed
by the United Nations or the European Union.

(b)Neither the Parent Guarantor nor any Controlled Entity (1) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws, Anti-Corruption Laws or, to
either Constituent Company’s knowledge, Canadian Economic Sanctions Laws, (2) to
either Constituent Company’s knowledge, is under investigation by any
Governmental Authority for possible violation of any Economic Sanctions Laws,
Anti-Money Laundering Laws or Anti-Corruption Laws.

(c)No part of the proceeds from the sale of the Notes hereunder:

(1)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Parent Guarantor or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (ii) for any purpose that

 

-11-

 

 

--------------------------------------------------------------------------------

 

would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or, to each Constituent Company’s knowledge, any Canadian Economic Sanctions
Laws, or (iii) otherwise in violation of any U.S. Economic Sanctions Laws or, to
each Constituent Company’s knowledge, any Canadian Economic Sanctions Laws;

(2)will be used, directly or indirectly, in violation of, or cause any Purchaser
to be in violation of, any applicable Anti-Money Laundering Laws; or

(3)will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)The Parent Guarantor has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Parent Guarantor and each Controlled Entity are and will
continue to be in compliance, in all material respects, with all applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws
(and, in the case of Canadian Economic Sanctions Laws, to ensure that the Parent
Guarantor and each Controlled Entity will not knowingly or willfully violate
such laws).

Status under Certain Statutes

.  Neither the Parent Guarantor nor any Subsidiary is subject to regulation
under the Investment Company Act of 1940, the Public Utility Holding Company Act
of 2005, the ICC Termination Act of 1995, or the Federal Power Act.

Environmental Matters

.  

(a)Neither the Parent Guarantor nor any Subsidiary has knowledge of any claim or
has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Parent Guarantor or any of its Subsidiaries or
any of their respective real properties or other assets now or formerly owned,
leased or operated by any of them, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b)Neither the Parent Guarantor nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(c)Neither the Parent Guarantor nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in

 

-12-

 

 

--------------------------------------------------------------------------------

 

a manner which is contrary to any Environmental Law that could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d)Neither the Parent Guarantor nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e)All buildings on all real properties now owned, leased or operated by the
Parent Guarantor or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.19Obligations Rank Pari Passu.

(a)The obligations of the Issuer under this Agreement and the Notes rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Issuer, including all
unsecured and unsubordinated senior Indebtedness of the Issuer described in
Schedule 5.15.

(b)The obligations of the Parent Guarantor under this Agreement rank at least
pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Parent Guarantor, including
all unsecured and unsubordinated senior Indebtedness of the Parent Guarantor
described in Schedule 5.15.

Solvency

.  The Parent Guarantor and its Subsidiaries, on a consolidated basis, are, and
each of the Parent Guarantor and the Issuer individually is, Solvent.

SECTION 6.

Representations of the Purchasers.

Purchase for Investment

.  Each Purchaser severally represents that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Issuer is not required to register the Notes.

Accredited Investor

.  Each Purchaser severally represents that it is an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act) acting for its own account (and not for the account of others) or as a
fiduciary or agent for others (which others are also “accredited
investors”).  Each Purchaser further severally represents that such Purchaser
has received the Disclosure Documents and has had the opportunity to ask
questions of the Issuer and received answers concerning the terms and conditions
of the sale of the Notes.

 

-13-

 

 

--------------------------------------------------------------------------------

 

Source of Funds

. Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (1) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (2) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same

 

-14-

 

 

--------------------------------------------------------------------------------

 

employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (d);
or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.

Information as to Constituent Companies.

Financial and Business Information

.  The Constituent Companies shall deliver to each Purchaser and each holder of
a Note that is an Institutional Investor:

(a)Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent Guarantor’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

(1)the unaudited consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such quarter, and

(2)the related unaudited consolidated statements of operations, changes in
shareholders’ equity and cash flows of the Parent Guarantor and its

 

-15-

 

 

--------------------------------------------------------------------------------

 

Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments;

(b)Annual Statements — within 120 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Parent
Guarantor’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless
of whether the Parent Guarantor is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Parent Guarantor, duplicate copies of,

(1)the audited consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such year, and

(2)the related audited consolidated statements of operations, changes in
shareholders’ equity and cash flows of the Parent Guarantor and its Subsidiaries
for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(1) each financial statement, report, notice, proxy statement or similar
document sent by the Parent Guarantor or any Subsidiary (i) to its creditors
under any Material Credit Facility (excluding information sent to such creditors
in the ordinary course of administration of a credit facility, such as
information relating to pricing and borrowing availability) or (ii) to its
public Securities holders generally, except, in the case of clauses (i) and
(ii), to the extent such financial statement, report, notice or proxy statement
has been otherwise delivered to each Purchaser and each holder of a Note
pursuant to this

 

-16-

 

 

--------------------------------------------------------------------------------

 

Agreement, and (2) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Purchaser or holder),
and each prospectus and all amendments thereto filed by the Parent Guarantor or
any Subsidiary with the SEC and of all press releases and other statements made
available generally by the Parent Guarantor or any Subsidiary to the public
concerning developments that are Material;

(d)Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer of either Constituent Company
becoming aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(f), a
written notice specifying the nature and period of existence thereof and what
action the Constituent Companies are taking or propose to take with respect
thereto;

(e)Employee Benefits Matters — promptly, and in any event within five Business
Days after a Responsible Officer of either Constituent Company becoming aware of
any of the following, a written notice setting forth the nature thereof and the
action, if any, that the Parent Guarantor or an ERISA Affiliate proposes to take
with respect thereto:

(1)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the Execution Date;

(2)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Guarantor or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(3)any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Parent Guarantor or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Parent Guarantor
or any ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or
excise tax provisions, if such liability or Lien, taken together with any other
such liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect; or

(4)receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

 

-17-

 

 

--------------------------------------------------------------------------------

 

(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Parent Guarantor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g)Resignation or Replacement of Independent Auditors — within 15 Business Days
following the date on which the Parent Guarantor’s independent auditors resign
or the Parent Guarantor elects to change independent auditors, as the case may
be, notification thereof, together with such further information as the Required
Holders may reasonably request;

(h)Operating Summaries for Unencumbered Properties — within 45 days after the
end of each fiscal quarter of the Parent Guarantor, but only to the extent then
required to be delivered pursuant to a Material Credit Facility, an operating
summary with respect to each Eligible Property including a quarterly and
year-to-date statement of Net Operating Income and a leasing/occupancy status
report, together with a current rent roll for such Property (except if such
Property is subject to a Triple Net Lease, in which case, the Issuer shall
furnish to such Purchaser and holder of a Note a rent roll showing rent paid for
the last fiscal quarter for such Eligible Property);

(i)Change in Senior Financial Officer — prompt notice of any change in any
Senior Financial Officer of the Parent Guarantor or the Issuer;

(j)Calculation of Ownership Share — promptly upon the request of such Purchaser
or holder, evidence of the Parent Guarantor’s calculation of the Ownership Share
with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence to be
in form and detail reasonably satisfactory to such Purchaser or holder; and

(k)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor or any of its Subsidiaries
(including actual copies of the Parent Guarantor’s Form 10‑Q and Form 10‑K) or
relating to the ability of either Constituent Company or any Subsidiary
Guarantor to perform its obligations hereunder, under the Notes or under the
applicable Subsidiary Guaranty Agreement as from time to time may be reasonably
requested by any such Purchaser or holder of a Note.

Officer’s Certificate

.  Each set of financial statements delivered to a Purchaser or a holder of a
Note pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer of the Parent Guarantor:

(a)Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent Guarantor
was in compliance with the requirements of Section 10.8 and each Additional
Covenant during the quarterly or annual period covered by the financial
statements then being furnished (including with respect to each such provision
that involves mathematical calculations, the information from such financial
statements that is required to perform such

 

-18-

 

 

--------------------------------------------------------------------------------

 

calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section
or Additional Covenant, and the calculation of the amount, ratio or percentage
then in existence.  In the event that the Parent Guarantor or any Subsidiary has
made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 23.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;

(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Parent Guarantor
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Parent Guarantor or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Constituent Companies shall have taken or
propose to take with respect thereto;

(c)Subsidiary Guarantors — certifying that each Subsidiary that is required to
be a Subsidiary Guarantor pursuant to Section 9.8 is a Subsidiary Guarantor as
of the date of such certificate of such Senior Financial Officer and, if any
Subsidiary is then so required to be a Subsidiary Guarantor, setting forth a
list of all Subsidiaries that are Subsidiary Guarantors as of such date;

(d)Eligible Properties — setting forth a reasonably detailed list of all
Eligible Properties which the Parent Guarantor has included in the calculation
of Total Unencumbered Eligible Property Value for the fiscal period covered by
such certificate of such Senior Financial Officer.

Visitation

.  Each Constituent Company shall permit the representatives of each Purchaser
and each holder of a Note that is an Institutional Investor:

(a)No Default — if no Default or Event of Default then exists, at the expense of
such Purchaser or holder and upon reasonable prior notice to such Constituent
Company, to visit the principal executive office of such Constituent Company, to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries with such Constituent Company’s officers, and (with the consent of
such Constituent Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of such Constituent
Company, which consent will not be unreasonably withheld) to visit the other
offices and, subject to the rights of tenants under Tenant Leases (so long as
such rights do not consist of restrictions on such Purchaser’s or holder’s right
to visit a property imposed to avoid compliance with this Section), properties
of such Constituent Company and each Subsidiary, all at such reasonable times
and as often as may be reasonably requested in writing; and

 

-19-

 

 

--------------------------------------------------------------------------------

 

(b)Default — if a Default or Event of Default then exists, at the expense of the
Constituent Companies to visit and inspect any of the offices or, subject to the
rights of tenants under Tenant Leases (so long as such rights do not consist of
restrictions on such Purchaser’s or holder’s right to visit a property imposed
to avoid compliance with this Section), properties of such Constituent Company
or any of its Subsidiaries, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision each
Constituent Company authorizes said accountants to discuss the affairs, finances
and accounts of such Constituent Company and its Subsidiaries), all at such
times and as often as may be requested.

Electronic Delivery

.  Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by a Constituent Company pursuant to Sections 7.1(a), (b), (c), (e), (g), (h),
(i) or (j) and Section 7.2 shall be deemed to have been delivered if such
Constituent Company satisfies any of the following requirements with respect
thereto:

(a)such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
Purchaser and each holder of a Note by e-mail at the e-mail address set forth in
such Purchaser’s or holder’s Purchaser Schedule or as communicated from time to
time in a separate writing delivered to the Constituent Companies;

(b)the Parent Guarantor shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at www.broadstone.com as of the
Execution Date;

(c)such financial statements, opinions of independent certified public
accountants, other information and Officer’s Certificates satisfying the
requirements of the applicable Section are timely posted in printable form by or
on behalf of such Constituent Company on IntraLinks or on any other similar
website to which each Purchaser and each holder of Notes has free access; or

(d)such Constituent Company shall have timely filed such financial statements,
opinions of independent certified public accountants, other information and
Officer’s Certificates satisfying the requirements of the applicable Section
with the SEC on EDGAR and shall have made such items available in printable form
on its home page on the internet or on IntraLinks or on any other similar
website to which each Purchaser and each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
opinions of independent certified public accountants, other information and
Officer’s Certificates be conditioned upon any waiver or other agreement or
consent (other than confidentiality provisions

 

-20-

 

 

--------------------------------------------------------------------------------

 

consistent with Section 21 of this Agreement); provided further, that in the
case of any of clauses (b), (c) or (d), such Constituent Company shall have
given each Purchaser and each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 19, of such posting or filing in
connection with each delivery, provided further, that upon request of any
Purchaser or any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, such Constituent Company will promptly e-mail them or deliver such paper
copies, as the case may be, to such Purchaser or holder.

Limitation on Disclosure Obligation

.  The Constituent Companies shall not be required to disclose the following
information pursuant to Section 7.1(c)(1)(i), 7.1(g) (other than notice of the
resignation or change of the Parent Guarantor’s independent auditors), 7.1(k) or
7.3:

(a)information that the Constituent Companies determine after consultation with
counsel qualified to advise on such matters that, notwithstanding the
confidentiality requirements of Section 21, they would be prohibited from
disclosing by applicable law or regulations without making public disclosure
thereof;

(b)information, if the reason for such non-disclosure is solely to preserve an
attorney-client privilege available to the Constituent Companies and the
Constituent Companies have determined after consultation with independent
counsel qualified to advise on such matters that such information would
reasonably be expected, if disclosed, to no longer be entitled to the benefits
of such attorney-client privilege notwithstanding the confidentiality
requirements of Section 21, provided that (1) such information was not made
subject to such attorney-client privilege in contemplation of this clause (b)
and (2) such non-disclosure is necessary to preserve such attorney-client
privilege; or

(c)information that, notwithstanding the confidentiality requirements of Section
21, the Constituent Companies are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon a Constituent Company and not entered into in contemplation of this
clause (c), provided that the Constituent Companies shall use commercially
reasonable efforts to obtain consent from the party in whose favor the
obligation of confidentiality was made to permit the disclosure of the relevant
information and provided further that the Constituent Companies have received a
written opinion of counsel confirming that disclosure of such information
without consent from such other contractual party would reasonably be expected
to constitute a breach of such agreement.

Promptly after determining that the Constituent Companies are not permitted to
disclose any information as a result of the limitations described in this
Section 7.5, the Constituent Companies will provide each of the Purchasers and
holder of a Note with an Officer’s Certificate describing generally the
requested information that the Constituent Companies are prohibited from
disclosing pursuant to this Section 7.5 and the circumstances under which the
Constituent Companies are not permitted to disclose such information.  Promptly
after a request therefor from any Purchaser or holder of a Note that is an
Institutional Investor, the Constituent Companies will provide such Purchaser or
holder with a written opinion of counsel (which may

 

-21-

 

 

--------------------------------------------------------------------------------

 

be addressed to the Constituent Companies) relied upon as to any requested
information that the Constituent Companies have asserted that they are
prohibited from disclosing to such Purchaser or holder under circumstances
described in this Section 7.5.

SECTION 8.

Payment and Prepayment of the Notes.

Maturity

.  As provided therein, the entire unpaid principal balance of each Note shall
be due and payable on the Maturity Date thereof.

Optional Prepayments with Make-Whole Amount

.  

(a)During any period when no Default or Event of Default exists or would be
caused by an optional prepayment, the Issuer may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, the
Notes of any series, in an amount not less than 5% of the aggregate principal
amount of the Notes of such series then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal
amount.  

(b)If a Default or Event of Default then exists or would be caused by an
optional prepayment, the Issuer may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Notes of
each series, in an amount not less than 5% of the aggregate principal amount of
the Notes of such series then outstanding in the case of a partial prepayment,
at 100% of the principal amount so prepaid, and the Make-Whole Amount determined
for the prepayment date with respect to such principal amount.  In no event
shall the rights of the Issuer under this Section 8.2(b) extend the date payment
is due in respect of any Notes that have become due and payable pursuant to
Section 12.1.  Acceptance of a prepayment of Notes pursuant to this Section
8.2(b) shall not constitute a waiver of any Default or Event of Default.

(c)The Issuer will give each holder of Notes of the series to be prepaid (with a
copy to each other holder of Notes) written notice of each optional prepayment
under this Section 8.2 not less than 10 days and not more than 60 days prior to
the date fixed for such prepayment unless the Issuer and the holders of more
than 50% of the aggregate principal amount of the Notes of each series to be
prepaid agree to another time period pursuant to Section 18.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes of such series to be prepaid on such date, the principal
amount of each Note of such series held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer of the Issuer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Issuer shall deliver to each holder of Notes of the series to be
prepaid a certificate of a Senior Financial Officer of the Issuer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.

 

-22-

 

 

--------------------------------------------------------------------------------

 

Allocation of Partial Prepayments and Purchases

.  In the case of each partial prepayment of the Notes pursuant to Section 8.2,
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof not theretofore called for
prepayment.  In the case of any purchase or prepayment of the Notes pursuant to
Section 8.5 or Section 8.7, the principal amount of the Notes to be purchased or
prepaid shall be allocated among all of the Notes that have accepted such offer
of purchase or prepayment.

Maturity; Surrender, Etc

.  In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Issuer and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

Purchase of Notes

.  The Issuer will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Issuer or an Affiliate pro rata to the holders of all Notes
at the time outstanding upon the same terms and conditions and, for the
avoidance of doubt, such offer may be at less than par and may or may not
include the payment of the Make-Whole Amount.  Any such offer shall provide each
holder with sufficient information to enable it to make an informed decision
with respect to such offer, and shall remain open for at least 10 Business
Days.  If the holders of more than 50% of the principal amount of the Notes then
outstanding accept such offer, the Issuer shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer.  A failure by a holder of Notes to respond prior to
the last day on which such holder may respond (including any extension of such
period pursuant to the terms of the preceding sentence) to an offer to purchase
made pursuant to this Section 8.5 shall be deemed to constitute a rejection of
such offer by such holder.  The Issuer will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.  Acceptances of offers to repurchase Notes pursuant
to this Section 8.5 need not be a on a pro rata basis among the Notes.

Section 8.6Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

-23-

 

 

--------------------------------------------------------------------------------

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (1) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (2) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(i) closest to and greater than such Remaining Average Life and (ii) closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (A) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (B) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining

 

-24-

 

 

--------------------------------------------------------------------------------

 

Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

Section 8.7Offer to Prepay Notes in the Event of a Change in Control.

(a)Notice of Change in Control or Control Event.  The Constituent Companies
will, within 10 Business Days after any Responsible Officer of either thereof
has knowledge of the occurrence of any Change in Control or any Control Event,
give written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.7(b).  If a Change in Control has occurred, such notice shall contain
and constitute an offer by the Issuer to prepay Notes as described in Section
8.7(c) and shall be accompanied by the certificate described in Section 8.7(g).

(b)Condition to Company Action.  The Parent Guarantor will not take any action
that consummates or finalizes a Change in Control unless (1) at least 30 days
prior to such action the Issuer shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Issuer prepays all Notes required to
be prepaid in accordance with this Section 8.7.  

(c)Offer to Prepay Notes.  The offer to prepay Notes contemplated by Sections
8.7(a) and (b) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on a
date specified in such offer (the “Change in Control Proposed Prepayment
Date”).  If such Change in Control Proposed Prepayment Date is in connection
with an offer contemplated by Section 8.7(a), such date shall be a Business Day
not less than 30 days and not more than 60 days after the date of such offer (or
if the Change in Control Proposed Prepayment

 

-25-

 

 

--------------------------------------------------------------------------------

 

Date shall not be specified in such offer, the Change in Control Proposed
Prepayment Date shall be the Business Day nearest to the 30th day after the date
of such offer).

(d)Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Issuer at least five Business Days prior to
the Change in Control Proposed Prepayment Date.  A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 8.7 shall be
deemed to constitute a rejection of such offer by such holder.

(e)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section
8.7 shall be at 100% of the principal amount of such Notes, together with
accrued and unpaid interest on such Notes accrued to the date of prepayment but
without any Make-Whole Amount.  The prepayment shall be made on the Change in
Control Proposed Prepayment Date, except as provided by Section 8.7(f).

(f)Deferral Pending Change in Control.  The obligation of the Issuer to prepay
Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been
made.  In the event that such Change in Control does not occur on the Change in
Control Proposed Prepayment Date in respect thereof, the prepayment shall be
deferred until, and shall be made on the date on which, such Change in Control
occurs.  The Constituent Companies shall keep each holder of Notes reasonably
and timely informed of (1) any such deferral of the date of prepayment, (2) the
date on which such Change in Control and the prepayment are expected to occur
and (3) any determination by the Parent Guarantor that efforts to effect such
Change in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.7 in respect of such Change in
Control automatically shall be deemed rescinded without penalty or other
liability).

(g)Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying (1)
the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date, (5)
that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.

(h)Change in Control Defined.  “Change in Control” means:

(1)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have

 

-26-

 

 

--------------------------------------------------------------------------------

 

“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 30% of the total voting power of
the then outstanding voting stock of the Parent Guarantor; or

(2)During any period of 12 consecutive months ending after the Execution Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent Guarantor (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of the Parent Guarantor was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent Guarantor then in office.

(i)Control Event Defined.  “Control Event” means the execution of any definitive
written agreement which, when fully performed by the parties thereto, would
result in a Change in Control.

Payments Due on Non-Business Days

.  Anything in this Agreement or the Notes to the contrary notwithstanding, (a)
except as set forth in clause (b), any payment of interest on any Note that is
due on a date that is not a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; and (b) any payment
of principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

SECTION 9.

Affirmative Covenants.

From the Execution Date until the First Closing and thereafter, so long as any
of the Notes are outstanding, the Constituent Companies covenant that:

Compliance with Laws

.  Without limiting Section 10.4, each Constituent Company will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject (including ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16) and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-27-

 

 

--------------------------------------------------------------------------------

 

Insurance

.  Each Constituent Company will, and will cause each of its Subsidiaries to, or
will cause each tenant under a Tenant Lease to, maintain, with financially sound
and reputable insurers, insurance (on a replacement cost basis) with respect to
their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

Maintenance of Properties

.  Each Constituent Company will, and will cause each of its Subsidiaries to, or
will cause each tenant under a Tenant Lease to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear or as the result of a
casualty for which insurance is maintained pursuant to Section 9.2 or
condemnation), so that the business carried on in connection therewith may be
properly conducted at all times subject to the rights of tenants under Tenant
Leases, provided that this Section 9.3 shall not prevent the Parent Guarantor or
any Subsidiary from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is desirable in the conduct of its
business and the Parent Guarantor has concluded that such discontinuance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Payment of Taxes and Claims

.  Each Constituent Company will, and will cause each of its Subsidiaries to,
file all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Parent Guarantor or any Subsidiary, provided that
neither the Parent Guarantor nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Parent Guarantor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Parent Guarantor or
a Subsidiary has established adequate reserves therefor in accordance with GAAP
on the books of the Parent Guarantor or such Subsidiary or (b) the nonpayment of
all such taxes, assessments, charges, levies and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Corporate Existence, Etc

.  Each Constituent Company will at all times preserve and keep its limited
liability company or corporate existence in full force and effect.  Subject to
Section 10.2, each Constituent Company will at all times preserve and keep in
full force and effect the corporate or other legal existence of each of its
Subsidiaries and all rights and franchises of each Constituent Company and its
Subsidiaries unless, in the good faith judgment of the Parent Guarantor, the
termination of or failure to preserve and keep in full force and effect such
corporate or other existence, right or franchise could not, individually or in
the aggregate, have a Material Adverse Effect.

Books and Records

.  Each Constituent Company will, and will cause each of its Subsidiaries to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory

 

-28-

 

 

--------------------------------------------------------------------------------

 

jurisdiction over such Constituent Company or such Subsidiary, as the case may
be.  Each Constituent Company will, and will cause each of its Subsidiaries to,
keep books, records and accounts which, in reasonable detail, accurately reflect
all transactions and dispositions of assets.  Each Constituent Company and its
Subsidiaries have devised a system of internal accounting controls sufficient to
provide reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and each
Constituent Company will, and will cause each of its Subsidiaries to, continue
to maintain such system.

REIT Status

.  The Parent Guarantor shall maintain its status as, and election to be treated
as, a REIT under the Code.

Section 9.8Subsidiary Guarantors.

(a)The Parent Guarantor will cause each of its Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to, concurrently therewith:

(1)enter into an agreement in form and substance satisfactory to the Required
Holders providing for the guaranty by such Subsidiary, on a joint and several
basis with all other such Subsidiaries, of (x) the prompt payment in full when
due of all amounts payable by the Issuer pursuant to the Notes (whether for
principal, interest, Make-Whole Amount or otherwise) and by the Constituent
Companies pursuant to this Agreement, including all indemnities, fees and
expenses payable by the Constituent Companies thereunder and (y) the prompt,
full and faithful performance, observance and discharge by the Constituent
Companies of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes (in the case of the Issuer) or this Agreement to
be performed, observed or discharged by it (a “Subsidiary Guaranty Agreement”);
and

(2)deliver the following to each holder of a Note:

(i) an executed counterpart of such Subsidiary Guaranty Agreement;

(ii)a certificate signed by an authorized Responsible Officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1(b), 5.2(b),
5.6(b), 5.7(b) and 5.19(b) of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty Agreement rather than the Parent
Guarantor and this Agreement);

(iii)all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the

 

-29-

 

 

--------------------------------------------------------------------------------

 

execution and delivery of such Subsidiary Guaranty Agreement and the performance
by such Subsidiary of its obligations thereunder; and

(iv)an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
Agreement as the Required Holders may reasonably request.

(b)At the request of the Parent Guarantor and by written notice to each holder
of Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty
Agreement under subparagraph (a) of this Section 9.8 shall be discharged from
all of its obligations and liabilities under its Subsidiary Guaranty Agreement
and shall be automatically released from its obligations thereunder without the
need for the execution or delivery of any other document by the holders,
provided that (1) if such Subsidiary Guarantor is a guarantor or is otherwise
liable for or in respect of any Material Credit Facility, then such Subsidiary
Guarantor has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under its Subsidiary
Guaranty Agreement) under such Material Credit Facility, (2) at the time of, and
after giving effect to, such release and discharge, no Default or Event of
Default shall have occurred and be continuing, (3) no amount is then due and
payable under its Subsidiary Guaranty Agreement, (4) if, in connection with such
Subsidiary Guarantor being released and discharged under any Material Credit
Facility, any fees or other remuneration (other than (i) commitment fees and
similar fees given in consideration of a new extension of credit in connection
with an extension or replacement of the applicable Material Credit Facility,
(ii) amounts paid in satisfaction of principal or interest under such Material
Credit Facility and (iii) structuring, arrangement or similar fees solely for
the account of the agent under such Material Credit Facility in connection with
such release of such Subsidiary Guarantor from such Material Credit Facility)
were paid or agreed to be paid to or for the benefit of any agent or any lender,
in such capacity, under such Material Credit Facility principally for the
purpose of releasing such Subsidiary Guarantor from its guaranty obligations
under such Material Credit Facility, then the Issuer shall pay or agree to pay
to the holders of the Notes the same fees or other remuneration on a pro rata
basis in proportion to the relative outstanding principal amounts of the Notes
and the principal amount of the Indebtedness outstanding under such applicable
Material Credit Facility (or applicable Material Credit Facilities) and (5) each
holder shall have received a certificate of a Responsible Officer of the Parent
Guarantor certifying as to the matters set forth in clauses (1) through (4).

Most Favored Lender Provision

.  If at any time a Material Credit Facility or any Guaranty in respect thereof
shall include any Financial Covenant and such provision is not contained in this
Agreement (any such provision, together with any related definitions (including,
any term defined therein with reference to the application of GAAP, as
identified in such Material Credit Facility), an “Additional Covenant”), then
the Constituent Companies shall promptly, and in any event within 15 Business
Days thereof, provide a Most Favored Lender Notice with respect to each such
Additional Covenant; provided that a Most Favored Lender Notice is not required
to be given in the case of the Additional Covenants incorporated herein on the
Execution Date.  Thereupon, unless waived in writing by the Required

 

-30-

 

 

--------------------------------------------------------------------------------

 

Holders within 10 days of the Purchasers’ and holders’ receipt of such notice,
such Additional Covenant shall be deemed incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully herein, effective (a) in the
case of any Additional Covenant effective on the Execution Date, as of the
Execution Date, and (b) in the case of any Additional Covenant effective after
the Execution Date, as of the date when such Additional Covenant became
effective under such Material Credit Facility.  Any Additional Covenant
incorporated into this Agreement pursuant to this provision (1) shall remain
unchanged herein notwithstanding any temporary waiver of such Additional
Covenant under the relevant Material Credit Facility, (2) shall be deemed
automatically amended herein to reflect any subsequent amendments agreed and
implemented in relation to such Additional Covenant under the relevant Material
Credit Facility and (3) shall be deemed deleted from this Agreement at such time
as such Additional Covenant is deleted or otherwise removed from or is no longer
in effect under or pursuant to the relevant Material Credit Facility or if the
relevant Material Credit Facility has been terminated; provided that (i) if any
fees or other remuneration (other than (A) commitment fees and similar fees
given in consideration of a new extension of credit in connection with an
extension or replacement of the applicable Material Credit Facility, (B) amounts
paid in satisfaction of principal or interest under such Material Credit
Facility and (C) structuring, arrangement or similar fees solely for the account
of the agent under such Material Credit Facility in connection with such
deletion, amendment or modification) were paid or agreed to be paid to or for
the benefit of any agent or any lender, in such capacity, under such Material
Credit Facility principally to cause such Additional Covenant to cease to be in
effect or be deleted or to be so amended or modified in such Material Credit
Facility, then the Issuer shall pay or agree to pay to the holders of the Notes
the same fees or other remuneration on a pro rata basis in proportion to the
relative outstanding principal amounts of the Notes and the principal amount of
the Indebtedness outstanding under such applicable Material Credit Facility (or
applicable Material Credit Facilities); and (ii) no Additional Covenant shall be
so deemed automatically amended or deleted during any time that a Default or
Event of Default has occurred and is continuing.  In determining whether a
breach of any Financial Covenant incorporated by reference into this Agreement
pursuant to this Section 9.9 shall constitute an Event of Default, the period of
grace, if any, applicable to such Additional Covenant in the relevant Material
Credit Facility shall apply.

Rating on the Notes

.  The Issuer shall at all times maintain a Debt Rating for the Notes from an
NRSRO.  Evidence of such Debt Rating (or any change thereto) shall (a) be
delivered by the Issuer to the holders of the Notes (1) at least annually (on or
before each anniversary of the First Closing) and (2) promptly upon any change
in such Debt Rating, (b) set forth the Debt Rating for such Notes, (c) refer to
each Private Placement Number issued by CUSIP Global Services, managed on behalf
of the American Bankers Association by S&P Global Market Intelligence, in
respect of such Notes, (d) state that the Debt Rating addresses the likelihood
of payment of both the principal and interest of such Notes, (e) not include any
prohibition against sharing such evidence with the SVO or any other regulatory
authority having jurisdiction over the holders of the Notes, and (f) include
such other information relating to the Debt Rating for the Notes as may be
required from time to time by the SVO or any other regulatory authority having
jurisdiction over the holders of the Notes.

Although it will not be a Default or an Event of Default if the Constituent
Companies fail to comply with any provision of Section 9 on or after the
Execution Date and prior to the First

 

-31-

 

 

--------------------------------------------------------------------------------

 

Closing, if such a failure occurs, then any of the Purchasers may elect not to
purchase the Notes on the date of the First Closing that is specified in Section
3.

SECTION 10.

Negative Covenants.

From the Execution Date until the First Closing and thereafter, so long as any
of the Notes are outstanding, the Constituent Companies covenant that:

Transactions with Affiliates

.  The Constituent Companies will not, and will not permit any Subsidiary to,
enter into directly or indirectly any transaction or group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate, except (a) in the
ordinary course and pursuant to the reasonable requirements of such Constituent
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Constituent Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate, (b) transactions between or among the Parent Guarantor, the Issuer
and any Subsidiary Guarantor and (c) transactions between or among direct or
indirect Wholly-Owned Subsidiaries that are not Subsidiary Guarantors.

Merger, Consolidation, Sales of Assets and Other Arrangements

.

The Constituent Companies will not, and will not permit any Subsidiary to, (a)
enter into any transaction of merger or consolidation (other than (1) any
transaction of merger or consolidation between or among the Constituent
Companies and the Subsidiary Guarantors; provided that if the Parent Guarantor
or the Issuer enters into such a transaction of merger, it is the survivor
thereof, (2) any transaction of merger or consolidation of a Subsidiary (other
than the Issuer) that is not a Subsidiary Guarantor into a Constituent Company
or a Subsidiary Guarantor so long as such Constituent Company or such Subsidiary
Guarantor is the survivor thereof and (3) any transaction of merger or
consolidation between two or more Subsidiaries (other than the Issuer) that are
not Subsidiary Guarantors), (b) liquidate, windup or dissolve itself (or suffer
any liquidation or dissolution) or (c) convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that any of the actions described in the
immediately preceding clauses (a) through (c) may be taken with respect to
either Constituent Company, any Subsidiary Guarantor or any other Subsidiary so
long as (i) immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, and (ii) if any such action involves the Parent Guarantor
or the Issuer, the Parent Guarantor or the Issuer, respectively, must be the
survivor, except that the Parent Guarantor may take any such action pursuant to
which the Parent Guarantor is not the survivor so long as (A) if such
transaction results in a Change of Control, the Issuer has offered to purchase
the Notes then outstanding in accordance with Section 8.7, (B) the surviving
Person shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any State thereof (including the
District of Columbia), and such surviving Person (I) shall have executed and
delivered to each holder of a Note its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
(II) shall have caused to be delivered to each holder of any

 

-32-

 

 

--------------------------------------------------------------------------------

 

Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and
(C) each Subsidiary Guarantor shall have reaffirmed in writing its obligations
under its Subsidiary Guaranty Agreement.

Further, neither Constituent Company nor any Subsidiary, will enter into any
sale-leaseback transactions or other transaction by which such Constituent
Company or such Subsidiary shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person other than in a transaction involving only property that is
not an Eligible Property and only to the extent occurring in the ordinary course
of business for such Constituent Company or Subsidiary.

Line of Business

.  The Constituent Companies will not, and will not permit any Subsidiary to,
engage in any business if, as a result, the general nature of the business in
which the Parent Guarantor and its Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Parent Guarantor and its Subsidiaries, taken as a whole, are
engaged on the Execution Date as described in the Memorandum.

Economic Sanctions, Etc

.  The Constituent Companies will not, and will not permit any Controlled Entity
to (a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (1) would cause any Purchaser or holder
or any affiliate of such Purchaser or holder to be in violation of, or subject
to sanctions under, any law or regulation applicable to such Purchaser or
holder, or (2) is prohibited by or subject to sanctions under any Economic
Sanctions Laws.

Section 10.5Negative Pledge.

(a)Except for Permitted Negative Pledges, the Constituent Companies will not,
and will not permit any Subsidiary to, permit any Eligible Property or any
direct or indirect ownership interest of the Issuer in any Person owning any
Eligible Property to be subject to a Negative Pledge if such Negative Pledge
prohibits or purports to prohibit the creation of a Lien on such Eligible
Property or ownership interest as security for the obligations of the
Constituent Companies hereunder or under the Notes.

(b)The Constituent Companies will not, and will not permit any Subsidiary to,
create, assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 10.8 or any Additional
Covenant.

 

-33-

 

 

--------------------------------------------------------------------------------

 

Restrictions on Intercompany Transfers

.  The Constituent Companies will not, and will not permit any Subsidiary (other
than an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other Equity Interests owned by the Parent Guarantor or any Subsidiary;
(b) pay any Indebtedness owed to the Parent Guarantor or any other Subsidiary;
(c) make loans or advances to the Parent Guarantor or any other Subsidiary or
(d) transfer any of its property or assets to the Parent Guarantor or any other
Subsidiary; other than:

(1)with respect to clauses (a) through (d) above, those encumbrances or
restrictions contained in (i) this Agreement or any Subsidiary Guaranty
Agreement, (ii) the Material Credit Facilities as in effect on the Execution
Date, or (iii) any other agreement (A) evidencing Indebtedness that is not
Secured Indebtedness which either Constituent Company or any Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and (B)
containing encumbrances and restrictions imposed in connection with such
Indebtedness that are either substantially similar to, or less restrictive than,
the encumbrances and restrictions set forth in this Agreement;

(2)with respect to clause (d), (x) customary provisions restricting assignment
of any agreement entered into by either Constituent Company or any Subsidiary in
the ordinary course of business, and (y) restrictions contained in any agreement
relating to the sale of a Subsidiary (other than the Issuer) or the assets of a
Subsidiary pending such sale to the extent that such sale is permitted under
this Agreement and the restrictions apply only to the Subsidiary or the assets
that are the subject of such sale; and

(3)with respect to clause (d), those encumbrances or restrictions contained in
an agreement (i) evidencing Indebtedness which a Subsidiary may create, incur,
assume, or permit or suffer to exist under this Agreement and (ii) which
Indebtedness is secured by a Lien on the assets of such Subsidiary permitted to
exist under this Agreement, so long as such encumbrances and restrictions apply
only to such Subsidiary and such Subsidiary has no material assets other than
those encumbered by such Lien.

Parent Guarantor Ownership and Management of the Issuer

.  The Constituent Companies will not permit the Parent Guarantor to (a) cease
to own and control, directly or indirectly, at least 65% of the outstanding
Equity Interests of the Issuer, (b) cease to be the managing member of the
Issuer or (c) cease to have the sole and exclusive power to exercise all
management and control over the Issuer.

Financial Covenants

.

(a)Leverage Ratio.  The Parent Guarantor will not at any time permit the ratio
of (1) Total Outstanding Indebtedness to (2) Total Market Value to exceed 0.60
to 1.00; provided that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00,

 

-34-

 

 

--------------------------------------------------------------------------------

 

then the Parent Guarantor shall be deemed to be in compliance with this Section
10.8(a) so long as (i) the Issuer or any Subsidiary of the Issuer completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for the three
immediately subsequent consecutive fiscal quarters, (ii) the Parent Guarantor
has not maintained compliance with this Section 10.8(a) in reliance on this
proviso for more than one time during the term of this Agreement and (iii) such
ratio (after giving effect to such Material Acquisition) is not greater than
0.65 to 1.00 at any time.

(b)Secured Indebtedness Ratio.  The Parent Guarantor will not at any time permit
the ratio of (1) Secured Indebtedness of the Parent Guarantor and its
Subsidiaries to (2) Total Market Value to exceed 0.40 to 1.00.

Notwithstanding the foregoing, the Constituent Companies will not, and will not
permit any Subsidiary to, secure any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and the Parent
Guaranty, each Subsidiary Guaranty Agreement and each other Guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including an intercreditor agreement
and opinions of counsel to the Constituent Companies and/or any such Subsidiary,
as the case may be, from counsel and in a form that is reasonably acceptable to
the Required Holders.

(c)Ratio of Adjusted EBITDA to Fixed Charges.  The Parent Guarantor will not at
any time permit the ratio of (1) Adjusted EBITDA for the fiscal quarter most
recently ended for which financial statements are available to (2) Fixed Charges
of the Parent Guarantor and its Subsidiaries for such fiscal quarter to be less
than 1.50 to 1.00.

(d)Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible Property
Value.  The Parent Guarantor will not at any time permit the ratio of (1) Total
Unsecured Indebtedness to (2) Total Unencumbered Eligible Property Value to
exceed 0.60 to 1.00; provided that if such ratio is greater than 0.60 to 1.00
but is not greater than 0.65 to 1.00, then the Parent Guarantor shall be deemed
to be in compliance with this Section 10.8(d) so long as (i) the Issuer or any
Subsidiary of the Issuer completed a Material Acquisition which resulted in such
ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
at any time during the fiscal quarter in which such Material Acquisition took
place and for the three immediately subsequent consecutive fiscal quarters, (ii)
the Parent Guarantor has not maintained compliance with this Section 10.8(d) in
reliance on this proviso for more than one time during the term of this
Agreement and (iii) such ratio (after giving effect to such Material
Acquisition) is not greater than 0.65 to 1.00 at any time.

(e)Dividends and Other Restricted Payments.  Subject to the following sentence,
if an Event of Default exists, the Constituent Companies will not, and will not
permit any Subsidiary to, declare or make any Restricted Payments except that
the Parent Guarantor may declare and make cash distributions to its shareholders
in an aggregate

 

-35-

 

 

--------------------------------------------------------------------------------

 

amount not to exceed the minimum amount necessary for the Parent Guarantor to
remain in compliance with Section 9.7 (and the Issuer and its Subsidiaries may
declare and make cash distributions to the Parent Guarantor for such purpose),
and Subsidiaries of the Issuer may pay Restricted Payments to the Issuer or any
other Subsidiary of the Issuer that is a Subsidiary Guarantor.  If an Event of
Default specified in Section 11(a), Section 11(b), Section 11(g), Section 11(h)
or Section 11(i) shall exist, or if as a result of the occurrence of any other
Event of Default the Notes have been accelerated pursuant to Section 12, the
Constituent Companies will not, and will not permit any Subsidiary to, make any
Restricted Payments to any Person except that Subsidiaries may pay Restricted
Payments to the Issuer or any other Subsidiary of the Issuer that is a
Subsidiary Guarantor.

Although it will not be a Default or an Event of Default if the Constituent
Companies fail to comply with any provision of Section 10 before or after giving
effect to the issuance of Notes at the First Closing on a pro forma basis, if
such a failure occurs, then any of the Purchasers may elect not to purchase the
Notes on the date of the First Closing that is specified in Section 3.

SECTION 11.

Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)the Issuer defaults in the payment of any principal or Make-Whole Amount on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b)the Issuer defaults in the payment of any interest on any Note for more than
three Business Days after the same becomes due and payable; or

(c)either Constituent Company defaults in the performance of or compliance with
any term contained in Section 7.1(d), Section 9.7, or Section 10 or any
Additional Covenant; or

(d)either Constituent Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein (other than those
referred to in Sections 11(a), (b) and (c)) or in a Subsidiary Guaranty
Agreement and such default is not remedied within 30 days after the earlier of
(1) a Responsible Officer of either Constituent Company obtaining actual
knowledge of such default and (2) either Constituent Company receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this Section
11(d)); or

(e)(1) any representation or warranty made in writing by or on behalf of either
Constituent Company or by any officer of either Constituent Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of any Subsidiary Guarantor or by any officer of such
Subsidiary Guarantor in any Subsidiary

 

-36-

 

 

--------------------------------------------------------------------------------

 

Guaranty Agreement or any writing furnished in connection with any Subsidiary
Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)(1) either Constituent Company or any Significant Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount of (x) $25,000,000 or more in the
case of Indebtedness that is not Nonrecourse Indebtedness or (y) $75,000,000 or
more in the case of Nonrecourse Indebtedness (or such lesser amount of
Indebtedness that is not Nonrecourse Indebtedness or that is Nonrecourse
Indebtedness, as applicable, as is the lowest threshold amount for triggering a
similar default under any Material Credit Facility) (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (2) either Constituent Company or any Significant Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of (x) $25,000,000 or
more in the case of Indebtedness that is not Nonrecourse Indebtedness or (y)
$75,000,000 or more in the case of Nonrecourse Indebtedness (or such lesser
amount of Indebtedness that is not Nonrecourse Indebtedness or that is
Nonrecourse Indebtedness, as applicable, as is the lowest threshold amount for
triggering a similar default under any Material Credit Facility) (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists (other than
solely as a result of any condition that constitutes a Change of Control where
the Constituent Companies have complied with the provisions of Section 8.7), and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests or solely as a result of any condition that constitutes a Change of
Control where the Constituent Companies have complied with the provisions of
Section 8.7), (i) either Constituent Company or any Significant Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of (x) $25,000,000 or more in the case of Indebtedness that is
not Nonrecourse Indebtedness or (y) $75,000,000 or more in the case of
Nonrecourse Indebtedness (or such lesser amount of Indebtedness that is not
Nonrecourse Indebtedness or that is Nonrecourse Indebtedness, as applicable, as
is the lowest threshold amount for triggering a default similar to that
described in clause (1) hereof under any Material Credit Facility) (or its
equivalent in the relevant currency of payment), or (ii) one or more Persons
have the right to require either Constituent Company or any Significant
Subsidiary so to purchase or repay such Indebtedness; or

(g)either Constituent Company or any Significant Subsidiary (1) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(2) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to

 

-37-

 

 

--------------------------------------------------------------------------------

 

take advantage of any bankruptcy, insolvency, reorganization, moratorium or
other similar law of any jurisdiction, (3) makes an assignment for the benefit
of its creditors, (4) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (5) is adjudicated as insolvent or to
be liquidated, or (6) takes corporate or other organizational action for the
purpose of any of the foregoing; or

(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by either Constituent Company or any
Significant Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of either Constituent
Company or any Significant Subsidiary, or any such petition shall be filed
against either Constituent Company or any Significant Subsidiary and such
petition shall not be dismissed within 60 days; or

(i)any event occurs with respect either Constituent Company or any Significant
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

(j)one or more final judgments or orders for the payment of money aggregating in
excess of $25,000,000 (or such lesser amount as is the lowest threshold amount
for triggering a similar default under any Material Credit Facility) (or its
equivalent in the relevant currency of payment), including any such final order
enforcing a binding arbitration decision and for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the insurer has
denied liability), are rendered against one or more of the Constituent Companies
and/or their Significant Subsidiaries and which judgments are not, within 30
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 30 days after the expiration of such stay; or

(k)if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards is
sought or granted under section 412 of the Code, (2) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Parent Guarantor or any ERISA Affiliate that a Plan is expected to
become a subject of any such proceedings, (3) there is any “amount of unfunded
benefit liabilities” (within the meaning of section 4001(a)(18) of ERISA) under
one or more Plans, determined in accordance with Title IV of ERISA, (4) the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans

 

-38-

 

 

--------------------------------------------------------------------------------

 

allocable to such liabilities, (5) the Parent Guarantor or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (6) the Parent Guarantor or any ERISA
Affiliate withdraws from any Multiemployer Plan, (7) the Parent Guarantor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Parent Guarantor or any Subsidiary thereunder, (8) the Parent Guarantor
or any Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance
with the requirements of any and all applicable laws, statutes, rules,
regulations or court orders or any Non-U.S. Plan is involuntarily terminated or
wound up, or (9) the Parent Guarantor or any Subsidiary becomes subject to the
imposition of a financial penalty (which for this purpose shall mean any tax,
penalty or other liability, whether by way of indemnity or otherwise) with
respect to one or more Non-U.S. Plans; and any such event or events described in
clauses (1) through (9) above, either individually or together with any other
such event or events, could reasonably be expected to have a Material Adverse
Effect.  As used in this Section 11(k), the terms “employee benefit plan” and
“employee welfare benefit plan” shall have the respective meanings assigned to
such terms in section 3 of ERISA; or

(l)any Subsidiary Guaranty Agreement shall cease to be in full force and effect
with respect to any Subsidiary Guarantor, any Subsidiary Guarantor or any Person
acting on behalf of such Subsidiary Guarantor shall contest in any manner the
validity, binding nature or enforceability of any Subsidiary Guaranty Agreement
with respect to such Subsidiary Guarantor, or the obligations of any Subsidiary
Guarantor under its Subsidiary Guaranty Agreement are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of such Subsidiary
Guaranty Agreement.

SECTION 12.

Remedies on Default, Etc.

Acceleration

.  

(a)If an Event of Default with respect to either Constituent Company described
in Section 11(g), (h) or (i) (other than an Event of Default described in clause
(1) of Section 11(g) or described in clause (6) of Section 11(g) by virtue of
the fact that such clause encompasses clause (1) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Issuer,
declare all the Notes then outstanding to be immediately due and payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

 

-39-

 

 

--------------------------------------------------------------------------------

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (2) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Other Remedies

.  If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or any
Subsidiary Guaranty Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Rescission

.  At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Issuer,
may rescind and annul any such declaration and its consequences if (a) the
Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Issuer nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 18, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

No Waivers or Election of Remedies, Expenses, Etc

.  No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Subsidiary Guaranty Agreement or any
Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Constituent Companies under Section 16, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.

 

-40-

 

 

--------------------------------------------------------------------------------

 

SECTION 13.

Guarantee.

The Guarantee

.  The Parent Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to each holder of a
Note (a) the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, Make-Whole
Amount, if any, and interest (including any interest accruing after the
commencement of any proceeding in bankruptcy and any additional interest that
would accrue but for the commencement of such proceeding) on the Notes and all
other obligations of the Issuer under this Agreement and (b) the full and prompt
performance and observance by the Issuer of each and all of the obligations,
covenants and agreements required to be performed or observed by the Issuer
under the terms of this Agreement and the Notes (all the foregoing being
hereinafter collectively called the “Obligations”).  The Parent Guarantor
further agrees (to the extent permitted by applicable law) that the Obligations
may be extended or renewed, in whole or in part, without notice or further
assent from it, and that it shall remain bound under this Section 13
notwithstanding any extension or renewal of any Obligation.

Waiver of Defenses

.  The Parent Guarantor waives presentation to, demand of payment from and
protest to the Issuer of any of the Obligations and also waives notice of
protest for nonpayment.  The Parent Guarantor waives notice of any default under
this Agreement, the Notes or the other Obligations.  The obligation of the
Parent Guarantor hereunder shall not be affected by (a) the failure of any
holder of a Note to assert any claim or demand or to enforce any right or remedy
against the Issuer or any other Person (including any Subsidiary Guarantor)
under this Agreement, the Notes, any Subsidiary Guaranty Agreement or any other
agreement or otherwise; (b) any extension or renewal of any thereof; (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement, the Notes, any Subsidiary Guaranty Agreement or any other
agreement; (d) the acceptance of any security or Guarantee (including any
Subsidiary Guaranty Agreement) by any holder of a Note for the Obligations or
any of them; (e) the release of any security or Guarantee (including any
Subsidiary Guaranty Agreement) held by any holder of a Note for the Obligations
or any of them; (f) the release of the Issuer, any Subsidiary Guarantor or any
other Person from its liability with respect to the Obligations; (g) any act or
failure to act with regard to the Obligations; (h) the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement under bankruptcy or similar laws, composition with creditors or
readjustment of, or other similar procedure affecting the Issuer, any Subsidiary
Guarantor or any other Person or any of the assets of any of them, or any
allegation or contest of the validity of this Agreement, the Notes, any
Subsidiary Guaranty Agreement or any other agreement or the disaffirmance of
this Agreement, the Notes, any Subsidiary Guaranty Agreement or any other
agreement in any such proceeding; (i) the invalidity or unenforceability of this
Agreement, the Notes, any Subsidiary Guaranty Agreement or any other agreement;
(j) the impossibility or illegality of performance on the part of the Issuer,
any Subsidiary Guarantor or any other Person of its obligations under the Notes,
this Agreement, any Subsidiary Guaranty Agreement or any other instrument or
agreement; (k) in respect of the Issuer, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Issuer, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
acts of terrorists, civil

 

-41-

 

 

--------------------------------------------------------------------------------

 

commotions, acts of God or the public enemy, delays or failures of suppliers or
carriers, inability to obtain materials, action of any Governmental Authority,
change of law or any other causes affecting performance, or other force majeure,
whether or not beyond the control of the Issuer, any Subsidiary Guarantor or any
other Person and whether or not of the kind above specified; or (l) any change
in the ownership of the Issuer.  

It being understood that the specific enumeration of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Section 13.2 that the obligations of the Parent Guarantor shall
be absolute, unconditional and irrevocable to the extent herein specified and
shall not be discharged, impaired or varied except by the payment of the
Obligations and then only to the extent of such payment.

Guaranty of Payment

.  The Parent Guarantor further agrees that the Guarantee herein constitutes a
guaranty of payment when due (and not a guaranty of collection) and waives any
right to require that any resort be had by any holder of a Note to any other
Person or to any security held for payment of the Obligations.

Guaranty Unconditional

.  The obligations of the Parent Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Parent Guarantor herein shall not be discharged or impaired or otherwise
affected by the failure of any holder of a Note to assert any claim or demand or
to enforce any remedy under this Agreement, the Notes, any Subsidiary Guaranty
Agreement or any other agreement, by any waiver or modification of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Obligations, or by any other act or thing or omission or delay to do any
other act or thing which may or might in any manner or to any extent vary the
risk of the Parent Guarantor or would otherwise operate as a discharge of the
Parent Guarantor as a matter of law or equity.

Reinstatement

.  The Parent Guarantor further agrees that the Guarantee herein shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored by any holder of a Note upon the bankruptcy or reorganization of the
Issuer or otherwise.

Payment on Demand

.  In furtherance of the foregoing and not in limitation of any other right
which any holder of a Note has at law or in equity against the Parent Guarantor
by virtue hereof, upon the failure of the Issuer to pay any of the Obligations
when and as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, the Parent Guarantor hereby promises to and shall, upon
receipt of written demand by any holder of a Note, forthwith pay, or cause to be
paid, in cash, to the holders an amount equal to the sum of (a) the unpaid
amount of such Obligations then due and owing and (b) accrued and unpaid
interest on such Obligations then due and owing (but only to the extent not
prohibited by applicable law).

 

-42-

 

 

--------------------------------------------------------------------------------

 

The Parent Guarantor acknowledges and agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Issuer shall default under the terms of a Note or this Agreement
and that notwithstanding recovery hereunder for or in respect of any given
Default or Event of Default, the Guarantee contained in this Section 13 shall
remain in full force and effect and shall apply to each and every subsequent
Default or Event of Default.  

Stay of Acceleration

.  The Parent Guarantor further agrees that, as between itself, on the one hand,
and the holders of the Notes, on the other hand, (a) the maturity of the
Obligations guaranteed hereby may be accelerated as provided in this Agreement
for the purposes of the Guarantee herein, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby and (b) in the event of any such declaration of acceleration
of such Obligations, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Parent Guarantor for the purposes of
this Guarantee.

No Subrogation

.  Notwithstanding any payment or payments made by the Parent Guarantor
hereunder, the Parent Guarantor shall not be entitled to be subrogated to any of
the rights of any holder of a Note against the Issuer or any collateral security
or Guarantee or right of offset held by any holder for the payment of the
Obligations, nor shall the Parent Guarantor seek or be entitled to seek any
contribution or reimbursement from the Issuer or any Subsidiary Guarantor in
respect of payments made by the Parent Guarantor hereunder, until all amounts
owing to the holders of the Notes by the Issuer on account of the Obligations
are paid in full.  If any amount shall be paid to the Parent Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Parent Guarantor in
trust for the holders of the Notes, segregated from other funds of the Parent
Guarantor, and shall, forthwith upon receipt by the Parent Guarantor, be turned
over to the holders of the Notes in the exact form received by the Parent
Guarantor (duly indorsed by the Parent Guarantor to the holders of the Notes, if
required), to be applied against the Obligations.

Marshalling

.  No holder of a Note shall be under any obligation: (a) to marshal any assets
in favor of the Parent Guarantor or in payment of any or all of the liabilities
of the Issuer under or in respect of the Notes and this Agreement or the
obligations of the Parent Guarantor hereunder or (b) to pursue any other remedy
that the Parent Guarantor may or may not be able to pursue itself and that may
lighten the Parent Guarantor’s burden, any right to which the Parent Guarantor
hereby expressly waives.

Transfer of Notes

.  All rights of any holder of a Note under this Section 13 shall be considered
to be transferred or assigned at any time or from time to time upon the transfer
of any Note held by such holder whether with or without the consent of or notice
to the Parent Guarantor under this Section 13 or to the Issuer.

Consideration

.  The Parent Guarantor has received, or shall receive, direct or indirect
benefits from the making of this Guarantee.

 

-43-

 

 

--------------------------------------------------------------------------------

 

SECTION 14.

Registration; Exchange; Substitution of Notes.

Registration of Notes

.  The Issuer shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  If any holder of one or more Notes is a nominee, then (a) the name
and address of the beneficial owner of such Note or Notes shall also be
registered in such register as an owner and holder thereof and (b) at any such
beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement.  Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Issuer shall not be affected by any notice or
knowledge to the contrary.  The Issuer shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

Transfer and Exchange of Notes

.  Upon surrender of any Note to the Issuer at the address and to the attention
of the designated officer (all as specified in Section 19(3)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Issuer shall execute and deliver, at the Issuer’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same series in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1(a) or 1(b), as applicable.  Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon.  The Issuer may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes.  Notes shall not be transferred (a) to
any Competitor, provided that the limitation contained in this clause (a) shall
not apply during any period when an Event of Default has occurred and is
continuing, or (b) in denominations of less than $100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a series, one Note of such series may be in a denomination
of less than $100,000.  Any transferee, by its acceptance of a Note registered
in its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.3.

Replacement of Notes

.  Upon receipt by the Issuer at the address and to the attention of the
designated officer (all as specified in Section 19(3)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an

 

-44-

 

 

--------------------------------------------------------------------------------

 

original Purchaser or another holder of a Note with a minimum net worth of at
least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 15.

Payments on Notes.

Place of Payment

.  Subject to Section 15.2, payments of principal, Make-Whole Amount, if any,
and interest becoming due and payable on the Notes shall be made in New York,
New York at the principal office of JPMorgan Chase Bank, N.A. in such
jurisdiction.  The Issuer may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Issuer in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Payment by Wire Transfer

.  So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 15.1 or in such Note to the
contrary, the Issuer will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Issuer in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Issuer made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the Issuer
at its principal executive office or at the place of payment most recently
designated by the Issuer pursuant to Section 15.1.  Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Issuer in exchange for a new Note or Notes of the same series pursuant to
Section 14.2.  The Issuer will afford the benefits of this Section 15.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
15.2.

FATCA Information

.  By acceptance of any Note, the holder of such Note agrees that such holder
will with reasonable promptness duly complete and deliver to the Issuer, or to
such other Person as may be reasonably requested by the Issuer, from time to
time (a) in the case of any such holder that is a United States Person, such
holder’s United States tax identification number or other forms reasonably
requested by the Issuer necessary to establish such holder’s status as a United
States Person under FATCA and as may otherwise be necessary for the Issuer to
comply with its obligations under FATCA and (b) in the case of any such holder

 

-45-

 

 

--------------------------------------------------------------------------------

 

that is not a United States Person, such documentation prescribed by applicable
law (including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Issuer to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from any such payment made to such holder.  Nothing in this Section
15.3 shall require any holder to provide information that is confidential or
proprietary to such holder unless the Issuer is required to obtain such
information under FATCA and, in such event, the Issuer shall treat any such
information it receives as confidential.

SECTION 16.

Expenses, Etc.

Transaction Expenses

.  Whether or not the transactions contemplated hereby are consummated, the
Constituent Companies will pay all documented costs and expenses (including
reasonable attorneys’ fees of one special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the documented
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Subsidiary
Guaranty Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty Agreement or the Notes, or by reason of being
a holder of any Note, (b) the documented costs and the expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of either Constituent Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes and each Subsidiary Guaranty Agreement and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $5,000.  If required by the
NAIC, the Issuer shall obtain and maintain at its own cost and expense a Legal
Entity Identifier (LEI).

The Constituent Companies will pay, and will save each Purchaser and each other
holder of a Note harmless from, (1) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes), (2)
any and all wire transfer fees that any bank or other financial institution
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note and (3) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Issuer.

Certain Taxes

.  The Constituent Companies agree to pay all stamp, documentary or similar
taxes or fees which may be payable in respect of the execution and delivery or
the enforcement of this Agreement or any Subsidiary Guaranty Agreement or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where either Constituent
Company or any Subsidiary Guarantor

 

-46-

 

 

--------------------------------------------------------------------------------

 

has assets or of any amendment of, or waiver or consent under or with respect
to, this Agreement, any Subsidiary Guaranty Agreement or of any of the Notes,
and to pay any value added tax due and payable in respect of reimbursement of
costs and expenses by the Constituent Companies pursuant to this Section 16, and
will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Constituent Companies
hereunder.

Survival

.  The obligations of the Constituent Companies under this Section 16 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty Agreement or
the Notes, and the termination of this Agreement.

SECTION 17.

Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of either Constituent Company pursuant to
this Agreement shall be deemed representations and warranties of such
Constituent Company under this Agreement.  Subject to the preceding sentence,
this Agreement, the Notes and the Subsidiary Guaranty Agreements embody the
entire agreement and understanding between each Purchaser and the Constituent
Companies and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 18.

Amendment and Waiver.

Requirements

.  This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Constituent Companies and the Required
Holders, except that:

(a)no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b)no amendment or waiver may, without the written consent of each Purchaser and
the holder of each Note at the time outstanding, (1) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to

 

-47-

 

 

--------------------------------------------------------------------------------

 

a Closing that appear in Section 4 or (3) amend any of Section 8 (except as set
forth in the second sentence of Section 8.2), 11(a), 11(b), 12, 13, 18 or 21.

Section 18.2Solicitation of Holders of Notes.

(a)Solicitation. The Constituent Companies will provide each Purchaser and each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty Agreement.  The Constituent Companies will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to this Section 18 or any Subsidiary Guaranty Agreement to each
Purchaser and each holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers and/or holders of Notes.

(b)Payment. The Constituent Companies will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or any holder of a Note as consideration for or as an
inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Subsidiary
Guaranty Agreement or any Note unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of a Note even if such Purchaser or
holder did not consent to such waiver or amendment.

(c)Consent in Contemplation of Transfer.  Any consent given pursuant to this
Section 18 or any Subsidiary Guaranty Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to (1) a Constituent Company, (2)
any Subsidiary or any other Affiliate or (3) any other Person in connection
with, or in anticipation of, such other Person acquiring, making a tender offer
for or merging with either Constituent Company and/or any of its Affiliates, in
each case in connection with such consent, shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

Binding Effect, Etc

.  Any amendment or waiver consented to as provided in this Section 18 or any
Subsidiary Guaranty Agreement applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Constituent Companies without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between either Constituent Company and any Purchaser or any holder of
a Note and no delay in exercising any rights hereunder or under

 

-48-

 

 

--------------------------------------------------------------------------------

 

any Note or any Subsidiary Guaranty Agreement shall operate as a waiver of any
rights of any Purchaser or any holder of such Note.

Notes Held by the Constituent Companies, Etc

. Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Subsidiary Guaranty Agreement or the Notes, or have directed the
taking of any action provided herein or in any Subsidiary Guaranty Agreement or
the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by a Constituent Company or any of its Affiliates
shall be deemed not to be outstanding.

SECTION 19.

Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (charges
prepaid).  Any such notice must be sent:

(1)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the
Constituent Companies in writing,

(2)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Constituent Companies in writing, or

(3)if to either Constituent Company, to such Constituent Company at its address
set forth at the beginning hereof to the attention of Chief Financial Officer
(with a copy to the attention of the General Counsel at the same such address),
or at such other address as such Constituent Company shall have specified to the
Purchaser and holders of the Notes in writing.

Notices under this Section 19 will be deemed given only when actually received.

SECTION 20.

Reproduction of Documents.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser on the Execution Date or at a Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced.  Each Constituent Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or

 

-49-

 

 

--------------------------------------------------------------------------------

 

administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 20
shall not prohibit either Constituent Company or any other Purchaser or holder
of Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

SECTION 21.

Confidential Information.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of a Constituent Company
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by a Constituent Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes) who agree or are deemed to have agreed to hold
confidential the Confidential Information substantially in accordance with this
Section 21, (2) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 21, (3) any other holder of any Note, (4) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 21),
(5) any Person from which it offers to purchase any Security of a Constituent
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 21), (6) any federal or
state regulatory authority having jurisdiction over such Purchaser, (7) the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process; provided that, except pursuant to the
exercise of its rights pursuant to clause (iv) below, if not prohibited by
applicable law, court order or regulation, such Purchaser shall use commercially
reasonable efforts to give reasonably prompt notice to the Constituent Companies
thereof prior to such disclosure so that the Constituent Companies may, in their
discretion, attempt to obtain a protective order restraining such disclosure,
(iii) in connection with any litigation to which such Purchaser is a party;
provided that, except pursuant to the exercise of its rights pursuant to clause
(iv) below, if not prohibited by applicable law, court order or regulation, such
Purchaser shall use commercially reasonable efforts to give reasonably prompt
notice to the Constituent Companies thereof prior to such disclosure so that the

 

-50-

 

 

--------------------------------------------------------------------------------

 

Constituent Companies may, in their discretion, attempt to obtain a protective
order restraining such disclosure, or (iv) if an Event of Default has occurred
and is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Subsidiary Guaranty Agreement.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement.  On reasonable request by a Constituent Company in connection with
the delivery to any holder of a Note of information required to be delivered to
such holder under this Agreement or requested by such holder (other than a
holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Constituent Companies embodying this Section 21.

In the event that as a condition to receiving access to information relating to
a Constituent Company or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and such Constituent
Company, this Section 21 shall supersede any such other confidentiality
undertaking.

SECTION 22.

Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Constituent Companies, which notice shall be
signed by both such Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Constituent Companies of notice of such transfer, any reference
to such Substitute Purchaser as a “Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

SECTION 23.

Miscellaneous.

Successors and Assigns

.  All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including any subsequent holder of a Note)
whether so expressed or not, except that, subject to Section 10.2, neither
Constituent Company may assign or otherwise transfer any of its rights or
obligations hereunder or under the Notes without the prior written consent of
each holder.  Nothing in this Agreement, expressed or implied, shall be

 

-51-

 

 

--------------------------------------------------------------------------------

 

construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Accounting Terms

.  

(a)All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  

(b)If the Constituent Companies notify the holders of Notes that, in their
reasonable opinion, or if the Required Holders notify the Constituent Companies
that, in their reasonable opinion, as a result of any change in GAAP from time
to time (a “Subsequent Change”), any of the financial covenants contained in
this Agreement or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Constituent Companies than are such covenants immediately prior to giving effect
to such Subsequent Change, the Constituent Companies and the holders of Notes
shall negotiate in good faith to reset or amend such covenants or defined terms
so as to negate such Subsequent Change, or to establish alternative covenants or
defined terms.  Until the Constituent Companies and the Required Holders so
agree to reset, amend or establish alternative covenants or defined terms, the
financial covenants contained in this Agreement together with the relevant
defined terms, shall continue to apply and compliance therewith shall be
determined assuming that the Subsequent Change shall not have occurred (“Static
GAAP”).  During any period that compliance with any covenants shall be
determined pursuant to Static GAAP, the Constituent Companies shall include
relevant reconciliations in reasonable detail between GAAP and Static GAAP with
respect to the applicable covenant compliance calculations contained in each
certificate of a Senior Financial Officer delivered pursuant to Section 7.2(a)
during such period.

(c)Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Parent Guarantor to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-52-

 

 

--------------------------------------------------------------------------------

 

Construction, Etc

.  Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other
covenant.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties
hereto.  Delivery of a counterpart in “pdf” shall be treated as a delivery of an
original counterpart hereof.

Governing Law

.  This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice‑of‑law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

Jurisdiction and Process; Waiver of Jury Trial

.

(a)Each party hereto irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, each party hereto irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or

 

-53-

 

 

--------------------------------------------------------------------------------

 

proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b)Each party hereto agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 23.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States or the State of New York (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.

(c)Each party hereto consents to process being served by or on behalf of any
other party hereto in any suit, action or proceeding of the nature referred to
in Section 23.7(a) by mailing a copy thereof by registered, certified, priority
or express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 19 or at such other address of which such party shall then
have been notified pursuant to said Section.  Each party hereto agrees that such
service upon receipt (1) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (2) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d)Nothing in this Section 23.7 shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that any party
hereto may have to bring proceedings against another party hereto in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

(e)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

*    *    *    *    *

 

 

-54-

 

 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Constituent Companies,
whereupon this Agreement shall become a binding agreement between you and the
Constituent Companies.

Very truly yours,

 

Broadstone Net Lease, LLC

By: Broadstone Net Lease, Inc.,


its managing member

 

By

/s/ Ryan M. Albano
Name: Ryan M. Albano
Title: Chief Financial Officer

Broadstone Net Lease, Inc.

 

By

/s/ Ryan M. Albano
Name: Ryan M. Albano
Title: Chief Financial Officer




[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

This Agreement is hereby
accepted and agreed to as
of the date hereof.

Teachers Insurance and Annuity Association of America

 

By: Nuveen Alternatives Advisors LLC, its investment manager

 



 

 

By:

/s/ Chris Miller

 

Name:

Chris Miller

Title:   Director

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

The United States Life Insurance Company in the City of New York

American General Life Insurance Company

The Variable Annuity Life Insurance Company

 

By:AIG Asset Management (U.S.), LLC, as Investment Adviser

 

 

 

By:

/s/ Bryan W. Eells

 

Name:

Bryan W. Eells

Title:Vice President

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Minnesota Life Insurance Company

The Cincinnati Life Insurance Company

Farm Bureau Life Insurance Company of Michigan

Securian Life Insurance Company

Farm Bureau Mutual Insurance Company of Michigan

Farm Bureau General Insurance Company of Michigan

UnitedHealthcare Insurance Company

Royal Neighbors of America

Catholic Financial Life

Blue Cross and Blue Shield of Florida, Inc.

Catholic United Financial

Trustmark Insurance Company

Unity Financial Life Insurance Company

By: Securian Asset Management, Inc.

 

 

 

By:

/s/ Joseph W. Scanlan

 

Name:

Joseph W. Scanlan

Title:Vice President

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Sun Life Assurance Company of Canada

 

 

 

By:

/s/ Arthur Baril

 

Name:

Arthur Baril

Title:Senior Director

 

 

 

By:

/s/ Ann C. King

 

Name:

Ann C. King

 

Title:

Assistant Vice President and Senior
Counsel

 

Professional Insurance Company

 

 

 

By:

/s/ Arthur Baril

Name: Arthur Baril

Title:Authorized Signer

 

 

 

By:

/s/ Ann C. King

Name: Ann C. King

Title:Authorized Signer

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Massachusetts Mutual Life Insurance Company

MassMutual Asia Limited

Banner Life Insurance Company

By:  Barings LLC, as Investment Adviser

 

 

 

By:

/s/ John B. Wheeler

 

Name:

John B. Wheeler

Title:Managing Director

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

United of Omaha Life Insurance Company

 

 

 

By:

/s/ Lee Martin

 

Name:

Lee Martin

Title:Vice President

 

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Genworth Life Insurance Company

Genworth Life and Annuity Insurance Company

 

 

 

By:

/s/ Kevin R. Kearns

 

Name:

Kevin R. Kearns

 

Title:

Investment Officer

 

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

The Guardian Life Insurance Company of America

Berkshire Life Insurance Company of America

The Guardian Insurance & Annuity Company, Inc.

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

Title:Managing Director

 

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Ameritas Life Insurance Corp.

Ameritas Life Insurance Corp. of New York

 

By: Ameritas Investment Partners Inc., as Agent

 

 

 

By:

/s/ Tina Udell

Name: Tina Udell

Title:    Vice President & Managing Director

 

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

AB US Diversified Credit BM Fund

By: AllianceBernstein L.P., its Investment
     Advisor

 

 

By:

/s/ Tiffanie Wong

 

Name:

Tiffanie Wong

Title:Vice President

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Modern Woodmen of America

 

 

 

By:

/s/ Aaron R. Birkland

 

Name:

Aaron R. Birkland

Title:Portfolio Manager, Private Placements

 

 

By:

/s/ Christopher M. Cramer

 

Name:

Christopher M. Cramer

Title:Manager, Fixed Income

 

 



 

 

[Signature Page to Note and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Covenant” is defined in Section 9.9.

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period, minus (b) Reserves for Replacements in respect of Properties that are
subject to a Tenant Lease that is not a Triple Net Lease.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Parent Guarantor.

“Agreement” means this Note and Guaranty Agreement, including all Schedules
attached to this Agreement.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Bank Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated as of June 23, 2017 by and among the Issuer, the Parent
Guarantor, the lenders party thereto, Manufacturers and Traders Trust Company,
as administrative agent, and the other parties thereto.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under Economic Sanctions Laws, (c) a Canada Blocked
Person or (d) a Person that is an agent, department or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, any Person, entity, organization, country or regime described in
clause (a), (b) or (c).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any

Schedule A
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

day other than a Saturday, a Sunday or a day on which commercial banks in New
York, New York or Rochester, New York are required or authorized to be closed.

“Canada Blocked Person” means (a) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada) or (b) a Person identified
in or pursuant to (1) Part II.1 of the Criminal Code (Canada), (2) the Proceeds
of Crime (Money Laundering) and Terrorist Finance Act, (3) the Justice for
Victims of Corrupt Foreign Officials Act (Sergei Magnitsky Law), or (4)
regulations or orders promulgated pursuant to the Special Economic Measures Act
(Canada), the United Nations Act (Canada), or the Freezing Assets of Corrupt
Foreign Officials Act (Canada), in any case pursuant to this clause (b) as a
Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), the Special Economic Measures
Act (Canada), the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, the Justice for Victims of Corrupt Foreign Officials Act (Sergei Magnitsky
Law), the United Nations Act (Canada), the Export and Import Permits Act
(Canada), and the Freezing Assets of Corrupt Foreign Officials Act (Canada), and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.

“Capitalization Rate” means 7.75%; provided that, if any Material Credit
Facility provides for a “capitalization rate” that is higher or lower than
7.75%, then the capitalization rate herein shall be the highest capitalization
rate then applicable under all Material Credit Facilities; provided, however,
that in no event may the capitalization rate herein be less than 6.75%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit with maturities of not more
than one year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organisation for
Economic Co-operation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short term commercial paper rating of at least “A-2” or the
equivalent by S&P or at least “P-2” or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with

 

A-2

 

 

--------------------------------------------------------------------------------

 

commercial banks having the qualifications described in clause (b) above; (d)
commercial paper issued by any Person incorporated under the laws of the United
States of America or any State thereof and rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Competitor” means any Person that is a real estate investment trust, real
property fund or a listed property trust; provided, however, that the term
“Competitor” shall exclude any Person that is an Institutional Investor and
that, but for this proviso, would fall within the definition of “Competitor”
solely through the holding of passive investments in a Competitor (it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”).

“Confidential Information” is defined in Section 21.

“Constituent Companies” and “Constituent Company” are defined in the first
paragraph of this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Control Event” is defined in Section 8.7(i).

“Controlled Entity” means (a) any of the Subsidiaries of the Parent Guarantor
and any of their or the Parent Guarantor’s respective Controlled Affiliates and
(b) if the Parent Guarantor has a parent company, such parent company and its
Controlled Affiliates.

“Debt Rating” means the debt rating of the Notes as determined from time to time
by any NRSRO.

“Debtor Relief Laws” means the United States Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar laws relating to the relief of debtors in the United States or other
applicable jurisdictions from time to time in effect.

 

A-3

 

 

--------------------------------------------------------------------------------

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest per annum
that is the greater of (a) 2.00% above the rate of interest stated in clause (a)
of the first paragraph of such Note or (b) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. in New York, New York as its
“base” or “prime” rate.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by a Constituent Company or any of its
Subsidiaries (1) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(2) which is a type of transaction that is similar to any transaction referred
to in clause (1) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts.

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed.  The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following
conditions:  (a) it is to be (but has not yet been) acquired by the Issuer, any
Subsidiary of the Issuer or any Unconsolidated Affiliate of the Parent Guarantor
upon completion of construction pursuant to a contract in which the seller of
such real property is required to develop or renovate prior to, and as a
condition precedent to, such acquisition and (b) a third party is developing
such property using the proceeds of a loan that is Guaranteed by, or is
otherwise

 

A-4

 

 

--------------------------------------------------------------------------------

 

recourse to, the Issuer, any Subsidiary of the Issuer or any Unconsolidated
Affiliate of the Parent Guarantor.  A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80%.

“Disclosure Documents” is defined in Section 5.3.

“Double Net Lease” means a lease (other than a Triple Net Lease) by a tenant of
a Property under which the tenant is financially responsible for real estate
taxes and insurance premiums relating to such Property.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period):  (1) depreciation and
amortization; (2) Interest Expense; (3) income tax expense and franchise tax
expense; (4) extraordinary or nonrecurring items, including gains and losses
from the sale of operating Properties (but not from the sale of Properties
developed for the purpose of sale); (5) equity in net income (loss) of its
Unconsolidated Affiliates; and (6) non-cash expenses related to mark to market
exposure under Derivatives Contracts; plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.  For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

“Economic Sanctions Laws” means U.S. Economic Sanctions Laws and Canadian
Economic Sanctions Laws.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Property” means, at any time, a Property which satisfies all of the
following requirements:  (a) such Property is 100% owned in fee simple, or 100%
leased under a Ground Lease, by the Issuer or a Wholly-Owned Subsidiary of the
Issuer; (b) such Property is located in a State of the contiguous United States,
in the District of Columbia or in the States of Hawaii or Alaska; (c) regardless
of whether such Property is owned by the Issuer or a Wholly-Owned Subsidiary of
the Issuer, the Issuer has the right directly, or indirectly through a
Subsidiary of the Issuer, to take the following actions without the need to
obtain the consent of any Person:  (1) to create Liens on such Property as
security for Indebtedness of the Issuer or such Subsidiary, as applicable, and
(2) to sell, transfer or otherwise dispose of such Property; (d) no tenant of
such Property is (1) subject to any proceeding under Debtor Relief Laws or (2)
more than 60 days past due on any rental obligation to the Issuer or any of its
Subsidiaries in respect of such Property; (e) all Tenant Leases in respect of
such Property are (1) Triple Net Leases or (2) Double Net Leases with respect to
Properties developed as medical offices or other office spaces for which Double
Net Leases are customary; (f) such Property is not a Development Property and
has been

 

A-5

 

 

--------------------------------------------------------------------------------

 

developed for (1) retail, industrial, healthcare or office use, (2) other use
permitted under the Parent Guarantor’s internally approved property selection
investment criteria; provided that Properties qualifying as an Eligible Property
pursuant to this clause (f)(2) shall not exceed 10% of Total Unencumbered
Eligible Property Value or (3) another commercial use then permitted (including
pursuant to consent by the lenders thereunder) by each Material Credit Facility;
(g) neither such Property, nor if such Property is owned by a Wholly-Owned
Subsidiary of the Issuer, any of the Issuer’s direct or indirect ownership
interest in such Wholly-Owned Subsidiary, is subject to (1) any Lien other than
Permitted Liens (other than Permitted Liens described under clauses (f) through
(k) of the definition thereof) or (2) any Negative Pledge other than a Permitted
Negative Pledge; and (h) such Property is free of all structural defects, title
defects, environmental conditions or other adverse matters except for defects,
conditions or matters which are not individually or collectively material to the
profitable operation of such Property.  For purposes of calculating “Total
Unencumbered Eligible Property Value” hereunder, a Property shall cease to be an
Eligible Property if at any time such Property shall for any reason be excluded
as an “eligible property” for the purpose of calculating “total unencumbered
eligible property value” under any Material Credit Facility.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor under section
414 of the Code.

“Event of Default” is defined in Section 11.

 

A-6

 

 

--------------------------------------------------------------------------------

 

“Exchange Act” is defined in Section 8.7(h)(1).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guaranteeing the
Indebtedness of any other Person pursuant to (1) any document, instrument, or
agreement evidencing such Secured Indebtedness or (2) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Execution Date” is defined in Section 3.

“Fair Market Value” means (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions, and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the Execution
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), together with any current or future
regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to section 1471(b)(1) of the Code.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Parent Guarantor and/or any Subsidiary to:

(a)maintain a specified level of net worth, shareholders’ equity, total assets,
unencumbered assets, unencumbered properties, cash flow, net income, occupancy
rate or lease term;

(b)maintain any relationship of any component of its capital structure to any
other component thereof (including the relationship of indebtedness, subsidiary
indebtedness, senior indebtedness, secured indebtedness, unsecured indebtedness,
subordinated indebtedness or recourse indebtedness to total capitalization,
total assets, unencumbered assets or to net worth);

(c)maintain any measure of its ability to service its indebtedness (including
exceeding any specified ratio of revenues, cash flow, operating income or net
income to indebtedness, interest expense, rental expense, capital expenditures
and/or scheduled payments of indebtedness);

 

A-7

 

 

--------------------------------------------------------------------------------

 

(d)restrict the amount of distributions; or

(e)restrict the amount or type of its investments;

but in all cases excluding any such covenant that amounts to a negative pledge
or a sale of assets limitation.

“First Closing” is defined in Section 3.

“First Closing Date” is defined in Section 3.

“Fitch” means Fitch Ratings, Inc.

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including the Ownership Share of such dividends paid or accrued
by any Unconsolidated Affiliate of such Person) on any Preferred Equity during
such period.

“Form 10‑K” is defined in Section 7.1(b).

“Form 10‑Q” is defined in Section 7.1(a).

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States and (b) for purposes of Section 9.6, with respect
to any Subsidiary, generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in the jurisdiction of organization of such Subsidiary.

“Governmental Authority” means

(a)the government of

(1)the United States or any state or other political subdivision thereof, or

(2)any other jurisdiction in which the Parent Guarantor or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Parent Guarantor or any Subsidiary, or

(b)entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political

 

A-8

 

 

--------------------------------------------------------------------------------

 

party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity.

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (inclusive of any unexercised and unexpired
extension options (unless the lessee has permanently relinquished its right to
exercise such options), which options may be exercised at the sole option of the
lessee without approval by the lessor) of 40 years or more from June 23, 2017;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

“Guaranty,” “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by:  (1) the purchase of securities or
obligations, (2) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (3) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (4) repayment of amounts drawn down by
beneficiaries of letters of credit, or (5) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 12, 18.2 and 19 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

A-9

 

 

--------------------------------------------------------------------------------

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(1) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (2) evidenced by bonds, debentures, notes or similar
instruments, or (3) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or for services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations (contingent
or otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability until such
Guaranty is called upon); (j) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person.  Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Ownership Share of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person).

“INHAM Exemption” is defined in Section 6.3(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $2,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

A-10

 

 

--------------------------------------------------------------------------------

 

“Intellectual Property” is defined in Section 5.11(a).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (other than capitalized interest
funded from a construction loan interest reserve account held by another lender
and not included in the calculation of cash for balance sheet reporting
purposes) and interest expense attributable to Capitalized Lease Obligations of
such Person, and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a), such Person’s Ownership Share of all paid,
accrued or capitalized interest expense for such period of Unconsolidated
Affiliates of such Person.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant in this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Issuer” is defined in the first paragraph of this Agreement.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent as in effect in any applicable jurisdiction,
other than any unauthorized filing or precautionary filing not otherwise
constituting or giving rise to a Lien, including a financing statement filed (1)
in respect of a lease not constituting a Capitalized Lease Obligation pursuant
to Section 9-505 (or a successor provision) of the Uniform Commercial Code or
its equivalent as in effect in any applicable jurisdiction or (2) in connection
with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien.

“Make-Whole Amount” is defined in Section 8.6.

 

A-11

 

 

--------------------------------------------------------------------------------

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) on or prior to the latest Maturity Date of any Note.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Parent Guarantor and its
Subsidiaries taken as a whole.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Issuer or any Subsidiary in which the purchase price of the assets acquired
exceeds 10% of the Total Market Value of the Parent Guarantor, the Issuer and
its other Subsidiaries determined under GAAP as of the last day of the most
recently ended fiscal quarter of the Issuer for which financial statements are
publicly available.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of either
Constituent Company to perform its obligations under this Agreement and/or the
Notes, (c) the ability of the Subsidiary Guarantors, taken as a whole, to
collectively perform their obligations under the Subsidiary Guaranty Agreements
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty Agreement.

“Material Credit Facility” means, as to the Constituent Companies and their
Subsidiaries,

(a)the Bank Credit Agreement;

(b)the Term Loan Agreement;

(c)the Note and Guaranty Agreement dated as of March 16, 2017 among the
Constituent Companies and the purchasers named therein; and

(d)any other agreement(s) creating or evidencing indebtedness for borrowed money
(excluding any Nonrecourse Indebtedness) entered into on or after the Execution
Date by either Constituent Company or any Subsidiary, or in respect of which
either Constituent Company or any Subsidiary is an obligor or otherwise provides
a guarantee or other credit support (other than a guaranty of customary recourse
exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $50,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange

 

A-12

 

 

--------------------------------------------------------------------------------

 

rate of such other currency); and if no Credit Facility or Credit Facilities
equal or exceed such amounts, then the largest Credit Facility shall be deemed
to be a Material Credit Facility.

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

“Memorandum” is defined in Section 5.3.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust or similar instrument of which a Constituent Company or a Subsidiary is
the holder and retains the rights of collection of all payments thereunder.

“Most Favored Lender Notice” means, in respect of any Additional Covenant, a
written notice from the Constituent Companies giving notice of such Additional
Covenant, including therein a verbatim statement of such Additional Covenant,
together with any definitions incorporated therein.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the
result of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (including proceeds from rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses minus (c) the greater of (1) the actual property
management fee paid during such period with respect to such Property and (2) an
imputed management fee in an amount equal to the greater of the actual base
management fee or 3% of the gross revenues for such Property for such period.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud,

 

A-13

 

 

--------------------------------------------------------------------------------

 

misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, and (b) if such Person
is a Single Asset Entity, any Indebtedness of such Person.  For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent Guarantor or another
Subsidiary of the Parent Guarantor that is not an Excluded Subsidiary (except
for any Guarantee of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability).

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States by the Parent Guarantor or
any Subsidiary primarily for the benefit of employees of the Parent Guarantor or
one or more Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“NRSRO” means (a) Fitch, Moody’s or S&P, or (b) or any other credit rating
agency that is recognized as a nationally recognized statistical rating
organization by the SEC and approved by the Required Holders, so long as, in
each case, any such credit rating agency described in clause (a) or (b) above
continues to be a nationally recognized statistical rating organization
recognized by the SEC and is approved as a “Credit Rating Provider” (or other
similar designation) by the NAIC.

“Obligations” is defined in Section 13.1.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days, to (b) the aggregate
net rentable square footage of such Property.  For purposes of this definition,
a tenant shall be deemed to actually occupy a Property notwithstanding a
temporary cessation of operations for renovations, repairs or other temporary
reason.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Off-Balance Sheet Obligation” means: (i) so long as the Parent Guarantor is not
a reporting company with the SEC, the monetary obligation of the Parent
Guarantor, the Issuer or any Subsidiary under (a) a so-called synthetic,
off-balance sheet or tax retention lease, or (b) an

 

A-14

 

 

--------------------------------------------------------------------------------

 

agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); or (ii) so long as the Parent
Guarantor is a reporting company with the SEC, liabilities and obligations of
the Parent Guarantor, the Issuer or any Subsidiary in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent Guarantor would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the Parent Guarantor’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Parent Guarantor is
required to file with the SEC.

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.  When
determining compliance by the Constituent Companies with any financial covenant
set forth in this Agreement, (1) only the Ownership Share of the Parent
Guarantor or the Issuer, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly-Owned Subsidiary shall be included and (2) the
Parent Guarantor’s Ownership Share of the Issuer shall be deemed to be 100%.

“Parent Guarantor” is defined in the first paragraph of the Agreement.

“Parent Guaranty” means the Guaranty of the Parent Guarantor set forth in
Section 13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Liens” means, with respect to any asset or property of a Person:
(a)(1) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (2) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of clauses (a)(1) and (a)(2), are not at the time required to
be paid or discharged under Section 9.4; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar laws; (c) easements, zoning restrictions, rights of way and
similar encumbrances (and, with respect to leasehold interests (other than
leasehold interests in Eligible Properties), mortgages, obligations, liens and
other encumbrances

 

A-15

 

 

--------------------------------------------------------------------------------

 

incurred, created, assumed or permitted to exist and arising by, through or
under or asserted by a landlord or owner of leased property, with or without the
consent of the lessee) on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or impair the
intended use thereof in any material respects and such title defects which may
constitute Liens and are expressly permitted to exist with respect to an
Eligible Property in accordance with clause (h) of the definition thereof; (d)
leases, subleases or non-exclusive licenses granted to others not interfering
with the ordinary conduct of business of such Person and otherwise permitted by
the terms hereof; (e) Liens in favor of the holders of the Notes; (f) Liens
securing judgments not constituting an Event of Default under Section 11(j); (g)
Liens on assets to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (h) Liens
arising solely by virtue of any statutory or common law provisions relating to
banker’s liens, liens in favor of securities intermediaries, rights of setoff or
similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with depository institutions or securities
intermediaries; (i) licenses and sublicenses of Intellectual Property granted in
the ordinary course of business and not interfering in any material respect with
the business of such Person; (j) Liens on insurance policies and proceeds
thereof incurred in the ordinary course of business to secure premiums
thereunder; and (k) other Liens on assets of either Constituent Company or any
Subsidiary Guarantor to the extent not otherwise included in paragraphs (a)
through (j) of this definition securing Indebtedness or other obligations in an
aggregate amount not to exceed $2,500,000 at any time outstanding.

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to, or no more restrictive than, those
restrictions contained in this Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
governmental authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Parent
Guarantor or any ERISA Affiliate or with respect to which the Parent Guarantor
or any ERISA Affiliate may have any liability.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Issuer or a Subsidiary of the Issuer.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Issuer or a Subsidiary of the Issuer, or
(c) constituting or resulting in the redemption of Preferred Equity, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

 

A-16

 

 

--------------------------------------------------------------------------------

 

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Property” means a parcel (or group of related parcels) of real property owned
or leased or operated by the Issuer, any Subsidiary of the Issuer or any
Unconsolidated Affiliate of the Parent Guarantor.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.3(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Constituent Companies and such Purchaser’s
successors and assigns (so long as any such assignment complies with Section
14.2), provided, however, that any Purchaser of a Note that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Note as the
result of a transfer thereof pursuant to Section 14.2 shall cease to be included
within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the First Closing, the
Purchasers, (b) after the First Closing and prior to the Second Closing, the
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by either Constituent Company or any
of its Affiliates) and each Purchaser of the Series B Notes and the Series C
Notes to be purchased at the Second Closing, and (c) on or after the Second
Closing, the holders of more than 50% in principal amount of the Notes at the
time outstanding (exclusive of Notes then owned by either Constituent Company or
any of its Affiliates).

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365.  If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on

 

A-17

 

 

--------------------------------------------------------------------------------

 

an aggregate basis with respect to all Properties and the applicable Ownership
Shares of all real property of all Unconsolidated Affiliates of the Parent
Guarantor.

“Responsible Officer” means, with respect to any Person, (i) the chief executive
officer of such Person, (ii) the chief financial officer of such Person, (iii)
the chief operating officer of such Person and (iv) any executive vice president
of such Person with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of either Constituent Company or any
Subsidiary now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interests of that class of Equity Interests to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of either Constituent Company or any
Subsidiary now or hereafter outstanding; and (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of either Constituent Company or any Subsidiary now
or hereafter outstanding.

“S&P” means S&P Global Ratings.

“SEC” means the Securities and Exchange Commission of the United States.

“Second Closing” is defined in Section 3.

“Second Closing Date” is defined in Section 3.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent Guarantor shall include (without duplication) the Parent
Guarantor’s Ownership Share of the Secured Indebtedness of any of its
Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, chief accounting officer, executive vice president of finance
or treasurer of such Person.

“Series B Notes” is defined in Section 1.

“Series C Notes” is defined in Section 1.

“Significant Subsidiary” means at any time with respect to any Event of Default
described in paragraph (f), (g), (h), (i) or (j) of Section 11, (a) if any
Material Credit Facility then in existence does not include the concept of a
“Significant Subsidiary” (or equivalent term) for

 

A-18

 

 

--------------------------------------------------------------------------------

 

purposes of the corresponding event of default contained in such Material Credit
Facility, any Subsidiary and (b) if each Material Credit Facility then in
existence includes such concept with respect to the corresponding event of
default contained in such Material Credit Facility, each Subsidiary (or group of
Subsidiaries) having, individually or in the aggregate, 5% (or, if any Material
Credit Facility provides for a higher or lower percentage than 5% within its
corresponding definition of “Significant Subsidiary” (or equivalent term), the
lowest such percentage then applicable under all Material Credit Facilities) or
more of the Total Market Value at such time.

“Single Asset Entity” means a Subsidiary of the Issuer that: (a) only owns a
single Property or a group of related Properties; (b) is engaged only in the
business of owning, developing and/or leasing such Property or Properties; and
(c) receives substantially all of its gross revenues from such Property or
Properties.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

“Source” is defined in Section 6.3.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Parent Guarantor.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty Agreement and has not been released from such Subsidiary
Guaranty Agreement pursuant to Section 9.8(b).

“Subsidiary Guaranty Agreement” is defined in Section 9.8(a)(1).

 

A-19

 

 

--------------------------------------------------------------------------------

 

“Substitute Purchaser” is defined in Section 22.

“SVO” means the Securities Valuation Office of the NAIC.

“Tenant Lease” means any lease entered into by the Issuer or any Subsidiary of
the Issuer with respect to any portion of a Property.

“Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as of June 23, 2017 by and among the Issuer, the Parent
Guarantor, the lenders party thereto, SunTrust Bank, as administrative agent,
and the other parties thereto.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Issuer, a Subsidiary of the Issuer or an
Unconsolidated Affiliate of the Parent Guarantor with respect to such Property
to achieve an Occupancy Rate of 100%, including all amounts budgeted with
respect to all of the following:  (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements; (e) leasing commissions and (f) other hard and soft costs
associated with the development or redevelopment of such Property.  With respect
to any Property to be developed in more than one phase, the Total Budgeted Cost
shall exclude budgeted costs (other than costs relating to acquisition of land
and related improvements) to the extent relating to any phase for which (1)
construction has not yet commenced and (2) a binding construction contract has
not been entered into by the Issuer, any Subsidiary of the Issuer or any
Unconsolidated Affiliate of the Parent Guarantor, as the case may be.

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent Guarantor and its Subsidiaries determined on
a consolidated basis:  (a) in the case of Properties owned or leased by a
Constituent Company or a Subsidiary for the entire period of four consecutive
fiscal quarters most recently ended, the Net Operating Income for such Property
for the fiscal quarter most recently ending multiplied by 4, divided by the
Capitalization Rate; (b) in the case of Properties acquired during the period of
four consecutive fiscal quarters most recently ended, the purchase price paid by
a Constituent Company or a Subsidiary for such Property exclusive of (1) closing
and other transaction costs and (2) any amounts paid by such Constituent Company
or such Subsidiary as a purchase price adjustment, to be held in escrow, to be
retained as a contingency reserve, or other similar amounts; (c) the GAAP book
value of all Mortgage Receivables, Development Property and unimproved real
estate; (d) unrestricted cash, unrestricted Cash Equivalents and Unrestricted
1031 Cash which would be included on the Parent Guarantor’s consolidated balance
sheet as of such date and (e) the GAAP book value of all other tangible assets
of the Parent Guarantor and its Subsidiaries; provided that, to the extent the
amount of Total Market Value attributable to this clause (e) would exceed 5% of
Total Market Value, such excess shall be excluded.  The Parent Guarantor’s
Ownership Share of assets held by its Unconsolidated Affiliates will be included
in Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent Guarantor and its Subsidiaries.  For purposes of
determining Total Market Value, Net Operating Income from Properties disposed of
by either Constituent Company or any Subsidiary during the immediately preceding
period of four consecutive fiscal quarters of the Parent Guarantor shall be

 

A-20

 

 

--------------------------------------------------------------------------------

 

excluded to the extent included in clause (a) above. For purposes of determining
Total Market Value, to the extent (x) the amount of Total Market Value
attributable to common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10% of Total Market
Value, such excess shall be excluded, (y) the amount of Total Market Value
attributable to Mortgage Receivables would exceed 10% of Total Market Value,
such excess shall be excluded and (z) the aggregate value of Total Budgeted
Costs for Development Properties plus the amount of Total Market Value
attributable to Mortgage Receivables, common stock, Preferred Equity and other
Equity Interests in Persons (other than Wholly Owned Subsidiaries) and
unimproved real estate (which shall not include any Development Property) would
exceed 15% of Total Market Value, such excess shall be excluded.

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent Guarantor and its
Subsidiaries determined on a consolidated basis.

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following:  (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (1)(i) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (ii) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (2) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Parent Guarantor or any of its Subsidiaries for such Property exclusive
of (1) closing and other transaction costs and (2) any amounts paid by the
Parent Guarantor or such Subsidiary as a purchase price adjustment, to be held
in escrow, to be retained as a contingency reserve, or other similar amounts.  

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent Guarantor and its
Subsidiaries that is not Secured Indebtedness, determined on a consolidated
basis; provided that any Indebtedness that is secured only by a pledge of Equity
Interests shall be deemed to be Indebtedness that is not Secured Indebtedness
for purposes of calculating Total Unsecured Indebtedness.

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance, premiums and other
expenses relating to the operation of such Property.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

A-21

 

 

--------------------------------------------------------------------------------

 

“United States” or “U.S.” means the United States of America.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Constituent
Companies and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with Section
1031 of the Internal Revenue Code.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Parent Guarantor and the Parent Guarantor’s
other Wholly-Owned Subsidiaries at such time.

 

 

A-22

 

 

--------------------------------------------------------------------------------

 

Form of Series B Note

Broadstone Net Lease, LLC

5.09% Series B Guaranteed Senior Notes due July 2, 2028

 

No. RB- _____                   , 20   
$_______PPN: 11134# AB8

For Value Received, the undersigned, Broadstone Net Lease, LLC (herein called
the “Issuer”), a limited liability company organized and existing under the laws
of the State of New York, hereby promises to pay to ____________, or registered
assigns, the principal sum of _____________________ Dollars (or so much thereof
as shall not have been prepaid) on July 2, 2028 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months) (a)
on the unpaid balance hereof at the rate of 5.09% per annum from the date
hereof, payable semiannually, on the 2nd day of January and July in each year,
commencing with the January 2 or July 2 next succeeding the date hereof, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (1) on any overdue payment of interest
and (2) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the greater of (i) 7.09% or (ii) 2.00% over the rate of
interest publicly announced by the principal office of JPMorgan Chase Bank, N.A.
from time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Issuer shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guaranty Agreement dated as of July 2, 2018 (as from
time to time amended, the “Note and Guaranty Agreement”) between the Issuer,
Broadstone Net Lease, Inc., a corporation organized and existing under the laws
of the State of Maryland, and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note and Guaranty Agreement and (ii) made the
representation set forth in Section 6.3 of the Note and Guaranty
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note and
Guaranty Agreement.

This Note is a registered Note and, as provided in the Note and Guaranty
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized

Schedule 1(a)
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

in writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer will not be affected by any notice to the
contrary.

This Note may not be transferred to a Competitor except as otherwise set forth
in the Note and Guaranty Agreement.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note and Guaranty
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guaranty Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Broadstone Net Lease, LLC

 

By



Its

 

 

 

 

S-1(a)-2

 

 

--------------------------------------------------------------------------------

 

Form of Series C Note

Broadstone Net Lease, LLC

5.19% Series C Guaranteed Senior Notes due July 2, 2030

 

No. RC- _____                   , 20   
$_______PPN: 11134# AC6

For Value Received, the undersigned, Broadstone Net Lease, LLC (herein called
the “Issuer”), a limited liability company organized and existing under the laws
of the State of New York, hereby promises to pay to ____________, or registered
assigns, the principal sum of _____________________ Dollars (or so much thereof
as shall not have been prepaid) on July 2, 2030 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months) (a)
on the unpaid balance hereof at the rate of 5.19% per annum from the date
hereof, payable semiannually, on the 2nd day of January and July in each year,
commencing with the January 2 or July 2 next succeeding the date hereof, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (1) on any overdue payment of interest
and (2) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the greater of (i) 7.19% or (ii) 2.00% over the rate of
interest publicly announced by the principal office of JPMorgan Chase Bank, N.A.
from time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Issuer shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guaranty Agreement dated as of July 2, 2018 (as from
time to time amended, the “Note and Guaranty Agreement”) between the Issuer,
Broadstone Net Lease, Inc., a corporation organized and existing under the laws
of the State of Maryland, and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note and Guaranty Agreement and (ii) made the
representation set forth in Section 6.3 of the Note and Guaranty
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note and
Guaranty Agreement.

This Note is a registered Note and, as provided in the Note and Guaranty
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of

Schedule 1(b)
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Issuer may treat the Person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.

This Note may not be transferred to a Competitor except as otherwise set forth
in the Note and Guaranty Agreement.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note and Guaranty
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guaranty Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Broadstone Net Lease, LLC

 

By



Its

 

 

 

S-1(b)-2

 

 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
for the Constituent Companies

(See Attached)

 

 

 

Schedule 4.4(a)
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

[g20180706112109517279.jpg]

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA  30309-3424

 

404-881-7000

Fax: 404-253-8269

www.alston.com

 

 [________ ___], 2018

 

To each of the Persons listed

on Annex I attached hereto

 

Re:Broadstone Net Lease, LLC/Broadstone Net Lease, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Broadstone Net Lease, LLC, a New York
limited liability company (the “Issuer”), and Broadstone Net Lease, Inc., a
Maryland corporation (the “Parent Guarantor”; the Issuer and the Parent
Guarantor referred to collectively as the “Constituent Companies”), in
connection with the issuance of the (i) 5.09% Series B Guaranteed Senior Notes
due July 2, 2028 and (ii) 5.19% Series C Guaranteed Senior Notes due July 2,
2030, in each case, under and pursuant to that certain Note and Guaranty
Agreement dated as of July 2, 2018 (the “Note Agreement”), among the Constituent
Companies, on the one hand, and the Purchasers (as defined below), on the other
hand.  Capitalized terms used herein and not defined herein shall have the
respective meanings given such terms in the Note Agreement.

This opinion is being delivered to the purchasers of the Notes listed on Annex I
attached hereto (collectively, the “Purchasers”) pursuant to Section 4.4(a) of
the Note Agreement.

In connection with this opinion, we have examined originals or copies of the
following documents:

(a)

the Note Agreement;

 

(b)

the 5.09% Series B Guaranteed Senior Notes due July 2, 2028, in the aggregate
principal amount of $100,000,000.00 (the “Series B Notes”), each dated the date
hereof, issued by the Issuer; and

 

(c)

the 5.19% Series C Guaranteed Senior Notes due July 2, 2030, in the aggregate
principal amount of $50,000,000.00 (the “Series C Notes”; together with the
Series B Notes, the “Notes”), each dated the date hereof, issued by the Issuer.

 

 

S-4.4(a)-1

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 2

 

 

The documents referenced in clauses (a) through (c), inclusive, above are
hereinafter referred to collectively as the “Transaction Documents”.  The Issuer
and the Parent Guarantor are sometimes referred to herein as the “Obligors” and
each as an “Obligor”.

 

As to certain factual matters relevant to this opinion letter, we have relied
conclusively on certificates and statements of officers of the Obligors,
certificates of public officials, and upon the representations and warranties
contained in the Note Agreement.  Except to the extent expressly set forth
herein, we have made no independent investigations with regard thereto, and,
accordingly, we do not express any opinion or belief as to matters that might
have been disclosed by independent verification.

In making the examinations described above and in rendering the opinions
expressed below, we have assumed the following:

(a)the genuineness of all signatures;

(b)the legal capacity of natural persons;

(c)the authenticity of all documents submitted to us as originals;

(d)the conformity to original documents of all documents submitted to us as
certified, conformed, telefacsimile, electronic or photostatic copies and the
authenticity of the originals of such documents;

(e)the due authorization, execution and delivery of the Transaction Documents by
all of the parties thereto (including the Obligors);

(f)the Transaction Documents are enforceable against all parties thereto (other
than the Obligors);

(g)all parties to the Transaction Documents (including the Obligors) have the
full power, authority and legal right to perform their respective obligations
under the Transaction Documents;

(h)all representations and warranties made by the Obligors in the Transaction
Documents are true and correct as to factual matters;

(i)there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence in connection with the documents examined by us;

(j)the terms of the Note Agreement have not been amended, modified, supplemented
or qualified directly or indirectly by any other agreements or understandings
(written or oral) of

 

S-4.4(a)-2

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 3

 

 

the parties thereto, or by any course of dealing or trade custom or usage, in
any manner affecting the opinions expressed herein;

(k)the delivery of copies of signatures by facsimile, email or other electronic
means shall be equally effective as delivery of an original executed signature;

(l)to the extent applicable law requires that the Purchasers act in accordance
with duties of good faith and fair dealing, in a commercially reasonable manner,
or otherwise in compliance with applicable legal requirements (including,
without limitation, federal and state securities laws) in exercising their
respective rights and remedies under the Transaction Documents, the Purchasers
will fully comply with such legal requirements, notwithstanding any provisions
of the Transaction Documents that purport to grant any of the Purchasers the
right to act or fail to act in a manner contrary to such legal requirements, or
based on its sole judgment or in its sole discretion or provisions of similar
import; and

(m)each of the certifications set forth in that certain Offeree Letter, dated as
of July 2, 2018, made by J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC to the Issuer, Alston & Bird LLP and Schiff Hardin LLP is true and correct.

Based on the foregoing, and subject to all of the assumptions, qualifications
and limitations set forth herein, we are of the opinion that:

 

1.

The Note Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding obligations of the Issuer enforceable in accordance
with their respective terms.

 

2.

The Note Agreement constitutes the legal, valid and binding contract of the
Parent Guarantor enforceable in accordance with its terms.

 

3.

No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any Governmental Authority of the United
States or the State of New York is necessary in connection with the execution,
delivery or performance (a) by the Issuer of the Note Agreement or the Notes or
(b) by the Parent Guarantor of the Note Agreement.

 

4.

The issuance and sale of the Notes and the execution, delivery and performance
by the Issuer of the Note Agreement do not (i) conflict with any law, rule or
regulation of any Governmental Authority of the United States or the State of
New York or (ii) conflict with or result in any breach of any of the provisions
of or constitute a default under or result in the creation or imposition of any
Lien upon any of the property of the Issuer pursuant to any agreement or other
instrument listed on Annex II attached hereto (herein, a “Material Debt
Agreement”).

 

S-4.4(a)-3

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 4

 

 

 

5.

The execution, delivery and performance by the Parent Guarantor of the Note
Agreement do not (i) conflict with any law, rule or regulation of any
Governmental Authority of the United States or the State of New York or conflict
with or result in any breach of any of the provisions of or (ii) constitute a
default under or result in the creation or imposition of any Lien upon any of
the property of the Parent Guarantor pursuant to the provisions of any Material
Debt Agreement.

 

6.

The issuance, sale and delivery of the Notes and the issuance of the Guarantee
under Section 13 of the Note Agreement, in each case under the circumstances
contemplated by the Note Agreement do not, under existing law, require the
registration of the Notes under the Securities Act or the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.

 

7.

Neither Constituent Company is an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

8.

The issuance of the Notes and the use of the proceeds of the sale of the Notes
in accordance with the provisions of and contemplated by the Note Agreement do
not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

Our opinions are subject to the following further exceptions, qualifications and
limitations:

(a)

The enforceability of the Transaction Documents, the obligations of the
Obligors, and the availability of certain rights and remedial provisions
provided for in the Transaction Documents are subject to the effects of (i)
bankruptcy, fraudulent conveyance or fraudulent transfer, insolvency,
reorganization, moratorium, liquidation, conservatorship, and similar laws, and
limitations imposed under judicial decisions, related to or affecting creditors’
rights and remedies generally, (ii) general equitable principles, regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law, and principles limiting the availability of the remedy of specific
performance, (iii)  concepts of good faith, fair dealing, materiality and
reasonableness, (iv) impracticability or impossibility of performance, (v) the
effect of obstruction or failure to perform or otherwise act in accordance with
an agreement by any person other than the Obligors, (vi) unconscionability and
(vii) the possible unenforceability under certain circumstances or provisions
providing for indemnification or contribution that are contrary to public
policy.  

 

(b)

We express no opinion with respect to the possible unenforceability of
provisions that determinations by a party or a party’s designee are conclusive.

 

(c)

We express no opinion as to the enforceability of cumulative remedies to the

 

S-4.4(a)-4

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 5

 

 

extent such cumulative remedies purport to or would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
the actual loss suffered by such party.

 

(d)

Notwithstanding certain language of the Transaction Documents, the Purchasers
may be limited in recovery of fees, costs and expenses to recovering only
reasonable attorneys’ fees and legal expenses and only reasonable costs as then
determined by a court of competent jurisdiction.

 

(e)

We express no opinion as to the validity, binding effect, or enforceability of
any provision in any Transaction Document relating to (i) indemnification,
contribution or exculpation in connection with violations of applicable laws,
statutory duties or public policy, or in connection with willful, reckless or
unlawful acts or gross negligence of the indemnified or exculpated party or the
party receiving contribution including, but not limited to, any indemnification
provision for any violation of the securities laws, or (ii) exculpation of any
party in connection with its own negligence, the enforcement of which a court
would determine in the circumstances to be unfair or insufficiently explicit or
contrary to public policy.

 

(f)

We express no opinion as to requirements in the Transaction Documents specifying
(i) that provisions thereof may only be waived in writing or may not be valid,
binding or enforceable to the extent that an oral agreement or an implied
agreement by trade practice or course of conduct has been created modifying any
provision of such documents, (ii) a delay in taking action may not constitute a
waiver of related rights or provisions, or (iii) that one or more waivers may
not under certain circumstances constitute a waiver of other matters of the same
kind.

 

(g)

We express no opinion as to the enforceability of any provision of a Transaction
Document that has the purported effect of (i) waiving statutes of limitation,
marshaling of assets or similar requirements, (ii) consenting to or waiving
objections to the jurisdiction of certain courts other than provided in the laws
of the State of New York, (iii) consenting to or waiving the venue or forum for
judicial actions other than provided in the laws of the state of New York,
(iv) purporting to grant any court exclusive jurisdiction, (v) the reimbursement
of costs and expenses incurred by any Purchaser for the defense of any claim or
proceeding that does not ultimately prevail, or (vi) waiving the right to trial
by jury.

 

(h)

We express no opinion as to the enforceability of any provision of a Transaction
Document purporting to (i) permit the exercise, under certain circumstances, of
rights or remedies without notice or without providing opportunity to cure
failures to perform, (ii) grant rights of setoff otherwise than in accordance
with applicable law and (iii) require a waiver of defenses, setoffs, or
counterclaims against the Purchasers.

 

(i)

We express no opinion with respect to any provisions of the Transaction
Documents relating to any power of attorney or purporting to appoint any
Purchaser or any agent

 

S-4.4(a)-5

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 6

 

 

of a Purchaser as attorney-in-fact or agent for any party thereto.

 

(j)

We express no opinion as to Section 23.3 of the Note Agreement to the extent a
severed provision is deemed by a court to be material.

 

(k)We express no opinion as to the applicability or effect of compliance or
non‑compliance by any Purchaser with any state, federal or other laws applicable
to such Purchaser or to the transactions contemplated by the Transaction
Documents because of the nature of such Purchaser’s business, including its
legal or regulatory status.

 

(l)

We express no opinion with respect to any consent, approval, authorization, or
other action by or filing with any Governmental Authority that might be
required, or any violation of constitutional provision, statute, regulation,
rule or order applicable to any Obligor, because of the specific type of
business in which any Obligor engages.

 

(m)

Our opinions are subject to the qualifications that (i) we render no opinion as
to the availability of self‑help remedies or any other remedy under the
Transaction Documents within the discretion of any court or which may otherwise
be limited by the laws of the State of New York and (ii) we render no opinion as
to the validity or enforceability of any provisions of the Transaction Documents
whereby any party thereto purports to or attempts to waive any rights guaranteed
by the Constitution of the United States or of the State of New York.

 

(n)

We express no opinion regarding the possible unenforceability of provisions
purporting to require arbitration of disputes.

 

(o)

We express no opinion as to the enforceability of any provision of a Transaction
Document imposing increased interest rates or late payment charges upon
delinquency in payment or other default or providing for liquidated damages or
for premiums on prepayment, acceleration, or termination, to the extent any such
provisions are deemed by a court to be penalties or forfeitures.

 

(p)

We express no opinion with respect to the effect of laws requiring mitigation of
damages.

 

(q)

We express no opinion as to the enforceability of provisions prohibiting or
restricting the solicitation or acceptance of customers, business relationships
or employees, or the use or disclosure of information or other activities in
restraint of trade.

 

(r)In rendering the opinion set forth in paragraph 8 above, we have assumed that
the Issuer will use the proceeds of the Notes as set forth in the Memorandum.

 

 

S-4.4(a)-6

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 7

 

 

(s)Our opinions are limited to those laws that in our experience normally would
be applicable to the Obligors as a result of their engaging in the transactions
contemplated by the Transaction Documents.

 

(t)The following matters, including their effects and the effects of
noncompliance, are not covered by implication or otherwise in any opinion
expressed herein: (a) any statutes, administrative decisions, ordinances, rules
or regulations of any county, municipality or other political subdivision of any
state, (b) antitrust and unfair competition law, (c) securities law (except as
set forth in paragraphs 3, 6, 7 and 8 above), (d) fiduciary obligations, (e)
pension and employee benefit law (e.g., ERISA), (f) fraudulent transfer law,
(g) environmental law, (h) land use and subdivision law, (i) Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, (j) Exon-Florio Amendment under
the Omnibus Trade and Competitiveness Act of 1988, (k) bulk transfer law,
(l) tax law, (m) patent, copyright, trademark and other intellectual property
law, (n) racketeering law (e.g., RICO), (o) criminal statutes of general
application (e.g., mail fraud and wire fraud), (p) occupational health and
safety law (e.g., OSHA), (q) labor law, and (r) law concerning national or local
emergency.  

 

In connection with certain of the assumptions set forth above, including those
regarding the due authorization, execution and delivery by the Obligors of the
Transaction Documents and the corporate or other organizational power of the
Obligors regarding same, we understand the Purchasers will be relying upon an
opinion of Vaisey, Nicholson & Nearpass PLLC dated the date hereof.  We have not
independently reviewed or confirmed the accuracy or correctness of such opinion.

 

We are members, among other non‑applicable jurisdictions, of the Bar of the
State of New York and, except as set forth below, we express no opinion as to
the laws of any jurisdictions other than the federal laws of the United States
and the laws of the State of New York.  We express no opinion as to the laws of
any other state or jurisdiction other than as set forth above.

This opinion letter is limited to the matters stated herein and no opinion may
be implied or inferred beyond those opinions expressly stated.  Opinions
rendered herein are as of the date hereof, and we make no undertaking and
expressly disclaim any duty to supplement such opinions if, after the date
hereof, facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.




 

S-4.4(a)-7

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 8

 

 

We acknowledge that this opinion is being issued at the request of the Issuer
pursuant to Section 4.4(a) of the Note Agreement and we agree that the
Purchasers may rely and are relying hereon in connection with the consummation
of the transactions contemplated by the Note Agreement.  Subsequent holders of
the Notes may rely on this opinion as if it were specifically addressed to them
(subject to the immediately preceding paragraph hereof).  Schiff Hardin LLP,
special counsel to the Purchasers, may rely on this opinion for the sole purpose
of rendering their opinion to be rendered pursuant to Section 4.4(b) of the Note
Agreement.  

Very truly yours,

 

Alston & Bird llp

 

 

 

By:  

A Partner

 

 

 

S-4.4(a)-8

 

 

--------------------------------------------------------------------------------

[g20180706112109517279.jpg]

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA  30309-3424

 

404-881-7000

Fax: 404-253-8269

www.alston.com

 

ANNEX I

TO LEGAL OPINION OF ALSTON & BIRD LLP

 

List of Purchasers

 

Teachers Insurance and Annuity Association of America

The United States Life Insurance Company in the City of New York

American General Life Insurance Company

The Variable Annuity Life Insurance Company

Minnesota Life Insurance Company

The Cincinnati Life Insurance Company

Farm Bureau Life Insurance Company of Michigan

Securian Life Insurance Company

Farm Bureau Mutual Insurance Company of Michigan

Farm Bureau General Insurance Company of Michigan

UnitedHealthcare Insurance Company

Royal Neighbors of America

Catholic Financial Life

Blue Cross and Blue Shield of Florida, Inc.

Catholic United Financial

Trustmark Insurance Company

Unity Financial Life Insurance Company

Sun Life Assurance Company of Canada

Professional Insurance Company

Massachusetts Mutual Life Insurance Company

MassMutual Asia Limited

Banner Life Insurance Company

 

S-4.4(a)-9

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 109

 

 

United of Omaha Life Insurance Company

Genworth Life Insurance Company

Genworth Life and Annuity Insurance Company

The Guardian Life Insurance Company of America

Berkshire Life Insurance Company of America

The Guardian Insurance & Annuity Company, Inc.

Ameritas Life Insurance Corp.

Ameritas Life Insurance Corp. of New York

AB US Diversified Credit BM Fund

Modern Woodmen of America

 




 

S-4.4(a)-10

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 110

 

 

ANNEX II

TO LEGAL OPINION OF ALSTON & BIRD LLP

 

Material Debt Agreements

 

1.

Revolving Credit and Term Loan Agreement dated as of June 23, 2017 by and among
Issuer, the Parent Guarantor, the Lenders, Agents and Arrangers named therein,
and Manufacturers and Traders Trust Company, as Administrative Agent, as the
same has been amended to date.

2.

Amended and Restated Term Loan Agreement dated as of June 23, 2017 by and among
Issuer, the Parent Guarantor, the Lenders, Agents and Arrangers named therein,
and SunTrust Bank, as Administrative Agent, as the same has been amended to
date.

3.

Note and Guaranty Agreement dated as of March 16, 2017 by and among the Issuer,
the Parent Guarantor, and the Purchasers party thereto.

 

 

 

S-4.4(a)-11

 

 

--------------------------------------------------------------------------------

[g20180706112111696280.jpg]

 

 

 

[________ ___], 2018

 

To each of the Persons listed

on Annex I attached hereto

 

Re:Broadstone Net Lease, LLC/Broadstone Net Lease, Inc.

 

Ladies and Gentlemen:

We serve as principal outside counsel to Broadstone Net Lease, LLC, a New York
limited liability company (the “Issuer”), and Broadstone Net Lease, Inc., a
Maryland corporation (the “Parent Guarantor”; the Issuer and the Parent
Guarantor; referred to collectively as the “Constituent Companies”) in
connection with the issuance of the (i) 5.09% Series B Guaranteed Senior Notes
due July 2, 2028 and (ii) 5.19% Series C Guaranteed Senior Notes due
July 2, 2030, in each case, under and pursuant to that certain Note and Guaranty
Agreement dated as of July 2, 2018 (the “Note Agreement”), among the Constituent
Companies, on one hand, and the Purchasers (as defined below), on the other
hand.  Capitalized terms used herein and not defined herein shall have the
respective meanings given such terms in the Note Agreement.

This opinion is being delivered to the purchasers of the Notes listed on Annex I
attached hereto (collectively, the “Purchasers”) pursuant to Section 4.4(a) of
the Note Agreement.

In connection with this opinion, we have examined originals or copies of the
following documents:

 

(a)

the Note Agreement;

 

(b)the 5.09% Series B Guaranteed Senior Notes due July 2, 2028, in the aggregate
principal amount of $100,000,000.00 (the “Series B Notes”), each dated the date
hereof, issued by the Issuer; and

 

(c)the 5.19% Series C Guaranteed Senior Notes due July 2, 2030, in the aggregate
principal amount of $50,000,000.00 (the “Series C Notes”; together with the
Series B Notes, the “Notes”), each dated the date hereof, issued by the Issuer.

 

The documents referenced in clauses (a) through (c), inclusive, above are
hereinafter referred to collectively as the “Transaction Documents”.  The Issuer
and the Parent Guarantor are sometimes referred to herein as the “Obligors” and
each as an “Obligor”.

As to certain factual matters relevant to this opinion letter, we have relied
conclusively on certificates and statements of officers of the Obligors, on
certificates of public officials,

 

S-4.4(a)-12

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 112

 

statements in the organizational documents of the Obligors, and upon the
representations and warranties contained in the Note Agreement.  Except to the
extent expressly set forth herein, we have made no independent investigations
with regard thereto, and, accordingly, we do not express any opinion or belief
as to matters that might have been disclosed by independent verification.

In making the examinations described above and in rendering the opinions
expressed below, we have assumed the following:

(a)the genuineness of all signatures (other than signatures of the Obligors);

 

(b)the legal capacity of natural persons;

 

(c)the authenticity of all documents submitted to us as originals;

 

(d)each document or certificate, including those from public officials,
submitted to us for review or reliance is accurate, complete, and correct;

 

(e)the conformity to original documents of all documents submitted to us as
certified, conformed, telefacsimile, electronic or photostatic copies and the
authenticity of the originals of such documents;

 

(f)the due authorization, execution and delivery of the Transaction Documents by
all of the parties thereto (other than the Obligors);

 

(g)the Transaction Documents are enforceable against all parties thereto
(including the Obligors);

 

(h)all parties to the Transaction Documents (other than the Obligors) have the
full power, authority and legal right to perform their respective obligations
under the Transaction Documents;

 

(i)all representations and warranties made by the Obligors in the Transaction
Documents are true and correct as to factual matters;

 

(j)there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence in connection with the documents examined by us;

 

(k)the terms of the Note Agreement have not been amended, modified, supplemented
or qualified directly or indirectly by any other agreements or understandings
(written or oral) of the parties thereto, or by any course of dealing or trade
custom or usage, in any manner affecting the opinions expressed herein;

 

(l)the delivery of copies of signatures by facsimile, email or other electronic
means shall be equally effective as delivery of an original executed signature;
and

 

S-4.4(a)-13

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 113

 

(m)to the extent applicable law requires that the Purchasers act in accordance
with duties of good faith and fair dealing, in a commercially reasonable manner,
or otherwise in compliance with applicable legal requirements (including,
without limitation, federal and state securities laws) in exercising their
respective rights and remedies under the Transaction Documents, the Purchasers
will fully comply with such legal requirements, notwithstanding any provisions
of the Transaction Documents that purport to grant any of the Purchasers the
right to act or fail to act in a manner contrary to such legal requirements, or
based on its sole judgment or in its sole discretion or provisions of similar
import.

 

Based on the foregoing, and subject to all of the assumptions, qualifications
and limitations set forth herein, we are of the opinion that:

 

1.

The Issuer is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of New York, has the limited liability
company power and authority to execute and perform the Note Agreement and to
issue the Notes and has the full limited liability company power and authority
to conduct the activities in which it is now engaged.

 

 

2.

The Parent Guarantor is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland, has the corporate power
and authority to execute and perform the Note Agreement and has the full
corporate power and authority to own its properties and to conduct the
activities in which it is now engaged.

 

 

3.

The Note Agreement and the Notes being delivered on the date hereof have been
duly authorized by all necessary limited liability company action on the part of
the Issuer and have been duly executed and delivered by the Issuer.

 

 

4.

The Note Agreement has been duly authorized by all necessary corporate action on
the part of the Parent Guarantor and has been duly executed and delivered by the
Parent Guarantor.

 

 

5.

The issuance and sale of the Notes and the execution, delivery and performance
by the Issuer of the Note Agreement do not: (a) violate the provisions of its
organizational documents or (b) result in a breach or default by Issuer under or
result in the creation or imposition of any Lien upon any of the property of the
Issuer pursuant to any agreement or other instrument listed on Schedule 5.15 of
the Note Agreement or otherwise identified by a Constituent Company to us,
without independent investigation, as material, but excluding any Material Debt
Agreement (as defined in the A&B Opinion (as defined below)) (each a “Material
Agreement”) .

 

 

6.

The execution, delivery and performance by the Parent Guarantor of the Note
Agreement do not: (a) violate the provisions of its organizational documents or
the Corporations and Associations Article of the Maryland Code as currently in

 

S-4.4(a)-14

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 114

 

 

effect in the State of Maryland or (b) result in a breach or default of Parent
Guarantor under or result in the creation or imposition of any Lien upon any
property of the Parent Guarantor pursuant to any Material Agreement.

 

Our opinions are subject to the following further exceptions, qualifications and
limitations:

(a)We express no opinion with respect to any consent, approval, authorization,
or other action by or filing with any Governmental Authority that might be
required, or any violation of constitutional provision, statute, regulation,
rule or order applicable to any Obligor, because of the specific type of
business in which any Purchaser engages.

 

(b)Our opinions are limited to those laws that in our experience normally would
be applicable to the Obligors as a result of its engaging in the transactions
contemplated by the Transaction Documents.

 

(c)The following matters, including their effects and the effects of
non-compliance, are not covered by implication or otherwise in any opinion
expressed herein: (i) any statutes, administrative decisions, ordinances, rules
or regulations of any county, municipality or other political subdivision of any
state, (ii) antitrust and unfair competition law, (iii) securities law,
(iv) fiduciary obligations, (v) pension and employee benefit law (e.g., ERISA),
(vi) fraudulent transfer law, (vii) environmental law, (viii) land use and
subdivision law, (ix) Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, (x) Exon-Florio Amendment under the Omnibus Trade and Competitiveness
Act of 1988, (xi) bulk transfer law, (xii) tax law, (xiii) patent, copyright,
trademark and other intellectual property law, (xiv) racketeering law
(e.g., RICO), (xv) criminal statutes of general application (e.g., mail fraud
and wire fraud), (xvi) occupational health and safety law (e.g., OSHA), (xvii)
labor law, (xviii) law concerning national or local emergency, and (xix) law
relating to permissible rates, computations, or disclosure of interest (e.g.,
usury).

 

In connection with certain of the assumptions set forth above, including the
enforceability of the Note Agreement and the Notes, we understand the Purchasers
will be relying upon an opinion of Alston & Bird LLP (the “A&B Opinion”) dated
the date hereof.  We have not independently reviewed or confirmed the accuracy
or correctness of such opinion.  We express no opinion on any matter that is
addressed by the A&B Opinion.  To the extent any such matter is necessary to our
conclusion, we assume it.

We are members, among other non‑applicable jurisdictions, of the Bar of the
State of New York and, except as set forth below, we express no opinion as to
the laws of any jurisdictions other than: (i) the federal laws of the United
States, (ii) the laws of the State of New York and (iii) the Corporations and
Associations Article of the Maryland Code as currently in effect in the State of
Maryland.  We express no opinion as to the laws of any other state or
jurisdiction other than as set forth above.

 

S-4.4(a)-15

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 115

 

This opinion letter is limited to the matters stated herein and no opinion may
be implied or inferred beyond those opinions expressly stated.  Opinions
rendered herein are as of the date hereof, and we make no undertaking and
expressly disclaim any duty to supplement such opinions if, after the date
hereof, facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.

We acknowledge that this opinion is being issued at the request of the Issuer
pursuant to Section 4.4(a) of the Note Agreement and we agree that the
Purchasers may rely and are relying hereon in connection with the consummation
of the transactions contemplated by the Note Agreement.  Subsequent holders of
the Notes may rely on this opinion as if it were specifically addressed to them
(subject to the immediately preceding paragraph).  Schiff Hardin LLP, special
counsel to the Purchasers, may rely on this opinion for the sole purpose of
rendering their opinion to be rendered pursuant to Section 4.4(b) of the Note
Agreement.  This opinion letter may not be relied upon by any other person or
for any other purpose.

Very truly yours,

 

VAISEY NICHOLSON & NEARPASS PLLC

 

 

By:  

A Partner

 

 

 

S-4.4(a)-16

 

 

--------------------------------------------------------------------------------

 

ANNEX I

TO LEGAL OPINION OF VAISEY NICHOLSON & NEARPASS PLLC

 

 

List of Purchasers:

 

Teachers Insurance and Annuity Association of America

The United States Life Insurance Company in the City of New York

American General Life Insurance Company

The Variable Annuity Life Insurance Company

Minnesota Life Insurance Company

The Cincinnati Life Insurance Company

Farm Bureau Life Insurance Company of Michigan

Securian Life Insurance Company

Farm Bureau Mutual Insurance Company of Michigan

Farm Bureau General Insurance Company of Michigan

UnitedHealthcare Insurance Company

Royal Neighbors of America

Catholic Financial Life

Blue Cross and Blue Shield of Florida, Inc.

Catholic United Financial

Trustmark Insurance Company

Unity Financial Life Insurance Company

Sun Life Assurance Company of Canada

Professional Insurance Company

Massachusetts Mutual Life Insurance Company

MassMutual Asia Limited

Banner Life Insurance Company

United of Omaha Life Insurance Company

Genworth Life Insurance Company

Genworth Life and Annuity Insurance Company

The Guardian Life Insurance Company of America

Berkshire Life Insurance Company of America

The Guardian Insurance & Annuity Company, Inc.

 

S-4.4(a)-17

 

 

--------------------------------------------------------------------------------

[________ ___], 2018

Page 117

 

Ameritas Life Insurance Corp.

Ameritas Life Insurance Corp. of New York

AB US Diversified Credit BM Fund

Modern Woodmen of America

 

 

 

 

 

 

S-4.4(a)-18

 

 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
for the Purchasers

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
applicable Closing and addressed to the Purchasers, shall be satisfactory in
form and substance to the Purchasers and shall be to the effect that:

1.The Issuer is a limited liability company in good standing under the laws of
the State of New York.

2.The Parent Guarantor is a corporation in good standing under the laws of the
State of Maryland.

3.The Agreement and the Notes being delivered on the date hereof constitute the
legal, valid and binding contracts of the Issuer enforceable against the Issuer
in accordance with their respective terms.

4.The Agreement constitutes the legal, valid and binding contract of the Parent
Guarantor enforceable against the Parent Guarantor in accordance with its terms.

5.The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by the Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939.

The opinion of Schiff Hardin LLP shall also state that the opinions of Alston &
Bird LLP and Vaisey, Nicholson & Nearpass PLLC are satisfactory in scope and
form to Schiff Hardin LLP and that, in its opinion, the Purchasers are justified
in relying thereon.

The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Issuer and the Parent Guarantor and upon representations of the Issuer, the
Parent Guarantor and the Purchasers delivered in connection with the issuance
and sale of the Notes.

 

 

 

 

 

Schedule 4.4(b)
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

Disclosure Materials

 

 

1

Private Placement Presentation - Broadstone Net Lease (May 2018).

 

 

 

Schedule 5.3
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

Subsidiaries and Affiliates of the Parent Guarantor and
Ownership of Subsidiary Stock; Directors and Senior Officers

(See Attached)

 

 



Schedule 5.4
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

 

Subsidiaries and Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Parent Guarantor's Subsidiaries

 

 

 

 

 

 

 

Subsidiary

Jurisdiction

Owner of  Equity Interest

Nature of Equity Interest

Percentage of Ownership

Subsidiary Guarantor

Excluded Subsidiary

 

99 Garnsey Road Associates II, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone 2020EX Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AAP Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AC Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ADB Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ADTB Rochester, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone AFD Georgia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AI Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Brunswick, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Jacksonville, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone APLB Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Sarasota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB SC, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Utah, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone APLB Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S - 5.4 - 1

--------------------------------------------------------------------------------

 

 

Broadstone APM Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AS Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ASDCW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ASH Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone August Family UPREIT OH PA, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AVF Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone AVF Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BB Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BEC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BEF Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BER East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BFC Maryland, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BFW Minnesota LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BI South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BK Emporia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BK Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BNR Arizona, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BPC Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BPC Pittsburgh LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BT South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-2

--------------------------------------------------------------------------------

 

 

Broadstone BW Appalachia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BW Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone BW Wings South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Cable, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC Austin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC New Orleans, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC Raleigh Greensboro, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CC Theodore Augusta, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CFW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CHR Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CI West, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CM Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CMM Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone CW Nevada, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone DG Northeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone DG South Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone DHCP VA AL, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-3

--------------------------------------------------------------------------------

 

 

Broadstone DI Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone DQ Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone EA Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone EO Birmingham I, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone EO Birmingham II, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone EO North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone EWD Illinios, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FC Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FC Portage, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FD West Columbia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FDT Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FHS Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Filter, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FIT Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FMFP B2 Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FMFP B3 Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone FMFP Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone FP, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone GC Kentucky, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone GCSC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-4

--------------------------------------------------------------------------------

 

 

Broadstone GDMS

Massachusetts, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone GUC Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone HC California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone HFO Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone HLC Midwest, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone IELC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone IPI Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone IS Houston, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone IT Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ITI Pennsylvania, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broastone JBL California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone JFR Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone JLC Missouri, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone KFC Chicago, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Kinston, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone KKD Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone KNG Oklahoma, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone LC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone LCA Tampa, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone LGC Northeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-5

--------------------------------------------------------------------------------

 

 

Broadstone LJS California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone LJS Georgia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone LW PA, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MB Louisiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MCW Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MD Oklahoma, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Med Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MFEC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MHH Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Mid America Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MV Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone MW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone NDC Fayetteville LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Net Lease Acquisitions, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Net Lease, LLC

New York

Broadstone Net Lease, Inc.

Membership Interest

92.19%*

No

No

 

Broadstone NF Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone NI North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone NIC Pennsylvania, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone NSC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone NWCC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

S-5.4-6

--------------------------------------------------------------------------------

 

 

Broadstone OP Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PC Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PCI Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PCSC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Pearl, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PFS New Jersey, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone PIC Illinois LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone PJ RLY, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PMI Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PP Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone PY Cincinnati, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone RA California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone RCS Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Renal Tennessee, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone RL Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone RM Missouri, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone Roller, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone RTC Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SC Elgin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SC Illinios, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SCD Mason, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-7

--------------------------------------------------------------------------------

 

 

Broadstone SEC North

Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SF Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SNC OK TX, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SNI East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SNI Greenwich, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SOE Raleigh, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SPS Utah, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone SSH California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone STI Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone STS California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TA Tennessee, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB Augusta Pensacola, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB Jacksonville, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB Northwest, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB Ozarks, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB Southeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TB TN, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TR Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TRP Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TRS Orangeburg, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TS East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-8

--------------------------------------------------------------------------------

 

 

Broadstone TS Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TS Portfolio 2, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone TSGA Kentucky, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone USMM Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone USRC Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WFM Sterling, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Broadstone WGR Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WI Alabama, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WI Appalchia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WI East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WI Great Plains, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WI MT ND, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WG Southeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone WS Iowa, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone USPO Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadstone ZCW Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Broadtree Homes FP, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

Eire Rochester Florida II, L.L.C.

Florida

Broadstone ADTB Rochester, LLC

Membership Interest

100%

No

Yes

 

GRC Durham, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

Yes

 

GRC LI TX, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Hickory Drive Holdings, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

S-5.4-9

--------------------------------------------------------------------------------

 

 

NWR Realty, LLC

Washington

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

TB Tampa Real Estate, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

Unity Ridgeway, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

No

No

 

 

 

 

 

 

 

 

2

Parent Guarantor's Affiliates

 

 

 

 

 

 

 

Unconsolidated Affilaite

Jurisdiction

Owner of  Equity Interest

Nature of Equity Interest

Percentage of Ownership

 

 

 

None

-

-

-

-

 

 

 

 

 

 

 

 

 

 

3

Directors and Senior Officers**

 

 

 

 

 

 

 

Broadstone Net Lease, Inc.

 

 

 

 

 

 

Lead Independent Director

Geoffrey Rosenberger

 

 

 

 

 

Independent Director

Shekar Narasimhan

 

 

 

 

 

Independent Director

James H. Watters

 

 

 

 

 

Independent Director

David M. Jacobstein

 

 

 

 

 

Independent Director

Laurie A. Hawkes

 

 

 

 

 

Independent Director

Thomas P. Lydon Jr.

 

 

 

 

 

Director

Agha S. Khan

 

 

 

 

 

Executive Chairman and Chief Investment Officer

Amy L. Tait

 

 

 

 

 

Chief Executive Officer

Christopher J. Czarnecki

 

 

 

 

 

President and Chief Operating Officer

Sean T. Cutt

 

 

 

 

 

Executive Vice President and Chief Financial Officer

Ryan M. Albano

 

 

 

 

 

Executive Vice President and Chief Business Development Officer

David E. Kasprzak

 

 

 

 

S-5.4-10

--------------------------------------------------------------------------------

 

 

Executive Vice President, General Counsel, Chief Compliance Officer, and
Secretary

John D. Moragne

 

 

 

 

 

Executive Vice President and Chief Administrative Officer

Timothy J. Holland

 

 

 

 

 

Senior Vice President & Chief Accounting Officer

Timothy D. Dieffenbacher

 

 

 

 

 

Senior Vice President - Investor Relations

Christopher J. Brodhead

 

 

 

 

 

Senior Vice President - Portfolio Management

Stephen S. Haupt

 

 

 

 

 

Senior Vice President - Asset Management

Laurier James Lessard Jr.

 

 

 

 

 

Senior Vice President - Acquisitions

Roderick A. Pickney

 

 

 

 

 

 

 

 

 

 

 

 

 

*   Percentage of membership interests as of May 31, 2018; Ownership deemed 100%
for financial covenants per definition of "Ownership Share"

 

 

 

 

 

 

 

 

 

 

 

**   Broadstone Net Lease, Inc. is the only entity with directors and officers

 

 

 

 

 

 

 

 

S-5.4-11

--------------------------------------------------------------------------------

 

Financial Statements

 

 

1

Annual Audited Consolidated Financials, including Balance Sheets, Statements of
Income, and Statements of Cash Flow for the fiscal years ended December 31, 2013
through 2017.

2

Unaudited Internally Prepared Consolidated Balance Sheets and Statements of
Income for the Three Month Period Ending March 31, 2018.

 

 

Schedule 5.5
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

Real Estate Assets

 

 

 



Schedule 5.10
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE 5.10 PART I - Real Estate Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Number

Ownership Entity

Street

City/Town

State

Occupancy Status

Development Property

Elligible Property

Owned or Leased

1

Broadstone TB Augusta Pensacola, LLC

3104 Peach Orchard Road

Augusta

GA

Occupied

No

Yes

Owned

2

Broadstone TB Augusta Pensacola, LLC

2011 Airport Boulevard

Pensacola

FL

Occupied

No

Yes

Owned

3

Broadstone TB Jacksonville, LLC

3649 Phillips Highway

Jacksonville

FL

Occupied

No

Yes

Owned

4

Broadstone BK Emporia, LLC

100 Market Drive

Emporia

VA

Occupied

No

Yes

Owned

5

Broadstone PY Cincinnati, LLC

7131 Reading Road

Cincinnati

OH

Occupied

No

Yes

Owned

6

Broadstone APLB Sarasota, LLC

20 Arthur Anderson Parkway

Sarasota

FL

Occupied

No

Yes

Owned

7

Broadstone NDC Fayetteville, LLC

570 West Lanier Avenue

Fayetteville

GA

Occupied

No

Yes

Owned

8

Broadstone NWCC Texas, LLC

17323 Red Oak Drive

Houston

TX

Occupied

No

No

Owned

9

Broadstone PIC Illinois, LLC

3475 South Alpine Road

Rockford

IL

Occupied

No

Yes

Owned

10

Broadstone PIC Illinois, LLC

11475 N. 2nd Street

Machesney Park

IL

Occupied

No

Yes

Owned

11

Broadstone PIC Illinois, LLC

1000 E. Riverside Boulevard

Loves Park

IL

Occupied

No

No

Owned

12

Broadstone BFW Minnesota, LLC

12940 Prosperity Avenue

Becker

MN

Occupied

No

Yes

Owned

13

Broadstone APLB Jacksonville, LLC

5055 J. Turner Butler Blvd.  

Jacksonville

FL

Occupied

No

No

Owned

14

Broadstone Renal Tennessee, LLC

3420 Elvis Presley Boulevard

Memphis

TN

Occupied

No

Yes

Owned

15

Broadstone SNC OK TX, LLC

1530 S. Mason Road

Katy

TX

Occupied

No

Yes

Owned

16

Broadstone SNC OK TX, LLC

9827 W. Main Street

La Porte

TX

Occupied

No

Yes

Owned

17

Broadstone SNC OK TX, LLC

6601 Dalrock Road

Rowlett

TX

Occupied

No

Yes

Owned

S-5.10-1

--------------------------------------------------------------------------------

18

Broadstone SNC OK TX, LLC

1000 NW 24th Avenue

Norman

OK

Occupied

No

Yes

Owned

19

Broadstone SNC OK TX, LLC

5901 W. Reno Avenue

Oklahoma City

OK

Occupied

No

Yes

Owned

20

Broadstone SNC OK TX, LLC

615 S. Main St.

Ashland City

TN

Occupied

No

Yes

Owned

21

Broadstone SNC OK TX, LLC

1628 Main St.

Cadiz

KY

Occupied

No

Yes

Owned

22

Broadstone SNC OK TX, LLC

729 Highway 100

Centerville

TN

Occupied

No

Yes

Owned

23

Broadstone SNC OK TX, LLC

106 Luyben Hills Road

Kingston Springs

TN

Occupied

No

Yes

Owned

24

Broadstone SNC OK TX, LLC

3655 N. Mount Juliet Road

Mount Juliet

TN

Occupied

No

Yes

Owned

25

Broadstone SNC OK TX, LLC

417 Highway 76

White House

TN

Occupied

No

Yes

Owned

26

Broadstone AFD Georgia, LLC

533 Stephenson Avenue

Savannah

GA

Occupied

No

Yes

Owned

27

Broadstone AFD Georgia, LLC

91 Brighton Woods Road

Pooler

GA

Occupied

No

Yes

Owned

28

Broadstone AFD Georgia, LLC

206 E. Montgomery Crossroad

Savannah

GA

Occupied

No

Yes

Owned

29

Broadstone AFD Georgia, LLC

206 Johnny Mercer Boulevard

Savannah

GA

Occupied

No

Yes

Owned

30

Broadstone FMFP Texas, LLC

837 Cypress Creek Parkway

Houston

TX

Occupied

No

No

Owned

31

Broadstone KNG Oklahoma, LLC

1890 Perkins Road

Stillwater

OK

Occupied

No

Yes

Owned

32

Eire Rochester FL II LLC

265 Thruway Park Drive

Rochester

NY

Occupied

No

No

Owned

33

Broadstone TB Ozarks, LLC

833 Highway 62 E

Mountain Home

AR

Occupied

No

Yes

Owned

34

Broadstone TB Ozarks, LLC

1102 S Saint Louis Street

Batesville

AR

Occupied

No

Yes

Owned

35

Broadstone TB Ozarks, LLC

2525 W. Kings Highway

Paragould

AR

Occupied

No

Yes

Owned

36

Broadstone TB Ozarks, LLC

2055 N. Washington Street

Forrest City

AR

Occupied

No

Yes

Owned

S-5.10-2

--------------------------------------------------------------------------------

37

Broadstone TB Ozarks,

LLC

2730 Lake Road

Dyersburg

TN

Occupied

No

Yes

Owned

38

Broadstone TB Ozarks, LLC

849 University Street

Martin

TN

Occupied

No

Yes

Owned

39

Broadstone TB Ozarks, LLC

1400 Rutledge Lane

Union City

TN

Occupied

No

Yes

Owned

40

Broadstone LGC Northeast, LLC

2625 Alexandria Pike

Highland Heights

KY

Occupied

No

Yes

Owned

41

Broadstone LGC Northeast, LLC

1830 Easton Avenue

Somerset

NJ

Occupied

No

Yes

Owned

42

Unity Ridgeway, LLC

2655 Ridgeway Avenue

Greece

NY

Occupied

No

Yes

Owned

43

Broadstone TR Florida, LLC

3069 Grand Pavilion Drive

Tampa

FL

Occupied

No

Yes

Owned

44

Broadstone TR Florida, LLC

4719 North Habana Avenue

Tampa

FL

Occupied

No

Yes

Owned

45

Broadstone TR Florida, LLC

2324 Oak Myrtle Lane

Wesley Chapel

FL

Occupied

No

Yes

Owned

46

Broadstone TR Florida, LLC

3350 Bell Shoals Road

Brandon

FL

Occupied

No

Yes

Owned

47

Broadstone PCSC Texas, LLC

5316 West Plano Parkway

Plano

TX

Occupied

No

Yes

Owned

48

Broadstone APLB Minnesota, LLC

5855 Blaine Avenue

Inver Grove Heights

MN

Occupied

No

Yes

Owned

49

Broadstone APLB Minnesota, LLC

1900 Adams Street

Mankato

MN

Occupied

No

Yes

Owned

50

Broadstone APLB Minnesota, LLC

1018 Meadowlands Drive

Saint Paul

MN

Occupied

No

Yes

Owned

51

Broadstone TA Tennessee, LLC

5815 Middlebrook Pike

Knoxville

TN

Occupied

No

Yes

Owned

52

Broadstone TB TN, LLC

846 Highway 51 North

Ripley

TN

Occupied

No

Yes

Owned

53

Broadstone TB TN, LLC

2330 N. Highland Avenue

Jackson

TN

Occupied

No

Yes

Owned

54

Broadstone TB TN, LLC

477 East Main Street

Henderson

TN

Occupied

No

Yes

Owned

55

Broadstone TB TN, LLC

565 West Church Street

Lexington

TN

Occupied

No

Yes

Owned

56

Broadstone TB TN, LLC

2479 North Central Avenue

Humboldt

TN

Occupied

No

Yes

Owned

S-5.10-3

--------------------------------------------------------------------------------

57

Broadstone Cable, LLC

4401 South Orchard Street

Tacoma

WA

Occupied

No

Yes

Owned

58

Broadstone Cable, LLC

2789 Old Belleville Road

St. Matthews

SC

Occupied

No

Yes

Owned

59

Broadstone Cable, LLC

2110 Summit Street

New Haven

IN

Occupied

No

Yes

Owned

60

Broadstone MD Oklahoma, LLC

1430 Lonnie Abbot Blvd.

Ada

OK

Occupied

No

Yes

Owned

61

Broadstone MD Oklahoma, LLC

9072 US Highway 70

Durant

OK

Occupied

No

Yes

Owned

62

Broadstone MD Oklahoma, LLC

1144 S.W. 104th St.

Oklahoma City

OK

Occupied

No

Yes

Owned

63

Broadstone MD Oklahoma, LLC

1011 East Taft Avenue

Sapulpa

OK

Occupied

No

Yes

Owned

64

Broadstone MD Oklahoma, LLC

6250 Rufe Snow Drive

Ft. Worth

TX

Occupied

No

Yes

Owned

65

Broadstone MD Oklahoma, LLC

1411 S. Rangeline Rd.

Joplin

MO

Occupied

No

Yes

Owned

66

Broadstone MD Oklahoma, LLC

2111 NW Cashe Road

Lawton

OK

Occupied

No

Yes

Owned

67

Broadstone MD Oklahoma, LLC

611 S. George Nigh Expressway

McAlester

OK

Occupied

No

Yes

Owned

68

Broadstone MD Oklahoma, LLC

1333 E. Main Street

Weatherford

OK

Occupied

No

Yes

Owned

69

Broadstone MD Oklahoma, LLC

2401 12th Avenue NW

Ardmore

OK

Occupied

No

Yes

Owned

70

Broadstone MD Oklahoma, LLC

1443 N Rock Road

Wichita

KS

Occupied

No

Yes

Owned

71

Broadstone MD Oklahoma, LLC

1224 SE Washinton Road

Bartlesville

OK

Occupied

No

Yes

Owned

72

Broadstone SOE Raleigh, LLC

10800 World Trade Blvd

Raleigh

NC

Occupied

No

Yes

Owned

73

Broadstone TB Southeast, LLC

3645 N. Atlantic Ave

Cocoa Beach

FL

Occupied

No

Yes

Owned

74

Broadstone TB Southeast, LLC

3755 W. Lake Mary Blvd

Lake Mary

FL

Occupied

No

Yes

Owned

75

Broadstone TB Southeast, LLC

1860 State Road 44

New Smyrna Beach

FL

Occupied

No

Yes

Owned

76

Broadstone TB Southeast, LLC

10005 University Blvd

Orlando

FL

Occupied

No

Yes

Owned

S-5.10-4

--------------------------------------------------------------------------------

77

Broadstone TB

Southeast, LLC

5400 N. Orange Blossom Trail

Orlando

FL

Occupied

No

Yes

Owned

78

Broadstone TB Southeast, LLC

302 Mall Blvd

Savannah

GA

Occupied

No

Yes

Owned

79

Broadstone TB Southeast, LLC

2631 Skidaway Rd

Savannah

GA

Occupied

No

Yes

Owned

80

Broadstone TB Southeast, LLC

3615 Mundy Mill Rd

Oakwood

GA

Occupied

No

Yes

Owned

81

Broadstone TB Southeast, LLC

301 W. General Screven Way

Hinesville

GA

Occupied

No

Yes

Owned

82

Broadstone RM Missouri, LLC

800 Howerton Lane

Eureka

MO

Occupied

No

Yes

Owned

83

GRC Durham, LLC

2001 T.W. Alexander Drive

Durham

NC

Occupied

No

No

Owned

84

GRC LI TX, LLC

11050 West Little York  Building P

Houston

TX

Occupied

No

Yes

Owned

85

GRC LI TX, LLC

11050 West Little York  Building S

Houston

TX

Occupied

No

Yes

Owned

86

GRC LI TX, LLC

1120 Marvin A. Smith Road

Kilgore

TX

Occupied

No

Yes

Owned

87

Broadstone HC California, LLC

1166 Commerce Blvd

American Canyon

CA

Occupied

No

No

Owned

88

Broadstone EA Ohio, LLC

7700 New Carlisle Pike

Huber Heights

OH

Occupied

No

Yes

Owned

89

Broadstone EA Ohio, LLC

34000 Melinz Parkway

Eastlake

OH

Occupied

No

Yes

Owned

90

Broadstone WI Appalachia, LLC

113 Courthouse Road

Princeton  

WV

Occupied

No

Yes

Owned

91

Broadstone WI Appalachia, LLC

211 Meadowfield Lane

Princeton  

WV

Occupied

No

Yes

Owned

92

Broadstone WI Appalachia, LLC

283 Muskingum Drive

Marietta

OH

Occupied

No

Yes

Owned

93

Broadstone WI Appalachia, LLC

550 East Main Street

Pomeroy

OH

Occupied

No

Yes

Owned

94

Broadstone WI Appalachia, LLC

1503 Harrison Avenue

Elkins

WV

Occupied

No

Yes

Owned

95

Broadstone WI Appalachia, LLC

1610 N. Atherton Street

State College

PA

Occupied

No

Yes

Owned

96

Broadstone WI Appalachia, LLC

811 Northside Drive

Summerville

WV

Occupied

No

Yes

Owned

S-5.10-5

--------------------------------------------------------------------------------

97

Broadstone 2020EX Texas, LLC

10550 S. Sam Houston Parkway W

Houston

TX

Occupied

No

Yes

Owned

98

Broadstone ASDCW Texas, LLC

1800 North Mason Road

Katy

TX

Occupied

No

Yes

Owned

99

Broadstone WI Alabama, LLC

75 Tower Road

Oxford

AL

Occupied

No

Yes

Owned

100

Broadstone WI Alabama, LLC

150 Leon Smith Parkway

Oxford

AL

Occupied

No

Yes

Owned

101

Broadstone WI Alabama, LLC

170 Vaughn Lane

Pell City

AL

Occupied

No

Yes

Owned

102

Broadstone WI Alabama, LLC

204 15th Street E

Tuscaloosa

AL

Occupied

No

Yes

Owned

103

Broadstone WI Alabama, LLC

419 North Pelham Road

Jacksonville

AL

Occupied

No

Yes

Owned

104

Broadstone WI Alabama, LLC

4422 Old Birmingham Road

Tuscaloosa

AL

Occupied

No

Yes

Owned

105

Broadstone MED Florida, LLC

1700 & 1710 Wuesthoff Drive

Melbourne

FL

Occupied

No

Yes

Owned

106

Broadstone MED Florida, LLC

6800 Spyglass Court

Melbourne

FL

Occupied

No

Yes

Owned

107

Broadstone MED Florida, LLC

8060 Spyglass Hill Road

Melbourne

FL

Occupied

No

Yes

Owned

108

Broadstone Roller, LLC

201 Industrial Park Drive

Walkerton

IN

Occupied

No

Yes

Owned

109

Broadstone Roller, LLC

1400 13th Avenue

Union Grove

WI

Occupied

No

Yes

Owned

110

Broadstone Roller, LLC

1440 13th Avenue

Union Grove

WI

Occupied

No

Yes

Owned

111

Broadstone Roller, LLC

1525 11th Avenue

Union Grove

WI

Occupied

No

Yes

Owned

112

Broadstone Roller, LLC

1550 Cedar Line Drive

Rock Hill

SC

Occupied

No

Yes

Owned

113

Broadstone Roller, LLC

1450 13th Avenue & 1251 York Street

Union Grove

WI

Occupied

No

Yes

Owned

114

Broadstone Roller, LLC

1325 West Fernau Avenue

Oshkosh

WI

Occupied

No

Yes

Owned

115

Broadstone NI North Carolina, LLC

100 Vista Boulevard

Arden

NC

Occupied

No

Yes

Owned

116

Broadstone WI East, LLC

1501 E. Hillsborough Ave.

Tampa

FL

Occupied

No

Yes

Owned

117

Broadstone WI East, LLC

6620 E. Dr. MLK Blvd

Tampa

FL

Occupied

No

Yes

Owned

118

Broadstone WI East, LLC

5212 Brook Road

Richmond

VA

Occupied

No

Yes

Owned

S-5.10-6

--------------------------------------------------------------------------------

119

Broadstone WI East, LLC

153 East Swedesford Road

Exton

PA

Occupied

No

Yes

Owned

120

Broadstone WI East, LLC

4507 Jefferson David Highway

Richmond

VA

Occupied

No

Yes

Owned

121

Broadstone WI East, LLC

220 Lancaster Avenue

Paoli

PA

Occupied

No

Yes

Owned

122

Broadstone GCSC Florida, LLC

4937 Clark Road

Sarasota

FL

Occupied

No

Yes

Owned

123

Broadstone GCSC Florida, LLC

4947 Clark Road

Sarasota

FL

Occupied

No

Yes

Owned

124

Broadstone GCSC Florida, LLC

865 S. Indiana Avenue

Englewood

FL

Occupied

No

Yes

Owned

125

Broadstone APLB Virginia, LLC

4510 Challenger Ave.

Roanoke

VA

Occupied

No

Yes

Owned

126

Broadstone FDT Wisconsin, LLC

1350 South Sunny Slope Road

Brookfield

WI

Occupied

No

Yes

Owned

127

Broadstone FDT Wisconsin, LLC

2315 East Moreland Blvd

Waukesha

WI

Occupied

No

Yes

Owned

128

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Yes

Owned

129

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Yes

Owned

130

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Yes

Owned

131

Broadstone MCW Wisconsin, LLC

4455 South 108t Street

Greenfield

WI

Occupied

No

Yes

Owned

132

Broadstone MCW Wisconsin, LLC

21700 Intertech Drive

Brookfield

WI

Occupied

No

Yes

Owned

133

Broadstone BNR Arizona, LLC

9780 S Estrella Parkway

Goodyear

AZ

Occupied

No

Yes

Owned

134

TB Tampa Real Estate, LLC

706 Martin Luther King Jr. Blvd. West

Seffner

FL

Occupied

No

Yes

Owned

135

TB Tampa Real Estate, LLC

6004 14th Street

Bradenton

FL

Occupied

No

Yes

Owned

136

TB Tampa Real Estate, LLC

7313 Gall Boulevard

Zephyrhills

FL

Occupied

No

Yes

Owned

137

TB Tampa Real Estate, LLC

3600 4th Street North

Saint Petersburg

FL

Occupied

No

Yes

Owned

S-5.10-7

--------------------------------------------------------------------------------

138

TB Tampa Real Estate,

LLC

7620 West Hillsborough

Tampa

FL

Occupied

No

Yes

Owned

139

TB Tampa Real Estate, LLC

12816 US Highway 301

Dade City

FL

Occupied

No

Yes

Owned

140

Broadstone SC Illinois, LLC

2501 Barrington Road

Hoffman Estates

IL

Occupied

No

Yes

Owned

141

Broadstone SNI East, LLC

5801 Stevens Road

White Marsh

MD

Occupied

No

Yes

Owned

142

Broadstone SNI East, LLC

8309 Quarry Road

Manassas

VA

Occupied

No

Yes

Owned

143

Broadstone SNI East, LLC

580 Church Street

Morrisville

NC

Occupied

No

Yes

Owned

144

Broadstone SNI East, LLC

5191 Concord Road

Aston

PA

Occupied

No

Yes

Owned

145

Broadstone SNI East, LLC

11245 Mosteller Road

Cincinnati

OH

Occupied

No

Yes

Owned

146

Broadstone SNI East, LLC

4877 Vulcan Avenue

Columbus

OH

Occupied

No

Yes

Owned

147

Broadstone SNI East, LLC

899 Marshall Phelps Road

Windsor

CT

Occupied

No

Yes

Owned

148

Broadstone SNI East, LLC

360 Bilmar Drive

Pittsburgh

PA

Occupied

No

Yes

Owned

149

Broadstone RA California, LLC

438 Auto Vista Drive

Palmdale

CA

Occupied

No

Yes

Owned

150

Broadstone RA California, LLC

38958 Carriage Way

Palmdale

CA

Occupied

No

Yes

Owned

151

Broadstone RA California, LLC

39012 Carriage Way

Palmdale

CA

Occupied

No

Yes

Owned

152

Broadstone PC Michigan, LLC

711 & 675 E. Porter Road

Norton Shores

MI

Occupied

No

Yes

Owned

153

Broadstone PC Michigan, LLC

1985 E. Laketon Avenue

Muskegon

MI

Occupied

No

Yes

Owned

154

Broadstone PC Michigan, LLC

2121 Latimer Drive

Muskegon

MI

Occupied

No

Yes

Owned

155

Broadstone PC Michigan, LLC

2281 Port City Blvd.

Muskegon

MI

Occupied

No

Yes

Owned

156

Broadstone PC Michigan, LLC

2350 Black Creek Drive

Muskegon

MI

Occupied

No

Yes

Owned

157

Broadstone DHCP VA AL, LLC

913 North 25th Street

Richmond

VA

Occupied

No

Yes

Owned

S-5.10-8

--------------------------------------------------------------------------------

158

Broadstone DHCP VA AL, LLC

2958 Dorchester Drive

Montgomery

AL

Occupied

No

Yes

Owned

159

Broadstone GC Kentucky, LLC

185 E. New Circle Road

Lexington

KY

Occupied

No

Yes

Owned

160

Broadstone WI Great Plains, LLC

301 S. White Sands Blvd.

Alamogordo

NM

Occupied

No

Yes

Owned

161

Broadstone WI Great Plains, LLC

324 South Canal Street

Carlsbad

NM

Occupied

No

Yes

Owned

162

Broadstone WI Great Plains, LLC

1101 N. Main Street

Roswell

NM

Occupied

No

Yes

Owned

163

Broadstone WI Great Plains, LLC

1300 N. Moore Road

Moore

OK

Occupied

No

Yes

Owned

164

Broadstone WI Great Plains, LLC

4518 SE 29th Street

Del City

OK

Occupied

No

Yes

Owned

165

Broadstone WI Great Plains, LLC

4500 S. Western Ave.

Oklahoma City

OK

Occupied

No

Yes

Owned

166

Broadstone WI Great Plains, LLC

13606 N. Penn Ave.

Oklahoma City

OK

Occupied

No

Yes

Owned

167

Broadstone WI Great Plains, LLC

901 E. State Highway 152

Mustang

OK

Occupied

No

Yes

Owned

168

Broadstone WI Great Plains, LLC

1170 Garth Brooks Blvd.

Yukon

OK

Occupied

No

Yes

Owned

169

Broadstone WI Great Plains, LLC

3815 Southwest Loop 820

Fort Worth

TX

Occupied

No

Yes

Owned

170

Broadstone WI Great Plains, LLC

823 South Second Avenue

Kearney

NE

Occupied

No

Yes

Owned

171

Broadstone WI Great Plains, LLC

4001 Second Avenue

Kearney

NE

Occupied

No

Yes

Owned

172

Broadstone WI Great Plains, LLC

3503 West State Street

Grand Island

NE

Occupied

No

Yes

Owned

173

Broadstone WI Great Plains, LLC

103 Pony Express Lane

Ogallala

NE

Occupied

No

Yes

Owned

174

Broadstone WI Great Plains, LLC

500 S. George Nigh Expressway

McAlester

OK

Occupied

No

Yes

Owned

175

Broadstone WI Great Plains, LLC

3834 North Lincoln Blvd

Oklahoma City

OK

Occupied

No

Yes

Owned

176

Broadstone SNI Greenwich, LLC

1081 King Street

Greenwich

CT

Occupied

No

Yes

Owned

S-5.10-9

--------------------------------------------------------------------------------

177

Broadstone BW Texas,

LLC

6629 San Dario Avenue

Laredo

TX

Occupied

No

Yes

Owned

178

Broadstone SC Elgin, LLC

1401 Madeline Lane

Elgin

IL

Occupied

No

Yes

Owned

179

Broadstone SF Minnesota, LLC

5005 Dean Lakes Boulevard

Shakopee

MN

Occupied

No

Yes

Owned

180

Broadstone BEC Texas, LLC

22741 Professional Drive

Kingwood

TX

Occupied

No

Yes

Owned

181

Broadstone OP Ohio, LLC

4500 South Hamilton Road

Groveport

OH

Occupied

No

Yes

Owned

182

Broadstone IS Houston, LLC

550 Canino Road

Houston

TX

Occupied

No

Yes

Owned

183

Broadstone SPS Utah, LLC

3217 South Decker Lake Drive

West Valley City

UT

Occupied

No

Yes

Owned

184

Broadstone NSC Texas, LLC

4640 Loop 289

Lubbock

TX

Occupied

No

Yes

Owned

185

Broadstone HLC Midwest, LLC

7777 W. Bluemound Road

Milwaukee

WI

Occupied

No

Yes

Owned

186

Broadstone HLC Midwest, LLC

1210 Innovation Drive

Winona

MN

Occupied

No

Yes

Owned

187

Broadstone HLC Midwest, LLC

965 East Mark Street

Winona

MN

Occupied

No

Yes

Owned

188

Broadstone PP Arkansas, LLC

301 N. Sidney Avenue

Russellville

AR

Occupied

No

Yes

Owned

189

Broadstone PP Arkansas, LLC

1900 Aldersgate Road

Little Rock

AR

Occupied

No

Yes

Owned

190

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Yes

Owned

191

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Yes

Owned

192

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Yes

Owned

193

Broadstone BT South, LLC

850 I-30 East

Mt. Pleasant

TX

Occupied

No

Yes

Owned

194

Broadstone BT South, LLC

950 I-30 East

Mt. Pleasant

TX

Occupied

No

Yes

Owned

195

Broadstone BT South, LLC

2424 W Ferguson Drive

Mt. Pleasant

TX

Occupied

No

Yes

Owned

196

Broadstone BT South, LLC

200 County Road

Madill

OK

Occupied

No

Yes

Owned

S-5.10-10

--------------------------------------------------------------------------------

197

Broadstone BT South, LLC

1014-1016 North Industrial Road

Madill

OK

Occupied

No

Yes

Owned

198

Broadstone BT South, LLC

1102 North Industrial Road

Madill

OK

Occupied

No

Yes

Owned

199

Broadstone BT South, LLC

110 Pettijohn Road

Madill

OK

Occupied

No

Yes

Owned

200

Broadstone BT South, LLC

20675 US Hwy 80 (Industrial/Self Storage)

Willis Point

TX

Occupied

No

Yes

Owned

201

Broadstone BT South, LLC

223 Rip Wiley Road

Fitzgerald

GA

Occupied

No

Yes

Owned

202

Broadstone BT South, LLC

502 Midway Road

Cordele

GA

Occupied

No

Yes

Owned

203

Broadstone BT South, LLC

3621 East Loop 820 S

Fort Worth

TX

Occupied

No

Yes

Owned

204

Broadstone BT South, LLC

10111 N Walton Walker Blvd

Dallas

TX

Occupied

No

Yes

Owned

205

Broadstone BT South, LLC

1801 E Central Freeway

Wichita Falls

TX

Occupied

No

Yes

Owned

206

Broadstone BT South, LLC

103 Titan Road

Kingston

OK

Occupied

No

Yes

Owned

207

Broadstone BT South, LLC

20260 I-35 South

Lytle

TX

Occupied

No

Yes

Owned

208

Broadstone BT South, LLC

17902 US Hwy 59

New Caney

TX

Occupied

No

Yes

Owned

209

Broadstone BT South, LLC

13300 West I-20 East

Odessa

TX

Occupied

No

Yes

Owned

210

Broadstone MHH Michigan, LLC

3912 32nd Avenue

Hudsonville

MI

Occupied

No

Yes

Owned

211

Broadstone Pearl, LLC

3020 Mallory Lane

Franklin

TN

Occupied

No

Yes

Owned

212

Broadstone Pearl, LLC

1050 Bonaventure Drive

Elk Grove Village

IL

Occupied

No

Yes

Owned

213

Broadstone Pearl, LLC

364 South Independence Boulevard

Virginia Beach

VA

Occupied

No

Yes

Owned

214

Broadstone Pearl, LLC

3000 Busch Lake Blvd.

Tampa

FL

Occupied

No

Yes

Owned

215

Broadstone Pearl, LLC

2910 Busch Lake Blvd.

Tampa

FL

Occupied

No

Yes

Owned

216

Broadstone Pearl, LLC

2950 Busch Lake Blvd.

Tampa

FL

Occupied

No

Yes

Owned

217

Broadstone Pearl, LLC

19311 State Highway 249

Houston

TX

Occupied

No

Yes

Owned

S-5.10-11

--------------------------------------------------------------------------------

218

Broadstone APLB SC,

LLC

3441 Clemson Boulevard

Anderson

SC

Occupied

No

Yes

Owned

219

Broadstone APLB Utah, LLC

156 South River Road

St. George

UT

Occupied

No

Yes

Owned

220

Broadstone APLB Utah, LLC

1280 North 30 West

Tooele

UT

Occupied

No

Yes

Owned

221

Broadstone APLB Utah, LLC

1352 South Providence Center Drive

Cedar City

UT

Occupied

No

Yes

Owned

222

Broadstone APLB Utah, LLC

2175 West City Center Ct.

West Valley City

UT

Occupied

No

Yes

Owned

223

Broadstone BFC Maryland, LLC

6625 Dobbin Road

Columbia

MD

Occupied

No

Yes

Owned

224

Broadstone AC Wisconsin, LLC

N85 W12545 Westbrook Crossing

Menomonee Falls

WI

Occupied

No

Yes

Owned

225

Broadstone STI Minnesota, LLC

10800 175th Avenue NW

Elk River

MN

Occupied

No

Yes

Owned

226

Broadstone STI Minnesota, LLC

11074 179th Street NW

Elk River

MN

Occupied

No

Yes

Owned

227

Broadstone APM Florida, LLC

3401 St Johns Parkway

Sanford

FL

Occupied

No

Yes

Owned

228

Broadstone MFEC Florida, LLC

17560 US Highway 441

Mt. Dora

FL

Occupied

No

Yes

Owned

229

Broadstone MFEC Florida, LLC

17512 US Highway 441

Mt. Dora

FL

Occupied

No

Yes

Owned

230

Broadstone MFEC Florida, LLC

17556 SE 109th Terrace Road

Summerfield

FL

Occupied

No

Yes

Owned

231

Broadstone MFEC Florida, LLC

17560 SE 109th Terrace Road

Summerfield

FL

Occupied

No

Yes

Owned

232

Broadstone MFEC Florida, LLC

600 North 14th Street

Leesburg

FL

Occupied

No

Yes

Owned

233

NWR Realty LLC

17809 108th Ave. SE

Renton

WA

Occupied

No

Yes

Owned

234

NWR Realty LLC

10611 Pacific Avenue South

Tacoma

WA

Occupied

No

Yes

Owned

235

NWR Realty LLC

8401 S.  Tacoma Way

Tacoma

WA

Occupied

No

Yes

Owned

236

NWR Realty LLC

16350 W. Valley Highway

Tukwila

WA

Occupied

No

Yes

Owned

237

NWR Realty LLC

2031 SW Campus Dr.

Federal Way

WA

Occupied

No

Yes

Owned

238

NWR Realty LLC

9511 Bridgeport Way

Lakewood

WA

Occupied

No

Yes

Owned

239

NWR Realty LLC

1308 Burlington Blvd.

Burlington

WA

Occupied

No

Yes

Owned

240

NWR Realty LLC

616 State Street

Marysville

WA

Occupied

No

Yes

Owned

S-5.10-12

--------------------------------------------------------------------------------

241

NWR Realty LLC

515 SW 128th Street

Everett

WA

Occupied

No

Yes

Owned

242

NWR Realty LLC

702 South Meridian

Puyallup

WA

Occupied

No

Yes

Owned

243

Broadstone TB Northwest, LLC

1120 East Wishkah Street

Aberdeen

WA

Occupied

No

Yes

Owned

244

Broadstone CI West, LLC

2420 W. Baseline Road

Tempe

AZ

Occupied

No

Yes

Owned

245

Broadstone CI West, LLC

621 Rose Street, 645 Rose Street, 621 Peach Street, 631 Peach Street, 651 Peach
Street, 690 Peach Street, 1811 S. 6th Street

Lincoln

NE

Occupied

No

Yes

Owned

246

Broadstone CC Portfolio, LLC

1001 10th Avenue

Columbia

GA

Occupied

No

Yes

Owned

247

Broadstone CC Portfolio, LLC

1761 Newport Road

Ephrata

PA

Occupied

No

Yes

Owned

248

Broadstone CC Portfolio, LLC

1990 Hood Road

Greer

SC

Occupied

No

Yes

Owned

249

Broadstone CC Portfolio, LLC

3502 Enterprise Avenue

Joplin

MO

Occupied

No

Yes

Owned

250

Broadstone CC Portfolio, LLC

27815 Highway Boulevard

Katy

TX

Occupied

No

Yes

Owned

251

Broadstone Kinston, LLC

2769 Rouse Road

Kinston

NC

Occupied

No

Yes

Owned

252

Broadstone BW Wings South, LLC

2870 Florence Boulevard

Florence

AL

Occupied

No

Yes

Owned

253

Broadstone BW Wings South, LLC

945 Wimberly Drive SW

Decatur

AL

Occupied

No

Yes

Owned

254

Broadstone BW Wings South, LLC

3485 Tupelo Commons

Tupelo

MS

Occupied

No

Yes

Owned

255

Broadstone FHS Texas, LLC

2300 N. Highway 121

Euless

TX

Occupied

No

Yes

Owned

256

Broadstone FHS Texas, LLC

1500 N. Bolton

Jacksonville

TX

Occupied

No

Yes

Owned

257

Broadstone BW Arkansas, LLC

2212 East Parkway

Russellville

AR

Occupied

No

Yes

Owned

258

Broadstone JFR Portfolio, LLC

431 East Main Street

Adamsville

TN

Occupied

No

Yes

Owned

S-5.10-13

--------------------------------------------------------------------------------

259

Broadstone JFR

Portfolio, LLC

5701 Veterans Memorial Drive

Adamsville

AL

Occupied

No

Yes

Owned

260

Broadstone JFR Portfolio, LLC

18 Big Valley Rd

Alexandria

AL

Occupied

No

Yes

Owned

261

Broadstone JFR Portfolio, LLC

36966 US Hwy 231

Ashville

AL

Occupied

No

Yes

Owned

262

Broadstone JFR Portfolio, LLC

307 US Hwy 31 North

Athens

AL

Occupied

No

Yes

Owned

263

Broadstone JFR Portfolio, LLC

31128 1st Avenue NE

Carbon Hill

AL

Occupied

No

Yes

Owned

264

Broadstone JFR Portfolio, LLC

1190 North Park Street

Carrollton

GA

Occupied

No

Yes

Owned

265

Broadstone JFR Portfolio, LLC

55 Birmingham Road

Centreville

AL

Occupied

No

Yes

Owned

266

Broadstone JFR Portfolio, LLC

1414 Rainbow Drive

Gadsden

AL

Occupied

No

Yes

Owned

267

Broadstone JFR Portfolio, LLC

3180 Hwy 157

Cullman

AL

Occupied

No

Yes

Owned

268

Broadstone JFR Portfolio, LLC

1641 Main Street SW

Cullman

AL

Occupied

No

Yes

Owned

269

Broadstone JFR Portfolio, LLC

2181 Hwy 78 East

Dora

AL

Occupied

No

Yes

Owned

270

Broadstone JFR Portfolio, LLC

15266 Hwy 278

Double Springs

AL

Occupied

No

Yes

Owned

271

Broadstone JFR Portfolio, LLC

22714 AL Hwy 24

Moulton

AL

Occupied

No

Yes

Owned

272

Broadstone JFR Portfolio, LLC

14445 US Hwy 431

Guntersville

AL

Occupied

No

Yes

Owned

273

Broadstone JFR Portfolio, LLC

5320 Hwy 280 East

Harpersville

AL

Occupied

No

Yes

Owned

274

Broadstone JFR Portfolio, LLC

5888 Harvest Highway 53

Harvest

AL

Occupied

No

Yes

Owned

275

Broadstone JFR Portfolio, LLC

520 East Main Street

Henderson

TN

Occupied

No

Yes

Owned

276

Broadstone JFR Portfolio, LLC

145 Hughes Road

Madison

AL

Occupied

No

Yes

Owned

277

Broadstone JFR Portfolio, LLC

2119 North Locust Avenue

Lawrenceburg

TN

Occupied

No

Yes

Owned

278

Broadstone JFR Portfolio, LLC

1032 North Main Street

Montevallo

AL

Occupied

No

Yes

Owned

S-5.10-14

--------------------------------------------------------------------------------

279

Broadstone JFR Portfolio, LLC

3211 Woodward Avenue

Muscle Shoals

AL

Occupied

No

Yes

Owned

280

Broadstone JFR Portfolio, LLC

14045 US Hwy 411

Odenville

AL

Occupied

No

Yes

Owned

281

Broadstone JFR Portfolio, LLC

1903 Pepperell Parkway

Opelika

AL

Occupied

No

Yes

Owned

282

Broadstone JFR Portfolio, LLC

201 Hwy 278 Bypass East

Piedmont

AL

Occupied

No

Yes

Owned

283

Broadstone JFR Portfolio, LLC

503 1st Avenue East

Reform

AL

Occupied

No

Yes

Owned

284

Broadstone JFR Portfolio, LLC

4170 Hwy 431

Roanoke

AL

Occupied

No

Yes

Owned

285

Broadstone JFR Portfolio, LLC

700 Wayne Road

Savannah

TN

Occupied

No

Yes

Owned

286

Broadstone JFR Portfolio, LLC

1105 Montgomery Avenue

Sheffield

AL

Occupied

No

Yes

Owned

287

Broadstone JFR Portfolio, LLC

5271 Hwy 67 South

Somerville

AL

Occupied

No

Yes

Owned

288

Broadstone JFR Portfolio, LLC

444 Marietta Road

Springville

AL

Occupied

No

Yes

Owned

289

Broadstone JFR Portfolio, LLC

43023 US Hwy 72

Stevenson

AL

Occupied

No

Yes

Owned

290

Broadstone JFR Portfolio, LLC

1460 Gadsden Hwy

Trussville

AL

Occupied

No

Yes

Owned

291

Broadstone JFR Portfolio, LLC

485 Hwy 72 West

Tuscumbia

AL

Occupied

No

Yes

Owned

292

Broadstone JFR Portfolio, LLC

32 Village Lane

Wedowee

AL

Occupied

No

Yes

Owned

293

Broadstone JFR Portfolio, LLC

1421 Winchester Road NE

Huntsville

AL

Occupied

No

Yes

Owned

294

Broadstone BEF Portfolio, LLC

651 Commerce Parkway

Lima

OH

Occupied

No

Yes

Owned

295

Broadstone BEF Portfolio, LLC

1109 Industrial Drive East

Sulphur Springs

TX

Occupied

No

Yes

Owned

296

Broadstone ASH Arkansas, LLC

5201 Northshore Drive

North Little Rock

AR

Occupied

No

Yes

Owned

297

Broadstone APLB Wisconsin, LLC

900 Hansen Road

Ashwaubenon

WI

Occupied

No

Yes

Owned

S-5.10-15

--------------------------------------------------------------------------------

298

Broadstone APLB

Wisconsin, LLC

1700 S. Koeller St.

Oshkosh

WI

Occupied

No

Yes

Owned

299

Broadstone APLB Wisconsin, LLC

2420 E. Mason St.

Green Bay

WI

Occupied

No

Yes

Owned

300

Broadstone APLB Wisconsin, LLC

2510 W. Washington St.

West Bend

WI

Occupied

No

Yes

Owned

301

Broadstone APLB Wisconsin, LLC

3040 E. College Ave.

Appleton

WI

Occupied

No

Yes

Owned

302

Broadstone APLB Wisconsin, LLC

3730 W. College Ave.

Appleton

WI

Occupied

No

Yes

Owned

303

Broadstone APLB Wisconsin, LLC

4435 Calumet Ave.

Manitowoc

WI

Occupied

No

Yes

Owned

304

Broadstone APLB Wisconsin, LLC

4745 Golf Road

Eau Claire

WI

Occupied

No

Yes

Owned

305

Broadstone RL Portfolio, LLC

271 N Dupont Highway

Dover

DE

Occupied

No

Yes

Owned

306

Broadstone RL Portfolio, LLC

302 N Interstate Drive

Norman

OK

Occupied

No

Yes

Owned

307

Broadstone RL Portfolio, LLC

305 Merchants Rd

Knoxville

TN

Occupied

No

Yes

Owned

308

Broadstone RL Portfolio, LLC

555 South West Street

Wichita

KS

Occupied

No

Yes

Owned

309

Broadstone RL Portfolio, LLC

575 S Telshor Blvd

Las Cruces

NM

Occupied

No

Yes

Owned

310

Broadstone RL Portfolio, LLC

670 NW Blue Parkway

Lee's Summit

MO

Occupied

No

Yes

Owned

311

Broadstone RL Portfolio, LLC

690 East Thompson Road

Indianapolis

IN

Occupied

No

Yes

Owned

312

Broadstone RL Portfolio, LLC

1725 Rainbow Dr.

Gadsden

AL

Occupied

No

Yes

Owned

313

Broadstone RL Portfolio, LLC

1745 Old Fort Parkway

Murfreesboro

TN

Occupied

No

Yes

Owned

314

Broadstone RL Portfolio, LLC

2077 Riverside Drive

Macon

GA

Occupied

No

Yes

Owned

315

Broadstone RL Portfolio, LLC

2550 Nicholasville Road

Lexington

KY

Occupied

No

Yes

Owned

316

Broadstone RL Portfolio, LLC

2950 Plainfield Road

Joliet

IL

Occupied

No

Yes

Owned

317

Broadstone RL Portfolio, LLC

4455 Wadsworth Blvd

Wheat Ridge

CO

Occupied

No

Yes

Owned

S-5.10-16

--------------------------------------------------------------------------------

318

Broadstone RL Portfolio, LLC

6728 S Memorial Drive

Tulsa

OK

Occupied

No

Yes

Owned

319

Broadstone RL Portfolio, LLC

8350 3rd Street North

Oakdale

MN

Occupied

No

Yes

Owned

320

Broadstone RL Portfolio, LLC

9415 Pineville-Matthews Rd

Pineville

NC

Occupied

No

Yes

Owned

321

Broadstone RL Portfolio, LLC

10520 Coors By-Pass NW

Albuquerque

NM

Occupied

No

Yes

Owned

322

Broadstone RL Portfolio, LLC

12515 Elm Creek Blvd.,N.

Maple Grove

MN

Occupied

No

Yes

Owned

323

Broadstone RL Portfolio, LLC

1814 Gallatin Pike N.

Madison

TN

Occupied

No

Yes

Owned

324

Broadstone RL Portfolio, LLC

7921 Dream St.

Florence

KY

Occupied

No

Yes

Owned

325

Broadstone RL Portfolio, LLC

2925 White Bear Ave.

Maplewood

MN

Occupied

No

Yes

Owned

326

Broadstone RL Portfolio, LLC

4450 Rodeo Road

Santa Fe

NM

Occupied

No

Yes

Owned

327

Broadstone RL Portfolio, LLC

7750 Winchester Road

Memphis

TN

Occupied

No

Yes

Owned

328

Broadstone RL Portfolio, LLC

2642 Stadium Blvd.

Jonesboro

AR

Occupied

No

Yes

Owned

329

Broadstone RL Portfolio, LLC

120 Creasy Lane S.

Lafayette

IN

Occupied

No

Yes

Owned

330

Broadstone BW Appalachia, LLC

45 Betten Court

Bridgeport

WV

Occupied

No

Yes

Owned

331

Broadstone BW Appalachia, LLC

442 Fortman Drive

St. Mary's

OH

Occupied

No

Yes

Owned

332

Broadstone BW Appalachia, LLC

2948 Allentown Road

Lima

OH

Occupied

No

Yes

Owned

333

Broadstone WFM Sterling, LLC

45131 Columbia Place

Sterling

VA

Occupied

No

No

Owned

334

Broadstone FC Portage, LLC

6410 Ameriplex Drive

Portage

IN

Occupied

No

Yes

Owned

335

Broadstone MV Portfolio, LLC

300 E. Wilson Bridge Road

Worthington

OH

Occupied

No

Yes

Owned

336

Broadstone MV Portfolio, LLC

9650 Mayflower Park Drive

Carmel

IN

Occupied

No

Yes

Owned

S-5.10-17

--------------------------------------------------------------------------------

337

Broadstone MV

Portfolio, LLC

1321 Centerview Circle

Copley

OH

Occupied

No

Yes

Owned

338

Broadstone MV Portfolio, LLC

14000 Keystone Parkway

Cleveland

OH

Occupied

No

Yes

Owned

339

Broadstone MV Portfolio, LLC

2680 W. Liberty St.

Girard

OH

Occupied

No

Yes

Owned

340

Broadstone MV Portfolio, LLC

2714 Springboro West Road

Moraine (Dayton)

OH

Occupied

No

Yes

Owned

341

Broadstone MV Portfolio, LLC

1120 Welch Road

Commerce Township

MI

Occupied

No

Yes

Owned

342

Broadstone NIC Pennsylvania, LLC

355 Maple Avenue

Harleysville

PA

Occupied

No

Yes

Owned

343

Broadstone NIC Pennsylvania, LLC

1000 Nationwide Drive

Harrisburg

PA

Occupied

No

Yes

Owned

344

Broadstone RCS Texas, LLC

2400 North Interstate 35

Round Rock

TX

Occupied

No

Yes

Owned

345

Broadstone RCS Texas, LLC

2451 S. Capital of Texas Highway

Austin

TX

Occupied

No

Yes

Owned

346

Broadstone RCS Texas, LLC

7709 Ranch Road 620 N

Austin

TX

Occupied

No

Yes

Owned

347

Broadstone RCS Texas, LLC

11570 Research Boulevard

Austin

TX

Occupied

No

Yes

Owned

348

Broadstone RTC Portfolio, LLC

1724 W. Everly Brothers Blvd.

Central City

KY

Occupied

No

Yes

Owned

349

Broadstone RTC Portfolio, LLC

814 Frederica Street

Owensboro

KY

Occupied

No

Yes

Owned

350

Broadstone RTC Portfolio, LLC

8000 State Road 66

Newburgh

IN

Occupied

No

Yes

Owned

351

Broadstone RTC Portfolio, LLC

2015 E Malone Avenue

Sikeston

MO

Occupied

No

Yes

Owned

352

Broadstone RTC Portfolio, LLC

1000-1108 N Fares Ave.

Evansville

IN

Occupied

No

Yes

Owned

353

Broadstone RTC Portfolio, LLC

400-500 NW Fourth Street

Evansville

IN

Occupied

No

Yes

Owned

354

Broadstone RTC Portfolio, LLC

1200 W. Dufour Street

Marion

IL

Occupied

No

Yes

Owned

355

Broadstone RTC Portfolio, LLC

802 First Street

Kennett

MO

Occupied

No

Yes

Owned

356

Broadstone RTC Portfolio, LLC

2810 Westwood Blvd

Poplar Bluff

MO

Occupied

No

Yes

Owned

S-5.10-18

--------------------------------------------------------------------------------

357

Broadstone RTC Portfolio, LLC

2000 Independence Street

Cape Girardeau

MO

Occupied

No

Yes

Owned

358

Broadstone RTC Portfolio, LLC

3480 Nash Road

Scott City

MO

Occupied

No

Yes

Owned

359

Broadstone RTC Portfolio, LLC

1400 N. Green Street

Henderson

KY

Occupied

No

Yes

Owned

360

Broadstone RTC Portfolio, LLC

1400 S. Division Street

Blytheville

AR

Occupied

No

Yes

Owned

361

Broadstone RTC Portfolio, LLC

600 N Jackson Street

Harrisburg

IL

Occupied

No

Yes

Owned

362

Broadstone RTC Portfolio, LLC

4121 Highway 31 East

Clarksville

IN

Occupied

No

Yes

Owned

363

Broadstone RTC Portfolio, LLC

1230 Alsop Lane

Owensboro

KY

Occupied

No

Yes

Owned

364

Broadstone RTC Portfolio, LLC

5911 Pearl Court

Evansville

IN

Occupied

No

Yes

Owned

365

Broadstone RTC Portfolio, LLC

12624 S Northgate Drive

Haubstadt

IN

Occupied

No

Yes

Owned

366

Broadstone RTC Portfolio, LLC

7695 S 1150 E

Otterbein

IN

Occupied

No

Yes

Owned

367

Broadstone SSH California, LLC

1421 Oakdale Road

Modesto

CA

Occupied

No

Yes

Owned

368

Broadstone SSH California, LLC

1501 Oakdale Road

Modesto

CA

Occupied

No

Yes

Owned

369

Broadstone FP, LLC

408 S. 8th Street

San Jose

CA

Occupied

No

Yes

Owned

370

Broadstone FP, LLC

1411 Elm Avenue

Norman

OK

Occupied

No

Yes

Owned

371

Broadstone FP, LLC

2310 NW Harrison Blvd.

Corvallis

OR

Occupied

No

Yes

Owned

372

Broadstone CHR Illinois, LLC

1501 Mittel Blvd

Wood Dale

IL

Occupied

No

Yes

Owned

373

Broadstone BB Portfolio, LLC

2925 Ross Clark Cr.

Dothan

AL

Occupied

No

Yes

Owned

374

Broadstone BB Portfolio, LLC

1820 Raymond Diehl Rd.

Tallahassee

FL

Occupied

No

Yes

Owned

375

Broadstone BB Portfolio, LLC

995 N. Peachtree Parkway

Peachtree City

GA

Occupied

No

Yes

Owned

376

Broadstone BB Portfolio, LLC

1824 Club House Drive

Valdosta

GA

Occupied

No

Yes

Owned

S-5.10-19

--------------------------------------------------------------------------------

377

Broadstone BB

Portfolio, LLC

15608 S Harlem Avenue

Orland Park

IL

Occupied

No

Yes

Owned

378

Broadstone BB Portfolio, LLC

6007 E. State Street

Rockford

IL

Occupied

No

Yes

Owned

379

Broadstone BB Portfolio, LLC

3201 W 3rd St.

Bloomington

IN

Occupied

No

Yes

Owned

380

Broadstone BB Portfolio, LLC

3730 S. Reed Rd.

Kokomo

IN

Occupied

No

Yes

Owned

381

Broadstone BB Portfolio, LLC

6435 Dixie Hwy.

Clarkston

MI

Occupied

No

Yes

Owned

382

Broadstone BB Portfolio, LLC

1515 W. 14 Mile Rd.

Madison Heights

MI

Occupied

No

Yes

Owned

383

Broadstone BB Portfolio, LLC

7873 Conference Ctr Dr.

Brighton

MI

Occupied

No

Yes

Owned

384

Broadstone BB Portfolio, LLC

1501 Boardman Road

Jackson

MI

Occupied

No

Yes

Owned

385

Broadstone BB Portfolio, LLC

250 Mitchelle Drive

Hendersonville

NC

Occupied

No

Yes

Owned

386

Broadstone BB Portfolio, LLC

111 Howell Road

New Bern

NC

Occupied

No

Yes

Owned

387

Broadstone BB Portfolio, LLC

2625 West Craig Rd.

Las Vegas

NV

Occupied

No

Yes

Owned

388

Broadstone BB Portfolio, LLC

230 Lake Drive East

Cherry Hill

NJ

Occupied

No

Yes

Owned

389

Broadstone BB Portfolio, LLC

3527 N. Union Deposit Road

Harrisburg

PA

Occupied

No

Yes

Owned

390

Broadstone BB Portfolio, LLC

9395 McKnight Road

Pittsburgh

PA

Occupied

No

Yes

Owned

391

Broadstone BB Portfolio, LLC

1550 I-10 South

Beaumont

TX

Occupied

No

Yes

Owned

392

Broadstone BB Portfolio, LLC

1101 N. Beckley Ave.

Desoto

TX

Occupied

No

Yes

Owned

393

Broadstone BB Portfolio, LLC

2211 S. Stemmons Frwy.

Lewisville

TX

Occupied

No

Yes

Owned

394

Broadstone BB Portfolio, LLC

502 West Bay Area Blvd.

Webster

TX

Occupied

No

Yes

Owned

395

Broadstone BB Portfolio, LLC

261 University Boulevard

Harrisonburg

VA

Occupied

No

Yes

Owned

396

Broadstone BB Portfolio, LLC

111 Hylton Lane

Beckley

WV

Occupied

No

Yes

Owned

S-5.10-20

--------------------------------------------------------------------------------

397

Broadstone STS California, LLC

1804 McCarthy Blvd.

Milpitas

CA

Occupied

No

Yes

Owned

398

Broadstone TS Portfolio, LLC

1501 E. Washington Road

Ithaca

MI

Occupied

No

Yes

Owned

399

Broadstone TS Portfolio, LLC

4005 Douglas Highway

Gillette

WY

Occupied

No

Yes

Owned

400

Broadstone NF Minnesota, LLC

6200 Glenn Carlson Drive

St. Cloud

MN

Occupied

No

Yes

Owned

401

Broadstone CC Austin, LLC

5900 E. Ben White Blvd.

Austin

TX

Occupied

No

Yes

Owned

402

Broadstone FIT Florida, LLC

3011 S. Babcock St.

Melbourne

FL

Occupied

No

Yes

Owned

403

Broadstone LW PA, LLC

350 Alvin Drive

New Kensington

PA

Occupied

No

Yes

Owned

404

Broadstone AVF Michigan, LLC

27775 Novi Road

Novi

MI

Occupied

No

Yes

Owned

405

Broadstone AVF Michigan, LLC

8748 West Saginaw Hwy

Lansing

MI

Occupied

No

Yes

Owned

406

Broadstone AVF Michigan, LLC

4577 Miller Road

Flint

MI

Occupied

No

Yes

Owned

407

Broadstone AVF Michigan, LLC

33801 S. Gratiot Ave.

Clinton Township

MI

Occupied

No

Yes

Owned

408

Broadstone AVF Michigan, LLC

50400 Gratiot Ave.

Chesterfield

MI

Occupied

No

Yes

Owned

409

Broadstone AVF Michigan, LLC

1775 Oak Hollow Dr.

Traverse City

MI

Occupied

No

Yes

Owned

410

Broadstone AVF Michigan, LLC

6340 East 14 Mile Road

Warren

MI

Occupied

No

Yes

Owned

411

Broadstone AVF Michigan, LLC

4625 Wilson Ave. SW

Grandville

MI

Occupied

No

Yes

Owned

412

Broadstone AVF Michigan, LLC

3500 28th St. SE

Grand Rapids

MI

Occupied

No

Yes

Owned

413

Broadstone BER East, LLC

5641 S. Westnedge Avenue

Portage

MI

Occupied

No

Yes

Owned

414

Broadstone BER East, LLC

13050 Brookpark Road

Brook Park

OH

Occupied

No

Yes

Owned

415

Broadstone BER East, LLC

3023 South Second Street  

Terre Haute

IN

Occupied

No

Yes

Owned

S-5.10-21

--------------------------------------------------------------------------------

416

Broadstone BER East,

LLC

1 Mariner Court

Harmarville

PA

Occupied

No

Yes

Owned

417

Broadstone BER East, LLC

7347 California Avenue  

Youngstown

OH

Occupied

No

Yes

Owned

418

Broadstone BER East, LLC

932 Sheraton Drive

Mars

PA

Occupied

No

Yes

Owned

419

Broadstone BER East, LLC

4300 State Route 26 E.

Lafayette

IN

Occupied

No

Yes

Owned

420

Broadstone BER East, LLC

1776 McDonough Street

Joliet

IL

Occupied

No

Yes

Owned

421

Broadstone BER East, LLC

4471 Eastgate Boulevard

Cincinnati

OH

Occupied

No

Yes

Owned

422

Broadstone BER East, LLC

1301 South Columbus Pike  

Delaware

OH

Occupied

No

Yes

Owned

423

Broadstone BER East, LLC

151 Park Center  

Wadsworth

OH

Occupied

No

Yes

Owned

424

Broadstone BER East, LLC

489 Orphanage Road  

Fort Wright

KY

Occupied

No

Yes

Owned

425

Broadstone BER East, LLC

2449 Gilchrist Road  

Akron

OH

Occupied

No

Yes

Owned

426

Broadstone BER East, LLC

4424 Fairfax Drive  

Mt. Vernon

IL

Occupied

No

Yes

Owned

427

Broadstone BER East, LLC

45144 Worth Avenue

California

MD

Occupied

No

Yes

Owned

428

Broadstone BER East, LLC

241 Wal-Mart Way  

Maysville

KY

Occupied

No

Yes

Owned

429

Broadstone BER East, LLC

27 Kimberly Lane  

Cranberry

PA

Occupied

No

Yes

Owned

430

Broadstone BER East, LLC

2896 Pike Street

Parkersburg

WV

Occupied

No

Yes

Owned

431

Broadstone BER East, LLC

475 Gateway Boulevard

Chesterton

IN

Occupied

No

Yes

Owned

432

Broadstone BER East, LLC

121 Kinetic Drive  

Huntington

WV

Occupied

No

Yes

Owned

433

Broadstone BER East, LLC

1799 St Rt 125  

Amelia

OH

Occupied

No

Yes

Owned

434

Broadstone BER East, LLC

2100 South Main St.

Bellefontaine

OH

Occupied

No

Yes

Owned

435

Broadstone BER East, LLC

12930 State Route 664  

Logan

OH

Occupied

No

Yes

Owned

S-5.10-22

--------------------------------------------------------------------------------

436

Broadstone BER East, LLC

618 Ring Road

Harrison

OH

Occupied

No

Yes

Owned

437

Broadstone BER East, LLC

1730 E. Wyandot Avenue

Upper Sandusky

OH

Occupied

No

Yes

Owned

438

Broadstone HFO Michigan, LLC

33100 S. Gratiot Avenue

Clinton Township

MI

Occupied

No

Yes

Owned

439

Broadstone HFO Michigan, LLC

35184 Central City Pkwy

Westland

MI

Occupied

No

Yes

Owned

440

Broadstone MW Texas, LLC

6473 DeZavala Road

San Antonio

TX

Occupied

No

Yes

Owned

441

Broadstone MW Texas, LLC

16262 IH 35 N

Selma

TX

Occupied

No

Yes

Owned

442

Broadstone CMM Colorado, LLC

5575 Logan Street

Denver

CO

Occupied

No

Yes

Owned

443

Broadstone CMM Colorado, LLC

400 E. 56th Avenue

Denver

CO

Occupied

No

Yes

Owned

444

Broadstone EO North Carolina, LLC

232 Sharon Avenue NW

Lenoir

NC

Occupied

No

Yes

Owned

445

Broadstone EO North Carolina, LLC

503 E. Parker Road

Morganton

NC

Occupied

No

Yes

Owned

446

Broadstone EO North Carolina, LLC

841 Malcolm Boulevard

Rutherford College

NC

Occupied

No

Yes

Owned

447

Broadstone EO North Carolina, LLC

2165 Medical Park Drive

Hickory

NC

Occupied

No

Yes

Owned

448

Broadstone EO North Carolina, LLC

829 W 25th Street

Newton

NC

Occupied

No

Yes

Owned

449

Broadstone EO North Carolina, LLC

825 W 25th Street

Newton

NC

Occupied

No

Yes

Owned

450

Broadstone EO North Carolina, LLC

1803 Forest Hills Road W.

Wilson

NC

Occupied

No

Yes

Owned

451

99 Garnsey Road Associates II, LLC

99 Garnsey Road

Pittsford

NY

Occupied

No

Yes

Owned

452

Broadstone AS Portfolio, LLC

10103 Metcalf Avenue

Overland Park

KS

Occupied

No

Yes

Owned

453

Broadstone AS Portfolio, LLC

10183 Metcalf Avenue

Overland Park

KS

Occupied

No

Yes

Owned

454

Broadstone AS Portfolio, LLC

10203 Metcalf Avenue

Overland Park

KS

Occupied

No

Yes

Owned

S-5.10-23

--------------------------------------------------------------------------------

455

Broadstone AS

Portfolio, LLC

Cell Tower

Overland Park

KS

Occupied

No

Yes

Owned

456

Broadstone PCI Wisconsin, LLC

N116W18271 Morse Drive

Germantown  

WI

Occupied

No

Yes

Owned

457

Broadstone PCI Wisconsin, LLC

N118W18845 Bunsen Drive

Germantown  

WI

Occupied

No

Yes

Owned

458

Broadstone IT Portfolio, LLC

981 Seven Oaks Drive

Linwood

NC

Occupied

No

Yes

Owned

459

Broadstone IT Portfolio, LLC

590 Valley Chili Road

Vinton

TX

Occupied

No

Yes

Owned

460

Broadstone IT Portfolio, LLC

9541 152nd Ave. NE

Columbus

MN

Occupied

No

Yes

Owned

461

Broadstone IT Portfolio, LLC

12101 Dixie Highway

Louisville

KY

Occupied

No

Yes

Owned

462

Broadstone IT Portfolio, LLC

1320 Interstate Drive

Dunn

NC

Occupied

No

Yes

Owned

463

Broadstone IT Portfolio, LLC

5680 S. Interstate Highway 35

San Marcos

TX

Occupied

No

Yes

Owned

464

Broadstone WGR Wisconsin, LLC

1600 S. Koeller Street

Oshkosh

WI

Occupied

No

Yes

Owned

465

Broadstone WGR Wisconsin, LLC

3640 Greenwing Drive

Sheboygan

WI

Occupied

No

Yes

Owned

466

Broadstone WGR Wisconsin, LLC

900 Challanger Drive

Green Bay

WI

Occupied

No

Yes

Owned

467

Broadstone WGR Wisconsin, LLC

615 N. Rolling Meadows Drive

Fond du Lac

WI

Occupied

No

Yes

Owned

468

Broadstone WGR Wisconsin, LLC

800 Hansen Road

Green Bay

WI

Occupied

No

Yes

Owned

469

Broadstone WGR Wisconsin, LLC

3911 Dewey Street

Manitowoc

WI

Occupied

No

Yes

Owned

470

Broadstone WGR Wisconsin, LLC

4618 Woodland Drive

Two Rivers

WI

Occupied

No

Yes

Owned

471

Hickory Drive Holdings, LLC

3838 & 3900 Freedom Road

Little Chute

WI

Occupied

No

Yes

Owned

472

Broadstone TSGA Kentucky, LLC

425 Centre View Blvd

Crestview Hills

KY

Occupied

No

No

Owned

473

Broadtree Homes FP, LLC

17 Maple Street

Oneonta

NY

Occupied

No

No

Owned

474

Broadtree Homes FP, LLC

368 Rose Street

Lexington

KY

Occupied

No

No

Owned

S-5.10-24

--------------------------------------------------------------------------------

475

Broadtree Homes FP, LLC

647 West Pensacola Street

Tallahassee

FL

Occupied

No

No

Owned

476

Broadtree Homes FP, LLC

805 Johnston Street

Greenville

NC

Occupied

No

No

Owned

477

Broadstone PMI Portfolio, LLC

2160 S. Power Road

Mesa

AZ

Occupied

No

Yes

Owned

478

Broadstone PMI Portfolio, LLC

4400 Cutler Avenue

Albuquerque

NM

Occupied

No

Yes

Owned

479

Broadstone CW Nevada, LLC

4248 West Post Road

Las Vegas

NV

Occupied

No

Yes

Owned

480

Broadstone MB Louisiana, LLC

30000 Industrial Park Drive (aka 15900 Industry Way)

Walker

LA

Occupied

No

Yes

Owned

481

Broadstone CM Florida, LLC

9487 Regency Square Boulevard

Jacksonville

FL

Occupied

No

Yes

Owned

482

Broadstone USMM Michigan, LLC

500 Kirts Boulevard

Troy

MI

Occupied

No

Yes

Owned

483

Broadstone Mid America Indiana, LLC

2560 North Shadeland Avenue

Indianapolis

IN

Occupied

No

Yes

Owned

484

Broadstone ITI Pennsylvania, LLC

220 S. Noah Drive

Saxonburg

PA

Occupied

No

Yes

Owned

485

Broadstone ITI Pennsylvania, LLC

912 Pittsburgh Road

Butler

PA

Occupied

No

Yes

Owned

486

Broadstone WS Iowa, LLC

1701 Broad Street

Story City

IA

Occupied

No

Yes

Owned

487

Broadstone JBL California, LLC

30-32 Great Oaks Boulevard

San Jose

CA

Occupied

No

Yes

Owned

488

Broadstone ZCW Portfolio, LLC

3008 S. Congress Avenue

Boynton Beach

FL

Occupied

No

Yes

Owned

489

Broadstone ZCW Portfolio, LLC

8714 Atlantic Boulevard

Jacksonville

FL

Occupied

No

Yes

Owned

490

Broadstone ZCW Portfolio, LLC

9491 Baymeadows Road

Jacksonville

FL

Occupied

No

Yes

Owned

491

Broadstone ZCW Portfolio, LLC

17551 NW 27th Avenue

Miami Gardens

FL

Occupied

No

Yes

Owned

492

Broadstone ZCW Portfolio, LLC

580 Blanding Boulevard

Orange Park

FL

Occupied

No

Yes

Owned

493

Broadstone ZCW Portfolio, LLC

6155 US‐90

Milton

FL

Occupied

No

Yes

Owned

S-5.10-25

--------------------------------------------------------------------------------

494

Broadstone ZCW

Portfolio, LLC

700 N. Webb Road

Wichita

KS

Occupied

No

Yes

Owned

495

Broadstone ZCW Portfolio, LLC

10220 E. 61st Street

Tulsa

OK

Occupied

No

Yes

Owned

496

Broadstone ZCW Portfolio, LLC

220 S. Hall Road

Alcoa

TN

Occupied

No

Yes

Owned

497

Broadstone DG Northeast, LLC

21428 State Route 22

Hoosick Falls

NY

Occupied

No

Yes

Owned

498

Broadstone DG Northeast, LLC

6367 Route 9N

Hadley

NY

Occupied

No

Yes

Owned

499

Broadstone DG Northeast, LLC

29 Main Street

Cairo

NY

Occupied

No

Yes

Owned

500

Broadstone DG Northeast, LLC

9501 US Route 20

Bridgewater

NY

Occupied

No

Yes

Owned

501

Broadstone DG Northeast, LLC

3067 US Rte 9

Valatie

NY

Occupied

No

Yes

Owned

502

Broadstone DG Northeast, LLC

3282 Route 209

Wurtsboro

NY

Occupied

No

Yes

Owned

503

Broadstone DG Northeast, LLC

5602 Route 11

Ellenburg Center

NY

Occupied

No

Yes

Owned

504

Broadstone DG Northeast, LLC

3838 Walworth-Marion Road

Marion

NY

Occupied

No

Yes

Owned

505

Broadstone DG Northeast, LLC

7754 St. Rt. 104

Oswego

NY

Occupied

No

Yes

Owned

506

Broadstone DG Northeast, LLC

1027 William Howard Taft Road

Cincinnati

OH

Occupied

No

Yes

Owned

507

Broadstone DG Northeast, LLC

5245 N. Dixie Drive

Dayton

OH

Occupied

No

Yes

Owned

508

Broadstone DG Northeast, LLC

324 W. Dayton Street

West Alexandria

OH

Occupied

No

Yes

Owned

509

Broadstone DG Northeast, LLC

670 North Main Street

Sheffield

MA

Occupied

No

Yes

Owned

510

Broadstone AAP Portfolio, LLC

104 S. Clark Road

Cedar Hill

TX

Occupied

No

Yes

Owned

511

Broadstone AAP Portfolio, LLC

1880 Pulaski Highway

Bear

DE

Occupied

No

Yes

Owned

512

Broadstone BI South, LLC

6120 E Independence Boulevard

Charlotte

NC

Occupied

No

Yes

Owned

513

Broadstone BI South, LLC

490 S Illinois Avenue

Oak Ridge

TN

Occupied

No

Yes

Owned

S-5.10-26

--------------------------------------------------------------------------------

514

Broadstone BI South, LLC

2468 Alcoa Highway

Alcoa

TN

Occupied

No

Yes

Owned

515

Broadstone TS East,LLC

1300 DuPont Parkway

Smyrna

DE

Occupied

No

Yes

Owned

516

Broadstone TS East,LLC

5881 Bayshore Road

North Fort Myers

FL

Occupied

No

Yes

Owned

517

Broadstone DI Portfolio, LLC

2425 S. Rouse Avenue

Pittsburg

KS

Occupied

No

Yes

Owned

518

Broadstone DI Portfolio, LLC

17123 Commerce Centre Drive

Prairieville

LA

Occupied

No

Yes

Owned

519

Broadstone DI Portfolio, LLC

2321 W. Morehead Street

Charlotte

NC

Occupied

No

Yes

Owned

520

Broadstone DI Portfolio, LLC

10921 East St. South

Tulsa

OK

Occupied

No

Yes

Owned

521

Broadstone DI Portfolio, LLC

1306 Lincoln Street

Rhinelander

WI

Occupied

No

Yes

Owned

522

Broadstone DI Portfolio, LLC

6450 Bannington Road

Charlotte

NC

Occupied

No

Yes

Owned

523

Broadstone GDMS Massachusetts, LLC

400 John Quincy Adams Road

Taunton

MA

Occupied

No

Yes

Owned

524

Broadstone KKD Portfolio, LLC

1428 W Innes St

Salisbury

NC

Occupied

No

Yes

Owned

525

Broadstone KKD Portfolio, LLC

917 N Main St

High Point

NC

Occupied

No

Yes

Owned

526

Broadstone KKD Portfolio, LLC

3250 Bragg Blvd

Fayetteville

NC

Occupied

No

Yes

Owned

527

Broadstone KKD Portfolio, LLC

549 N Person St

Raleigh

NC

Occupied

No

Yes

Owned

528

Broadstone KKD Portfolio, LLC

2990 E. Franklin Square

Gastonia

NC

Occupied

No

Yes

Owned

529

Broadstone KKD Portfolio, LLC

4901 Virginia Beach Blvd

Virginia Beach

VA

Occupied

No

Yes

Owned

530

Broadstone KKD Portfolio, LLC

3400 W Mercury Blvd

Hampton

VA

Occupied

No

Yes

Owned

531

Broadstone KKD Portfolio, LLC

302 N. Pleasantburg Drive

Greenville

SC

Occupied

No

Yes

Owned

532

Broadstone KKD Portfolio, LLC

6689 Hwy #85

Riverdale

GA

Occupied

No

Yes

Owned

S-5.10-27

--------------------------------------------------------------------------------

533

Broadstone KKD

Portfolio, LLC

299 Cobb Pky, S.

Marietta

GA

Occupied

No

Yes

Owned

534

Broadstone KKD Portfolio, LLC

4244 Elvis Presley Blvd

Memphis

TN

Occupied

No

Yes

Owned

535

Broadstone KKD Portfolio, LLC

6201 Kingston Pike

Knoxville

TN

Occupied

No

Yes

Owned

536

Broadstone KKD Portfolio, LLC

5609 Brainerd Rd

Chattanooga

TN

Occupied

No

Yes

Owned

537

Broadstone KKD Portfolio, LLC

110 Cox Creek Pky, S

Florence

AL

Occupied

No

Yes

Owned

538

Broadstone KKD Portfolio, LLC

1901 Gallatin Pike

Madison

TN

Occupied

No

Yes

Owned

539

Broadstone KKD Portfolio, LLC

3920 Seventh St Rd

Louisville

KY

Occupied

No

Yes

Owned

540

Broadstone KKD Portfolio, LLC

3000 Bardstown Rd

Louisville

KY

Occupied

No

Yes

Owned

541

Broadstone KKD Portfolio, LLC

1218 N Memorial Pky

Huntsville

AL

Occupied

No

Yes

Owned

542

Broadstone KKD Portfolio, LLC

9301 E Independence Blvd

Matthews

NC

Occupied

No

Yes

Owned

543

Broadstone KKD Portfolio, LLC

1733 Mallory Lane

Brentwood

TN

Occupied

No

Yes

Owned

544

Broadstone KKD Portfolio, LLC

412 E Devon Ave

Elk Grove Village

IL

Occupied

No

Yes

Owned

545

Broadstone KKD Portfolio, LLC

980 N Ninth Ave

Pensacola

FL

Occupied

No

Yes

Owned

546

Broadstone KKD Portfolio, LLC

2912 Washington Rd

Augusta

GA

Occupied

No

Yes

Owned

547

Broadstone KKD Portfolio, LLC

3690 W Dublin-Granville Rd

Columbus

OH

Occupied

No

Yes

Owned

548

Broadstone KKD Portfolio, LLC

727 N. Burkhardt Rd

Evansville

IN

Occupied

No

Yes

Owned

549

Broadstone KKD Portfolio, LLC

5615 N Main St

Mishawaka

IN

Occupied

No

Yes

Owned

550

Broadstone LCA Tampa, LLC

5610 West LaSalle Street

Tampa

FL

Occupied

No

No

Owned

551

Broadstone IPI Illinois, LLC

950 Tollgate Road

Elgin

IL

Occupied

No

Yes

Owned

552

Broadstone ADB Ohio, LLC

5300 Tod Avenue SW

Lordstown

OH

Occupied

No

Yes

Owned

S-5.10-28

--------------------------------------------------------------------------------

553

Broadstone WI MT ND, LLC

210 South Haynes Ave

Miles City

MT

Occupied

No

Yes

Owned

554

Broadstone WI MT ND, LLC

325 19th Street West

Dickinson

ND

Occupied

No

Yes

Owned

555

Broadstone WI MT ND, LLC

1226 East Main Street

Billings

MT

Occupied

No

Yes

Owned

556

Broadstone WI MT ND, LLC

2295 Central Avenue

Billings

MT

Occupied

No

No

Leased

557

Broadstone WI MT ND, LLC

1025 Grand Avenue

Billings

MT

Occupied

No

Yes

Owned

558

Broadstone WI MT ND, LLC

4077 Grand Avenue

Billings

MT

Occupied

No

Yes

Owned

559

Broadstone AVF Illinois, LLC

1021 Butterfield Road

Downers Grove

IL

Occupied

No

Yes

Owned

560

Broadstone PFS New Jersey, LLC

536 Fayette Street

Perth Amboy

NJ

Occupied

No

No

Owned

561

Broadstone TS Portfolio 2, LLC

5460 West Peirson Road

Flushing

MI

Occupied

No

No

Owned

562

Broadstone TS Portfolio 2, LLC

1352 Michigan Avenue

Benzonia

MI

Occupied

No

No

Owned

563

Broadstone TRP Indiana, LLC

8301 E Washington Street

Indianapolis

IN

Occupied

No

Yes

Owned

 

 

 

 

 

 

S-5.10-29

--------------------------------------------------------------------------------

Part II

 

Borrower

Lender

Outstanding Balance

Maturity

Collateral Description

1

Broadstone NWCC Texas, LLC

Standard Insurance Company

$1,787,298.32

1-May-34

Northwest Cancer Center -17323 Red Oak Drive, Houston, TX

2

Broadstone PIC Illinois, LLC

Standard Insurance Company

$573,594.06

1-Aug-30

Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

3

Broadstone APLB Jacksonville, LLC

Columbian Mutual Life Insurance Company

$1,483,019.02

1-Sep-25

Applebees - 5055 J. Turner Butler Blvd., Jacksonville FL 32216

4

Eire Rochester Florida II, L.L.C.

Legg Mason Real Estate Services, Inc.

$5,277,000.79

10-Aug-22

ADT - 265 Thruway Park Drive, Rochester NY 14586

5

Broadstone FMFP Texas, LLP

Siemens Financial Services, Inc.

$5,737,789.72

30-Sep-20

1960 Family Practice - 837 FM 1960 West, Houston TX 77090

6

Broadstone  TSGA Kentucky, LLC

M&T Bank

$5,128,849.00

1-Aug-21

425 Centre View Boulevard, Crestview Hills, Kentucky

7

GRC Durham, LLC

Sun Life Assurance Company of Canada

$11,513,360.26

1-Oct-21

Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

8

Broadstone HC California, LLC

Transamerica Occidental Life Insurance Company

$8,892,240.19

1-Oct-23

The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

9

Broadtree Homes FP, LLC

Symetra Life Insurance Company

$6,595,190.64

5-Oct-26

647 West Pensacola St, Tallahassee, FL; 368 Rose Street Lexington, KY; 805
Johnston St., Greenville, NC; 17 Maple Street, Oneonta, NY

10

Broadstone WFM Sterling

PNC Bank

$18,470,867.48

1-Nov-26

Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

 

 

S-5.10-30

--------------------------------------------------------------------------------

 

Existing Indebtedness of the Parent Guarantor and its Subsidiaries

 

 

Borrower

Lender

Outstanding Balance

Guarantor

Security

Collateral Description (if any)

1

Issuer (Bank Credit Agreement)

M&T Bank, as administrative agent

Revolver: $292,000,000.00;       Term Note (5.5): $265,000,000.00;      Term
Note (7.0): $100,000,000.00

Parent Guarantor

None

N/A

2

Issuer (Term Loan Agreement)

SunTrust Bank, as Administrative Agent

$325,000,000.00

Parent Guarantor

None

N/A

3

Issuer (Note and Guaranty Agreement for 4.84% Guaranteed Senior Notes due
4/18/27)

Note Holders

$150,000,000.00

Parent Guarantor

None

N/A

4

Issuer

James and Douglas Huseby, individuals

$750,000.00

Parent Guarantor

None

N/A

5

Broadstone NWCC Texas, LLC

Standard Insurance Company

$1,787,298.32

Issuer

Mortgage

Northwest Cancer Center -17323 Red Oak Drive, Houston, TX

6

Broadstone PIC Illinois, LLC

Standard Insurance Company

$573,594.06

Issuer

Mortgage

Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

7

Broadstone APLB Jacksonville, LLC

Columbian Mutual Life Insurance Company

$1,483,019.02

Issuer**

Mortgage

Applebees - 5055 J. Turner Butler Blvd., Jacksonville FL 32216

8

Eire Rochester Florida II, L.L.C.

Legg Mason Real Estate Services, Inc.

$5,277,000.79

None

Mortgage

ADT - 265 Thruway Park Drive, Rochester NY 14586

Schedule 5.15
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

9

Broadstone FMFP Texas, LLP

Siemens Financial Services, Inc.

$5,737,789.72

Parent Guarantor*

Mortgage

1960 Family Practice - 837 FM 1960 West, Houston TX 77090

10

Broadstone  TSGA Kentucky, LLC

M&T Bank

$5,128,849.00

Issuer

Mortgage

425 Centre View Boulevard, Crestview Hills, Kentucky

11

GRC Durham, LLC

Sun Life Assurance Company of Canada

$11,513,360.26

Parent Guarantor and Issuer*

Mortgage

Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

12

Broadstone HC California, LLC

Transamerica Occidental Life Insurance Company

$8,892,240.19

Parent Guarantor and Issuer*

Mortgage

The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

13

Broadtree Homes FP, LLC

Symetra Life Insurance Company

$6,595,190.64

Parent Guarantor and Issuer*

Mortgage

647 West Pensacola St, Tallahassee, FL; 368 Rose Street Lexington, KY; 805
Johnston St., Greenville, NC; 17 Maple Street, Oneonta, NY

14

Broadstone WFM Sterling

PNC Bank

$18,470,867.48

Issuer

Mortgage

Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy

 

   and other similar exceptions to non-recourse liability.

 

 

 

 

 

 

 

 

 

 

 

 

**  Non-recourse guaranty but will automatically become full recourse if the
ratio of net operating income from the property (after deduction of all
applicable operating expenses)

 

     to the annual principal and interest payments under the note is less than
1.2.

 

 

 

 

 

 

 

 

 

 

 

 

S-5.15 - 2

--------------------------------------------------------------------------------

 

Information Relating to Purchaser

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

First Closing

 

Series B:  $12,000,000

Series C:  N/A

 

Second Closing

 

Series B:  $58,000,000

Series C:  N/A

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices with respect to payments and prepayments of the Notes shall be
delivered to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017 

Attention: Securities Accounting Division

Phone: (212) 916-5504

Facsimile: (212) 916-4699

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308 

Newark, New Jersey 07101 

 

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.

 

Purchaser Schedule
(to Note and Guaranty Agreement)

--------------------------------------------------------------------------------

(3)

All notices and communications, including notices with respect to payments and
prepayments, shall be delivered to:

 

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Blvd

Charlotte, NC 28262 

Attention: Global Private Markets

Telephone:(704) 988-4349 (Name: Ho Young-Lee)

(212) 916-4000 (General Number)

Facsimile:(704) 988-4916

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-2

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

The United States Life Insurance Company in the City of New York

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

First Closing

 

Series B:  $15,000,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

Provided to Issuer under separate cover.

 

 

(2)

All payment notices, audit confirmations and related note correspondence shall
be delivered to:

 

The United States Life Insurance Company in the City of New York

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  PCG Investment Portfolio Support

Email:  PPGIPS@aig.com

 

(3)

Duplicate payment notices (only) shall be delivered to:

 

The United States Life Insurance Co. in the City of New York

c/o JPMorgan Client Services

Email:  physical.abs.income@jpmorgan.com

 

(4)

Compliance reporting information (financial documents, officer’s certificates,
etc.) shall be delivered to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  Private Placements Compliance

Email:  complianceprivateplacements@aig.com

 

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

Purchaser Schedule-3

--------------------------------------------------------------------------------

(6)

Name of Nominee in which Notes are to be issued: CUDD & CO. LLC

 

(7)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 



Purchaser Schedule-4

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

The Variable Annuity Life Insurance Company

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

First Closing

 

Series B:  N/A

Series C:  $15,000,000

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

Provided to Issuer under separate cover.

 

(2)

All payment notices, audit confirmations and related note correspondence shall
be delivered to:

 

The Variable Annuity Life Insurance Company

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  PCG Investment Portfolio Support

Email:  PPGIPS@aig.com

 

(3)

Duplicate payment notices (only) shall be delivered to:

 

The Variable Annuity Life Insurance Company

c/o The Bank of New York Mellon

Attn:  P & I Department

Fax:  (718) 315-3076

 

(4)

Compliance reporting information (financial documents, officer’s certificates,
etc.) shall be delivered to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  Private Placements Compliance

Email:  complianceprivateplacements@aig.com

 

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

Purchaser Schedule-5

--------------------------------------------------------------------------------

(6)

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

(7)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-6

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

American General Life Insurance Company

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

First Closing

 

Series B:  N/A

Series C:  N/A

Second Closing

 

Series B:  $10,000,000

Series C:  $15,000,000

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

Provided to Issuer under separate cover.

 

(2)

All payment notices, audit confirmations and related note correspondence shall
be delivered to:

 

American General Life Insurance Company

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  PCG Investment Portfolio Support

Email:  PPGIPS@aig.com

 

(3)

Duplicate payment notices (only) shall be delivered to:

 

American General Life Insurance Company

c/o The Bank of New York Mellon

Attn:  P & I Department

Email:  aigteam@bnymellon.com

 

(4)

Compliance reporting information (financial documents, officer’s certificates,
etc.) shall be delivered to:


AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  Private Placements Compliance

Email:  complianceprivateplacements@aig.com

 

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

Purchaser Schedule-7

--------------------------------------------------------------------------------

(6)

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

(7)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-8

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  N/A

Series C:  N/A

Second Closing

 

Series B:  $13,200,000

Series C:  $2,000,000

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.    

400 Robert Street North

St. Paul, Minnesota 55101

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

(5)

Tax Identification Number: Provided to Issuer under separate cover.

 

 



Purchaser Schedule-9

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  $6,800,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.    

400 Robert Street North

St. Paul, Minnesota 55101

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-10

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

The Cincinnati Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  N/A

Series C:  N/A

Second Closing

 

Series B:  $4,800,000

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

The Cincinnati Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-11

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Farm Bureau Life Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  N/A

Series C:  $4,600,000

Second Closing

 

Series B:  N/A

Series C:  $1,000,000

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Farm Bureau Life Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-12

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Securian Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  $2,000,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Securian Life Insurance Company

c/o Securian Asset Management, Inc.    

400 Robert Street North

St. Paul, Minnesota  55101

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-13

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Farm Bureau Mutual Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  N/A

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  $2,000,000

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Farm Bureau Mutual Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number: Provided to Issuer under separate cover.

 



Purchaser Schedule-14

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Farm Bureau General Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  N/A

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  $2,000,000

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Farm Bureau General Insurance Company of Michigan

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-15

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

UnitedHealthcare Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  $1,920,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

UnitedHealthcare Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  ELL & Co.

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-16

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Royal Neighbors of America

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  $1,920,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Royal Neighbors of America

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn: Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  ELL & Co.

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-17

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Catholic Financial Life

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  N/A

Series C:  $1,440,000

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Catholic Financial Life

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  US Bank FBO Catholic Financial
Life

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-18

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  $1,920,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  Hare & Co., LLC

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-19

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Catholic United Financial

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  N/A

Series C:  $960,000

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Catholic United Financial

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  Wells Fargo Bank N.A. FBO
Catholic United Financial

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-20

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Trustmark Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

First Closing

 

Series B:  $960,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Trustmark Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  ELL & Co.

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-21

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Unity Financial Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

 

First Closing

 

Series B:  $480,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

 

(1)

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Issuer by the Purchaser’s Counsel prior to the applicable Closing.  If there are
any questions regarding the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

 

(2)

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Unity Financial Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(3)

Notes shall be delivered in accordance with instructions furnished to
Purchaser’s counsel, Schiff Hardin LLP.

 

(4)

Name of Nominee in which Notes are to be issued:  Link & Co

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-22

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Sun Life Assurance Company of Canada

One Sun Life Executive Park

Wellesley Hills, MA 02481

First Closing

 

Series B:  $6,750,000

(Note RB-10)

Series C:  $2,000,000

(Note RC-5)

 

Second Closing

 

Series B: $2,250,000

(Note RB-30)

Series C:  $2,000,000

(Note RC-18)

 

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices related to routine payments and any audit confirmation shall be
delivered to:

 

Jennifer Franklin, Senior Analyst

Sun Life Assurance Company of Canada

Mail Code: 302D36/Private Fixed Income

227 King St. South

Waterloo, ON N2J 4C5

CANADA

Telephone:  (519) 888-2916; Facsimile (519) 888-3666

Email: jennifer.franklin@sunlife.com

 

(3)

All other notices and correspondence, including notices of non-routine payments
shall be delivered to:

 

Sun Life Assurance Company of Canada

Attention: Arthur Baril, SC1303/Investments/Private Fixed Income

One Sun Life Executive Park

Wellesley Hills, MA 02481

Telephone:  (781) 446-2482; Facsimile: (781) 446-2392

 

With a copy sent electronically to:

 

art.baril@sunlife.com and

Private.Placement.mailbox@sunlife.com

 

(4)

Address for physical delivery of the Note:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued:  None

 

Purchaser Schedule-23

--------------------------------------------------------------------------------

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-24

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Sun Life Assurance Company of Canada

One Sun Life Executive Park

Wellesley Hills, MA 02481

First Closing

 

Series B:  $4,500,000

(Note RB-11)

Series C:  N/A

 

Second Closing

 

Series B: $1,500,000

(Note RB-31)

Series C:  N/A

 

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices related to routine payments and any audit confirmation shall be
delivered to:

 

Jennifer Franklin, Senior Analyst

Sun Life Assurance Company of Canada

Mail Code: 302D36/Private Fixed Income

227 King St. South

Waterloo, ON N2J 4C5

CANADA

Telephone:  (519) 888-2916; Facsimile (519) 888-3666

Email: jennifer.franklin@sunlife.com

 

(3)

All other notices and correspondence, including notices of non-routine payments,
shall be delivered to:

 

Sun Life Assurance Company of Canada

Attention: Arthur Baril, SC1303/Investments/Private Fixed Income

One Sun Life Executive Park

Wellesley Hills, MA 02481

Telephone:  (781) 446-2482; Facsimile: (781) 446-2392

 

With a copy sent electronically to:

 

art.baril@sunlife.com and

Private.Placement.mailbox@sunlife.com

 

(4)

Address for physical delivery of the Note:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued:  None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-25

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Sun Life Assurance Company of Canada

One Sun Life Executive Park

Wellesley Hills, MA 02481

First Closing

 

Series B:  $3,000,000

(Note RB-12)

Series C:  $2,500,000

(Note RC-6)

 

Second Closing

 

Series B: $1,000,000

(Note RB-32)

Series C:  $2,500,000

(Note RC-19)

 

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices related to routine payments and any audit confirmation shall be
delivered to:

 

Jennifer Franklin, Senior Analyst

Sun Life Assurance Company of Canada

Mail Code: 302D36/Private Fixed Income

227 King St. South

Waterloo, ON N2J 4C5

CANADA

Telephone:  (519) 888-2916; Facsimile (519) 888-3666

Email: jennifer.franklin@sunlife.com

 

(3)

All other notices and correspondence, including notices of non-routine payments,
shall be delivered to:

 

Sun Life Assurance Company of Canada

Attention: Arthur Baril, SC1303/Investments/Private Fixed Income

One Sun Life Executive Park

Wellesley Hills, MA 02481

Telephone:  (781) 446-2482; Facsimile: (781) 446-2392

 

With a copy sent electronically to:

 

art.baril@sunlife.com and

Private.Placement.mailbox@sunlife.com

 

(4)

Address for physical delivery of the Note:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued:  None

 

Purchaser Schedule-26

--------------------------------------------------------------------------------

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-27

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Professional Insurance Company

c/o Sun Life Assurance Company of Canada

One Sun Life Executive Park

Wellesley Hills, MA 02481

First Closing

 

Series B:  $750,000

(Note RB-13)

Series C:  N/A

 

Second Closing

 

Series B: $250,000

(Note RB-33)

Series C:  N/A

 

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices related to routine payments and any audit confirmation shall be
delivered to:

 

Jennifer Franklin, Senior Analyst

Sun Life Assurance Company of Canada

Mail Code: 302D36/Private Fixed Income

227 King St. South

Waterloo, ON N2J 4C5

CANADA

Telephone:  (519) 888-2916; Facsimile (519) 888-3666

Email: jennifer.franklin@sunlife.com

 

(3)

All other notices and correspondence, including notices of non-routine payments,
shall be delivered to:

 

Sun Life Assurance Company of Canada

Attention: Arthur Baril, SC1303/Investments/Private Fixed Income

One Sun Life Executive Park

Wellesley Hills, MA 02481

Telephone:  (781) 446-2482; Facsimile: (781) 446-2392

 

With a copy sent electronically to:

 

art.baril@sunlife.com and

Private.Placement.mailbox@sunlife.com

 

(4)

Address for physical delivery of the Note:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued:  None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-28

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Sun Life Assurance Company of Canada

One Sun Life Executive Park

Wellesley Hills, MA 02481

First Closing

 

Series B:  N/A

Series C:  $3,500,000

(Note RC-7)

Series C: $2,000,000

(Note RC-8)

 

Second Closing

 

Series B:  N/A

Series C:  $3,500,000

(Note RC-20)

Series C: $2,000,000

(Note RC-21)

(1)

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

Provided to Issuer under separate cover.

 

(2)

All notices related to routine payments and any audit confirmation shall be
delivered to:

 

Jennifer Franklin, Senior Analyst

Sun Life Assurance Company of Canada

Mail Code: 302D36/Private Fixed Income

227 King St. South

Waterloo, ON N2J 4C5

CANADA

Telephone:  (519) 888-2916; Facsimile (519) 888-3666

Email: jennifer.franklin@sunlife.com

 

(3)

All other notices and correspondence, including notices of non-routine payments,
shall be delivered to:

 

Sun Life Assurance Company of Canada

Attention: Arthur Baril, SC1303/Investments/Private Fixed Income

One Sun Life Executive Park

Wellesley Hills, MA 02481

Telephone:  (781) 446-2482; Facsimile: (781) 446-2392

 

With a copy sent electronically to:

 

art.baril@sunlife.com and

Private.Placement.mailbox@sunlife.com

 

(4)

Address for physical delivery of the Note:

 

Provided to Issuer under separate cover.

 

Purchaser Schedule-29

--------------------------------------------------------------------------------

(5)

Name of Nominee in which Notes are to be issued:  None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-30

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Massachusetts Mutual Life Insurance Company

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

First Closing

 

Series B:  $9,668,750

Series C:  N/A

Second Closing

 

Series B: $8,531,250

Series C:  N/A

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as Broadstone Net Lease, LLC 5.09% Series B Guaranteed Senior Notes
due July 2, 2028, interest and principal), to:

 

Provided to Issuer under separate cover.

 

(2)

All notices with respect to payments shall be delivered to:

 

Massachusetts Mutual Life Insurance Company

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

 

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115

 

Purchaser Schedule-31

--------------------------------------------------------------------------------

(3)

All communications and notices (including electronic delivery of financials)
shall be delivered to:

 

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

 

privateplacements@barings.com

pdgportfolioadmin@barings.com

John.Wheeler@barings.com

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 



Purchaser Schedule-32

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Massachusetts Mutual Life Insurance Company

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

First Closing

 

Series B:  $5,896,875

Series C:  N/A

Second Closing

 

Series B: $5,203,125

Series C:  N/A

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as Broadstone Net Lease, LLC 5.09% Series B Guaranteed Senior Notes
due July 2, 2028, interest and principal), to:

 

Provided to Issuer under separate cover.

 

(2)

All notices with respect to payments shall be delivered to:

 

Massachusetts Mutual Life Insurance Company

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

 

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

Purchaser Schedule-33

--------------------------------------------------------------------------------

(3)

All communications and notices (including electronic delivery of financials)
shall be delivered to:

 

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

 

privateplacements@barings.com

pdgportfolioadmin@barings.com

John.Wheeler@barings.com

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 



Purchaser Schedule-34

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

MassMutual Asia Limited

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

First Closing

 

Series B:  $1,434,375

Series C:  N/A

Second Closing

 

Series B: $1,265,625

Series C:  

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as Broadstone Net Lease, LLC 5.09% Series B Guaranteed Senior Notes
due July 2, 2028, interest and principal), to:

 

Provided to Issuer under separate cover.

 

(2)

All notices with respect to payments shall be delivered to:

 

MassMutual Asia Limited

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

 

MassMutual Asia Limited

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

(3)

All notifications of corporate action shall be delivered to:

 

Citigroup Global Securities Services

Attn: Corporate Action Dept

3800 Citibank Center Tampa

Building B  Floor 3

Tampa , FL  33610-9122

 

Purchaser Schedule-35

--------------------------------------------------------------------------------

(4)

All communications and notices (including electronic delivery of financials)
shall be delivered to:

 

MassMutual Asia Limited

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

 

privateplacements@barings.com

pdgportfolioadmin@barings.com

John.Wheeler@barings.com

 

(5)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(6)

Name of Nominee in which Notes are to be issued: Gerlach & Co.

 

(7)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-36

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Banner Life Insurance Company

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

 

First Closing

 

Series B:  $3,000,000

Series C:  N/A

Second Closing

 

Series B: N/A

Series C: N/A

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as Broadstone Net Lease, LLC 5.09% Series B Guaranteed Senior Notes
due July 2, 2028, interest and principal), to:

 

Provided to Issuer under separate cover.

 

(2)

All communications and notices, including notices of payments and electronic
delivery of financials, shall be delivered to:

 

Banner Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

 

privateplacements@barings.com

pdgportfolioadmin@barings.com

John.Wheeler@barings.com

 

(3)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(4)

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 

 



Purchaser Schedule-37

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

United of Omaha Life Insurance Company

3300 Mutual of Omaha Plaza

Omaha, NE  68175-1011

First Closing

 

Series B:  N/A

Series C:  $10,000,000

Second Closing

 

Series B: N/A

Series C:  $10,000,000

 

(1)

All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All notices in respect of payment of principal and interest, corporate actions,
and reorganization notifications shall be delivered to:

 

JPMorgan Chase Bank

4 Chase Metrotech Center, 16th Floor

Brooklyn, NY 11245-0001

Attn:  Income Processing

a/c:  G07097

 

(3)

All other communications shall be delivered to:

 

4 - Investment Management

United of Omaha Life Insurance Company

3300 Mutual of Omaha Plaza

Omaha,  NE  68175-1011

 

Email: privateplacements@mutualofomaha.com

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 

 

Purchaser Schedule-38

--------------------------------------------------------------------------------

 

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Genworth Life Insurance Company

3001 Summer Street

Stamford, CT 06905

First Closing

 

Series B:  $5,000,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments on or in respect of the Notes to be by wire transfer of Federal or
otherwise immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

Address for notices with respect to corporate actions, including payments and
prepayments and written confirmation of each such payment or prepayment,
including interest payment and prepayment, redemptions, premiums, make wholes,
and fees:

 

Provided to Issuer under separate cover.

 

(3)

Addresses for all other notices and communications:

 

Genworth Financial, Inc.

Account:  Genworth Life Insurance Company

3001 Summer Street,4th Floor

Stamford, CT  06905

Attn: Private Placements

Telephone No:  (203)708-3300

Fax No:  (203)708-3308

With a copy by email to:  GNW.privateplacements@genworth.com

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 



Purchaser Schedule-39

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Genworth Life and Annuity Insurance Company

3001 Summer Street

Stamford, CT 06905

First Closing

 

Series B:  $2,000,000

Series C:  N/A

Second Closing

 

Series B:  $5,000,000

Series B:  $3,000,000

Series C:  N/A

 

(1)

All payments on or in respect of the Notes to be by wire transfer of Federal or
otherwise immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

Address for notices with respect to corporate actions, including payments and
prepayments and written confirmation of each such payment or prepayment,
including interest payment and prepayment, redemptions, premiums, make wholes,
and fees:

 

Provided to Issuer under separate cover.

 

(3)

Addresses for all other notices and communications:

 

Genworth Financial, Inc.

Account:  Genworth Life and Annuity Insurance Company

3001 Summer Street,4th Floor

Stamford, CT  06905

Attn:  Private Placements

Telephone No:  (203)708-3300

Fax No:  (203)708-3308

With a copy by email to:  GNW.privateplacements@genworth.com

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-40

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

First Closing

 

Series B:  $4,000,000

Series C:  N/A

Second Closing

 

Series B:  $8,000,000

Series C:  N/A

(1)

All payments on or in respect of the Notes to be by wire transfer of Federal or
otherwise immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All communications and notices shall be delivered to:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com

 

(3)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-41

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Berkshire Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

First Closing

 

Series B:  $1,500,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments on or in respect of the Notes to be by wire transfer of Federal or
otherwise immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All communications and notices shall be delivered to:

 

Berkshire Life Insurance Company of America

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com

 

(3)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-42

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

The Guardian Insurance & Annuity Company, Inc.

7 Hanover Square

New York, NY 10004-2616

First Closing

 

Series B:  $1,500,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments on or in respect of the Notes to be by wire transfer of Federal or
otherwise immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All communications and notices shall be delivered to:

 

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com

 

(3)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(4)

Name of Nominee in which Notes are to be issued: None

 

(5)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 

 



Purchaser Schedule-43

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Ameritas Life Insurance Corp.

5945 R Street

Lincoln, NE 68505

First Closing

 

Series B:  $2,750,000

Series C:  $2,750,000

Second Closing

 

Series B:  $2,750,000

Series C:  $2,750,000

(1)

All payments by wire transfer of immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All notices of payments and written confirmations of such wire transfers shall
be delivered to:

 

Ameritas Life Insurance Corp.

5945 R Street

Lincoln, NE  68505

ATTN:  Investment Accounting

Fax#: (402) 467-6970

IASecurities@ameritas.com

 

(3)

All other communications shall be delivered to:

 

Ameritas Life Insurance Corp.

Ameritas Investment Partners, Inc.

ATTN:  Private Placements

5945 R Street

Lincoln, NE 68505

 

Contacts:Joe Mick

Tel:  402-467-7471

Fax:  402-467-6970

Email:  Joe.Mick@Ameritas.com

privateplacements@ameritas.com4

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: CUDD & CO. (for the benefit of
Ameritas Life Insurance Corp.)

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-44

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Ameritas Life Insurance Corp. of New York

5945 R Street

Lincoln, NE 68505

First Closing

 

Series B:  $250,000

Series C:  $250,000

Second Closing

 

Series B:  $250,000

Series C:  $250,000

(1)

All payments by wire transfer of immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All notices of payments and written confirmations of such wire transfers shall
be delivered to:

 

Ameritas Life Insurance Corp.

5945 R Street

Lincoln, NE  68505

ATTN:  Investment Accounting

Fax#: (402) 467-6970

IASecurities@ameritas.com

 

(3)

All other communications shall be delivered to:

 

Ameritas Life Insurance Corp. of New York

Ameritas Investment Partners, Inc.

ATTN:  Private Placements

5945 R Street

Lincoln, NE 68505

 

Contacts:Joe Mick

Tel:  402-467-7471

Fax:  402-467-6970

Email:  Joe.Mick@Ameritas.com

privateplacements@ameritas.com4

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: CUDD & CO. (for the benefit of
Ameritas Life Insurance Corp. of New York)

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 



Purchaser Schedule-45

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

AB US Diversified Credit BM Fund

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

First Closing

 

Series B:  N/A

Series C:  $5,000,000

Second Closing

 

Series B:  N/A

Series C:  $5,000,000

(1)

All payments by wire transfer of immediately available funds to:

 

Provided to Issuer under separate cover.

 

(2)

All notices of payments and written confirmations shall be delivered to:

 

AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, New York 10105

Attention:  Cosmo Valente / Angel Salazar / Mei Wong

Telephone: 212-969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

angel.salazar@alliancebernstein.com

mei.wong@alliancebernstein.com

 

with a copy to:

 

AB US Diversified Credit BM Fund

c/o MUFG Investors Services

227 Elgin Avenue

P.O. Box 609, Grand Cayman, KY1-1107

Cayman Islands

Attention: Sophia Graham / Admin Group

Telephone: 345-745-7651

Email: sgraham@mfsadmin.com

Admin Group Email: Mutualfunds@mfsadmin.com

 

Purchaser Schedule-46

--------------------------------------------------------------------------------

(3)

All other communications shall be delivered to:

 

AllianceBernstein LP

1345 Avenue of the Americas

38th Floor

New York, NY 10105              

Attention: Kimberly Chan                              

Telephone: 212- 969-6354

Email: kimberly.chan@alliancebernstein.com

Group Email: ABPPCompliance@alliancebernstein.com

privateplacements@ameritas.com4

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  N/A

 

 

 



Purchaser Schedule-47

--------------------------------------------------------------------------------

 

 

 


Name and Address of Purchaser

Principal Amount of
Notes to be Purchased

 

 

Modern Woodmen of America

1701 First Avenue

Rock Island, IL 61201

First Closing

 

Series B:  $5,000,000

Series C:  N/A

Second Closing

 

Series B:  N/A

Series C:  N/A

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Issuer under separate cover.

 

(2)

All notices relating to payments shall be delivered to:

 

Modern Woodmen of America

Attn:  Investment Accounting Department

1701 First Avenue

Rock Island, IL 61201

Fax:  (309) 793-5688

 

(3)

All other communications and notices shall be delivered to:

 

Modern Woodmen of America

Attn:  Investment Department

1701 First Avenue

Rock Island, IL 61201

investments@modern-woodmen.org

Fax:  (309) 793-5574

 

(4)

Address for delivery of Notes:

 

Provided to Issuer under separate cover.

 

(5)

Name of Nominee in which Notes are to be issued: None

 

(6)

Tax Identification Number:  Provided to Issuer under separate cover.

 

 

CH2\20796062.9

Purchaser Schedules - 48